

Exhibit 10.1



--------------------------------------------------------------------------------





LOAN AGREEMENT
Dated as of February 24, 2014
Between
ASHFORD CHICAGO LP,
as Borrower,
ASHFORD TRS CHICAGO II LLC,
as Operating Lessee
and
GERMAN AMERICAN CAPITAL CORPORATION,
as Lender

PROPERTY: Sofitel Chicago Water Tower, 20 East Chestnut Street, Chicago,
Illinois



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
Page
Article 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1
 
Section 1.1
Specific Definitions
1
 
Section 1.2
Index of Other Definitions
21
 
Section 1.3
Principles of Construction
24
Article 2 THE LOAN
24
 
Section 2.1
The Loan
24
 
2.1.1
Agreement to Lend and Borrow
24
 
2.1.2
Single Disbursement to Borrower
24
 
2.1.3
The Note
24
 
2.1.4
Use of Proceeds
24
 
Section 2.2
Interest Rate
24
 
2.2.1
Interest Rate
24
 
2.2.2
Default Rate
25
 
2.2.3
Interest Calculation
25
 
2.2.4
Usury Savings
26
 
2.2.5
Breakage Indemnity
26
 
Section 2.3
Loan Payments
26
 
2.3.1
Payments
26
 
2.3.2
Payments Generally
26
 
2.3.3
Payment on Maturity Date
27
 
2.3.4
Late Payment Charge
27
 
2.3.5
Method and Place of Payment
27
 
Section 2.4
Prepayments
27
 
2.4.1
Prepayments
27
 
2.4.2
Voluntary Prepayments
27
 
2.4.3
Mandatory Prepayments
28
 
2.4.4
Prepayments After Default
28
 
2.4.5
Prepayment/Repayment Conditions
29
 
Section 2.5
Release of Property
30
 
Section 2.6
Interest Rate Cap Agreement
30
 
2.6.1
Interest Rate Cap Agreement
30
 
2.6.2
Pledge and Collateral Assignment
30
 
2.6.3
Covenants
31
 
2.6.4
Powers of Borrower Prior to an Event of Default
33
 
2.6.5
Representations and Warranties
33
 
2.6.6
Payments
33
 
2.6.7
Remedies
33
 
2.6.8
Sales of Rate Cap Collateral
35
 
2.6.9
Public Sales Not Possible
36
 
2.6.10
Receipt of Sale Proceeds
36
 
2.6.11
Replacement Interest Rate Cap Agreement
36


i

--------------------------------------------------------------------------------



 
 
 
Page
 
Section 2.7
Extension Options
36
 
2.7.1
Extension Options
36
 
2.7.2
Extension Documentation
37
 
Section 2.8
Spread Maintenance Premium
38
 
2.8.1
Spread Maintenance Premium
38
 
Section 2.9
Regulatory Change; Taxes
38
 
2.9.1
Increased Costs
38
 
2.9.2
Special Taxes
38
 
2.9.3
Other Taxes
39
Article 3 REPRESENTATIONS AND WARRANTIES
39
 
Section 3.1
Borrower Representations
39
 
3.1.1
Organization; Special Purpose
39
 
3.1.2
Proceedings; Enforceability
39
 
3.1.3
No Conflicts
39
 
3.1.4
Litigation
40
 
3.1.5
Agreements
40
 
3.1.6
Consents
40
 
3.1.7
Property; Title
40
 
3.1.8
ERISA; No Plan Assets
41
 
3.1.9
Compliance
41
 
3.1.10
Financial Information
42
 
3.1.11
Easements; Utilities and Public Access
42
 
3.1.12
Assignment of Leases; Assignment of Operating Lease
42
 
3.1.13
Insurance
42
 
3.1.14
Flood Zone
43
 
3.1.15
Physical Condition
43
 
3.1.16
Boundaries
43
 
3.1.17
No Leases; Operating Lease
43
 
3.1.18
Tax Filings
43
 
3.1.19
No Fraudulent Transfer
43
 
3.1.20
Federal Reserve Regulations
44
 
3.1.21
Organizational Chart
44
 
3.1.22
Organizational Status
44
 
3.1.23
Bank Holding Company
45
 
3.1.24
No Casualty
45
 
3.1.25
Purchase Options
45
 
3.1.26
FIRPTA
45
 
3.1.27
Investment Company Act
45
 
3.1.28
Fiscal Year
45
 
3.1.29
Other Debt
45
 
3.1.30
Contracts
45
 
3.1.31
Full and Accurate Disclosure
46
 
3.1.32
Other Obligations and Liabilities
46
 
3.1.33
Intellectual Property/Websites
46


ii

--------------------------------------------------------------------------------



 
 
 
Page
 
3.1.34
Operations Agreements
46
 
3.1.35
Franchise Agreement
46
 
3.1.36
Illegal Activity
46
 
3.1.37
Inquiry for Actual Knowledge
46
 
Section 3.2
Survival of Representations
46
Article 4 BORROWER COVENANTS
47
 
Section 4.1
Payment and Performance of Obligations
47
 
Section 4.2
Due on Sale and Encumbrance; Transfers of Interests
47
 
Section 4.3
Liens
48
 
Section 4.4
Special Purpose
48
 
Section 4.5
Existence; Compliance with Legal Requirements
48
 
Section 4.6
Taxes and Other Charges
48
 
Section 4.7
Litigation
49
 
Section 4.8
Title to the Property
49
 
Section 4.9
Financial Reporting
49
 
4.9.1
Generally
49
 
4.9.2
Quarterly Reports
50
 
4.9.3
Annual Reports
50
 
4.9.4
Other Reports
51
 
4.9.5
Annual Budget
52
 
4.9.6
Intentionally Omitted
52
 
4.9.7
Breach
52
 
Section 4.10
Access to Property
53
 
Section 4.11
Leases
53
 
4.11.1
Generally
53
 
4.11.2
Approvals
53
 
4.11.3
Covenants
54
 
4.11.4
Security Deposits
54
 
Section 4.12
Repairs; Maintenance and Compliance; Alterations
54
 
4.12.1
Repairs; Maintenance and Compliance
54
 
4.12.2
Alterations
55
 
Section 4.13
Approval of Major Contracts
55
 
Section 4.14
Property Management
55
 
4.14.1
Management Agreement
56
 
4.14.2
Prohibition Against Termination or Modification
56
 
4.14.3
Replacement of Manager
57
 
Section 4.15
Performance by Borrower and Operating Lessee; Compliance with Agreements
57
 
Section 4.16
Licenses; Intellectual Property; Website
57
 
4.16.1
Licenses
57
 
4.16.2
Intellectual Property
57
 
4.16.3
Website
58
 
Section 4.17
Further Assurances
58
 
Section 4.18
Estoppel Statement
58
 
Section 4.19
Notice of Default
59


iii

--------------------------------------------------------------------------------



 
 
 
Page
 
Section 4.20
Cooperate in Legal Proceedings
59
 
Section 4.21
Indebtedness
59
 
Section 4.22
Business and Operations
59
 
Section 4.23
Dissolution
59
 
Section 4.24
Debt Cancellation
60
 
Section 4.25
Affiliate Transactions
60
 
Section 4.26
No Joint Assessment
60
 
Section 4.27
Principal Place of Business
60
 
Section 4.28
Change of Name, Identity or Structure
60
 
Section 4.29
Costs and Expenses
60
 
Section 4.30
Indemnity
61
 
Section 4.31
ERISA
62
 
Section 4.32
Patriot Act Compliance
63
 
Section 4.33
Operating Lease
64
 
Section 4.34
Hotel Covenants
65
Article 5 INSURANCE, CASUALTY AND CONDEMNATION
66
 
Section 5.1
Insurance
66
 
5.1.1
Insurance Policies
66
 
5.1.2
Full Replacement Values - Limits Defined
70
 
5.1.3
Notices
71
 
Section 5.2
Casualty
71
 
Section 5.3
Condemnation
71
 
Section 5.4
Restoration
72
Article 6 CASH MANAGEMENT AND RESERVE FUNDS
77
 
Section 6.1
Cash Management Arrangements
77
 
Section 6.2
Intentionally Omitted
77
 
Section 6.3
Tax Funds
77
 
6.3.1
Deposits of Tax Funds
77
 
6.3.2
Release of Tax Funds
77
 
Section 6.4
Insurance Funds
78
 
6.4.1
Deposits of Insurance Funds
78
 
6.4.2
Release of Insurance Funds
78
 
6.4.3
Acceptable Blanket Policy
78
 
Section 6.5
PIP Funds
79
 
6.5.1
Deposits of PIP Funds
79
 
6.5.2
Release of PIP Funds
79
 
Section 6.6
Intentionally Omitted
79
 
Section 6.7
Intentionally Omitted
79
 
Section 6.8
Intentionally Omitted
79
 
Section 6.9
FF&E Reserve Funds
79
 
6.9.1
Deposits of FF&E Reserve Funds
79
 
6.9.2
Release of FF&E Reserve Funds
80
 
Section 6.10
Casualty and Condemnation Account
80
 
Section 6.11
Cash Collateral Funds
81


iv

--------------------------------------------------------------------------------



 
 
 
Page
 
Section 6.12
Property Cash Flow Allocation
81
 
6.12.1
Order of Priority of Funds in Deposit Account
81
 
6.12.2
Failure to Make Payments
82
 
6.12.3
Application After Event of Default
82
 
Section 6.13
Security Interest in Reserve Funds
82
Article 7 PERMITTED TRANSFERS
83
 
Section 7.1
Permitted Transfers of the Entire Property
83
 
Section 7.2
Permitted Transfers
85
 
Section 7.3
Cost and Expenses; Searches; Copies
87
Article 8 DEFAULTS
88
 
Section 8.1
Events of Default
88
 
Section 8.2
Remedies
91
 
8.2.1
Acceleration
91
 
8.2.2
Remedies Cumulative
92
 
8.2.3
Severance
92
 
8.2.4
Lender’s Right to Perform
93
Article 9 SALE AND SECURITIZATION OF MORTGAGE
93
 
Section 9.1
Sale of Mortgage and Securitization
93
 
Section 9.2
Securitization Indemnification
97
 
Section 9.3
Severance
99
 
9.3.1
Severance Documentation
99
 
9.3.2
New Mezzanine Loan Option
100
 
9.3.3
Cooperation; Execution; Delivery
100
 
Section 9.4
Costs and Expenses
101
Article 10 MISCELLANEOUS
101
 
Section 10.1
Exculpation
101
 
Section 10.2
Survival; Successors and Assigns
105
 
Section 10.3
Lender’s Discretion; Rating Agency Review Waiver
105
 
Section 10.4
Governing Law
106
 
Section 10.5
Modification, Waiver in Writing
107
 
Section 10.6
Notices
107
 
Section 10.7
Waiver of Trial by Jury
109
 
Section 10.8
Headings, Schedules and Exhibits
109
 
Section 10.9
Severability
109
 
Section 10.10
Preferences
109
 
Section 10.11
Waiver of Notice
109
 
Section 10.12
Remedies of Borrower and Operating Lessee
110
 
Section 10.13
Offsets, Counterclaims and Defenses
110
 
Section 10.14
No Joint Venture or Partnership; No Third Party Beneficiaries
110
 
Section 10.15
Publicity
110
 
Section 10.16
Waiver of Marshalling of Assets
111
 
Section 10.17
Certain Waivers
111
 
Section 10.18
Conflict; Construction of Documents; Reliance
111
 
Section 10.19
Brokers and Financial Advisors
111


v

--------------------------------------------------------------------------------



 
 
 
Page
 
Section 10.20
Prior Agreements
112
 
Section 10.21
Servicer
112
 
Section 10.22
Joint and Several Liability
112
 
Section 10.23
Creation of Security Interest
112
 
Section 10.25
Assignments and Participations
113
 
Section 10.26
Counterparts
113
 
Section 10.27
Set-Off
113




vi

--------------------------------------------------------------------------------






Schedules and Exhibits


Schedules:


Schedule I     -    Intentionally Omitted
Schedule II    -    Intentionally Omitted
Schedule III     -    Organization of Borrower
Schedule IV    -    Exceptions to Representations and Warranties
Schedule V    -     Definition of Special Purpose Bankruptcy Remote Entity
Schedule VI    -    Intellectual Property/Websites




Exhibits:


Exhibit A    -     Legal Description
Exhibit B    -     Secondary Market Transaction Information





vii

--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of February 24, 2014 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation, having an address at 60 Wall Street, 10th Floor, New York, New York
10005 (together with its successors and assigns, collectively, “Lender”),
ASHFORD CHICAGO LP, a Delaware limited partnership, having an address at 14185
Dallas Parkway, Suite 1100, Dallas, Texas 75254 (together with its permitted
successors and assigns, collectively, “Borrower”) and ASHFORD TRS CHICAGO II
LLC, a Delaware limited liability company, having an address at 14185 Dallas
Parkway, Suite 1100, Dallas, Texas 75254 (together with its permitted successors
and assigns, collectively, “Operating Lessee”).
All capitalized terms used herein shall have the respective meanings set forth
in Article 1 hereof.
W I T N E S S E T H :
WHEREAS, Borrower desires to obtain the Loan from Lender; and
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents.
NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:
Article 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1    Specific Definitions.
For all purposes of this Agreement, except as otherwise expressly provided:
“Accor” shall mean Accor Business and Leisure Management LLC, a Delaware limited
liability company.
“Accor Management Agreement” that certain Management Agreement dated as of March
30, 2006 between Operating Lessee (as successor-in-interest to Chestnut LeaseCo,
LLC) and Accor, as amended by that certain First Amendment to Management
Agreement dated as of February, 2009, and that certain Second Amendment to
Management Agreement and Settlement Agreement dated as of September 24, 2010, as
the same may be amended or otherwise modified from time to time, in accordance
with Section 4.14 hereof.
“Acknowledgment” shall mean the Acknowledgment, dated on or about the date
hereof made by Counterparty, or as applicable, Approved Counterparty.

61869704.docx

--------------------------------------------------------------------------------




“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly twenty percent (20%) or more of all equity interests in
such Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person, and/or (iii) is a director or officer of
such Person.
“AHA” shall mean Ashford Hospitality Advisors LLC, a Delaware limited liability
company.
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Alteration Threshold” shall mean five percent (5%) of the original Outstanding
Principal Balance.
“Annual Budget” shall mean the operating and capital budget for the Property
setting forth, on a month-by-month basis, in reasonable detail, each line item
of Borrower’s or Operating Lessee’s good faith estimate of anticipated Operating
Income, Operating Expenses, FF&E Expenditures and Capital Expenditures for the
applicable Fiscal Year.
“Approval Standard” shall mean, with respect to certain consent rights of Lender
in the Loan Documents and which consent rights are made expressly subject to the
“Approval Standard”, any action by Borrower or Operating Lessee that requires
the prior approval of Lender shall, following a Securitization, be subject to
the following standards:
(a)    Lender shall not unreasonably withhold, condition or delay its approval;
(b)    Whenever Lender’s approval or consent is required pursuant to the
provisions of this Agreement, and such provisions are subject to the “Approval
Standard”, Lender’s consent shall be deemed given if:
(i)    the first correspondence from Borrower or Operating Lessee to Lender
requesting such approval or consent is in an envelope marked “PRIORITY” and
contains a bold-faced, conspicuous (in a font size that is not less than
fourteen(14)) legend at the top of the first page thereof stating that “FIRST
NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE LOAN BY GERMAN AMERICAN CAPITAL
CORPORATION TO ASHFORD CHICAGO LP. FAILURE TO RESPOND TO THIS REQUEST WITHIN
FIFTEEN (15) BUSINESS DAYS MAY RESULT IN THE REQUEST BEING DEEMED GRANTED”, and
is accompanied by the information and documents required by such Section, and
any other information reasonably requested by Lender in writing prior to the
expiration of such fifteen (15) Business Day period in order to adequately
review the same has been delivered; and
(ii)    if Lender fails to respond or to deny such request for approval in
writing within the first ten (10) Business Days of such fifteen (15) Business
Day period, a second notice requesting approval is delivered to Lender from
Borrower in an envelope marked “PRIORITY” containing a bold-faced, conspicuous
(in a font size that is not less than fourteen(14)) legend at the top of the
first page thereof stating that “SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR
CONSENT UNDER THE LOAN BY GERMAN AMERICAN CAPITAL CORPORATION TO CHICAGO ASHFORD
LP. IF YOU FAIL TO PROVIDE A SUBSTANTIVE RESPONSE (E.G., APPROVAL, DENIAL OR

2

--------------------------------------------------------------------------------




REQUEST FOR CLARIFICATION OR MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN
WRITING WITHIN FIVE (5) BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN” and
Lender fails to provide a substantive response to such request for approval
within such five (5) Business Day period; and
(c)    no fee shall be charged as a condition for approval, other than
reimbursement for actual out-of-pocket costs, including reasonable attorneys’
fees.
“Approved Capital Expenditures” shall mean Capital Expenditures incurred by
Borrower and either (i) included in the Approved Annual Budget or (ii) approved
by Lender, which approval shall not be unreasonably withheld or delayed.
“Approved Counterparty” shall mean a bank or other financial institution which
has (a) either (i) a long-term unsecured debt rating of “A+” or higher by S&P or
(ii) a long-term unsecured debt rating of “A” or higher by S&P and a short-term
rating of not less than “A-1” from S&P; (b) a long-term unsecured debt rating of
not less than “A1” by Moody’s; and (c) if the counterparty is rated by Fitch, a
long-term unsecured debt rating of “A” or higher by Fitch and a short-term
unsecured debt rating of not less than “F-1” from Fitch.
“Approved FF&E Expenditures” shall mean the cost of FF&E Expenditures incurred
by Borrower and either (i) included in the Approved Annual Budget or
(ii) approved by Lender, which approval shall not be unreasonably withheld or
delayed.
“Approved Replacement Guarantor” shall mean a Person that satisfies the
conditions set forth in clauses (x) and (y) of the definition of “Qualified
Transferee” and whose identity, experience, financial condition and
creditworthiness, including net worth and liquidity, is acceptable to Lender in
Lender’s sole discretion, for which Lender has received a Rating Agency
Confirmation from each applicable Rating Agency and who either Controls Borrower
and Operating Lessee (or Transferee Borrower, as applicable) or owns a direct or
indirect interest in Borrower and Operating Lessee (or Transferee Borrower, as
applicable).
“Assignment of Agreements” shall mean that certain Assignment of Agreements,
Licenses, Permits and Contracts, dated as of the date hereof, from Borrower and
Operating Lessee, collectively, as assignor, to Lender, as assignee.
“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower and Operating
Lessee, collectively, as assignor, to Lender, as assignee.
“Assignment of Operating Lease” shall mean that certain Subordination and
Security Agreement, dated as of the date hereof, by Borrower and Operating
Lessee to and for the benefit of Lender.
“Assumed Note Rate” shall mean an interest rate equal to the sum of 1% plus the
Spread plus LIBOR as determined on the preceding Interest Determination Date.

3

--------------------------------------------------------------------------------




“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect to all or any part of the Property.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.
“Borrower’s Remittance Amount” shall mean, for so long as a Qualified Hotel
Manager is Manager, the excess funds actually distributed to Borrower and/or
Operating Lessee in accordance with Section 7.10(b) of the Accor Management
Agreement (after Accor has paid the amounts described in clauses (i) (operating
expenses), (ii) (funding the replacement reserve) and, provided no Event of
Default exists, (iv) (incentive management fee) of the Accor Management
Agreement all in accordance with the Accor Management Agreement and the Manager
SNDA), or the comparable provisions of another Management Agreement with a
Qualified Hotel Manager.
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, (ii) the state where the corporate trust office of the
Trustee is located, or (iii) the state where the servicing offices of the
Servicer are located.
“Calculation Date” shall mean the last day of each calendar quarter during the
Term.
“Capital Expenditures” for any period shall mean amounts expended for
replacements and alterations to the Property (excluding tenant improvements) and
required to be capitalized according to GAAP.
“Cash Management Agreement” shall mean that certain Deposit Account Agreement of
even date herewith among Lender, Borrower, Operating Lessee, and Deposit Bank.
“Closing Date” shall mean the date of the funding of the Loan.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, and the terms Controlled, Controlling and Common Control shall
have correlative meanings.

4

--------------------------------------------------------------------------------




“Counterparty” shall mean, with respect to the Interest Rate Cap Agreement, SMBC
Capital Markets, Inc. and with respect to any Replacement Interest Rate Cap
Agreement, any Approved Counterparty thereunder.
“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including the Spread Maintenance
Premium and Breakage Costs, if applicable) due to Lender from time to time in
respect of the Loan under the Note, this Agreement, the Mortgage, the
Environmental Indemnity or any other Loan Document.
“Debt Service” shall mean, with respect to any particular period, the scheduled
principal and interest payments due under the Note and, if applicable, the
note(s) evidencing any New Mezzanine Loan in such period.
“Debt Yield” shall mean, as of any date, the ratio (expressed as a percentage)
calculated by Lender of (i) the Underwritten Net Cash Flow to (ii) the
Outstanding Principal Balance as of such date.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) five percent (5%) above the
Interest Rate.
“Deposit Account” shall mean an Eligible Account at the Deposit Bank.
“Deposit Bank” shall mean the bank or banks selected by Lender to maintain the
Deposit Account. Lender may in its sole discretion change the Deposit Bank from
time to time.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (ii) a segregated trust account or accounts (or subaccounts
thereof) maintained with the corporate trust department of a federal depository
institution or state chartered depository institution subject to regulations
regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulations §9.10(b), having in either case corporate trust powers, acting in
its fiduciary capacity, and a combined capital and surplus of at least
$50,000,000, subject to supervision or examination by federal and state
authorities and having a long-term unsecured debt rating of “BBB-” or higher by
S&P and “Baa3” or higher by Moody’s. An Eligible Account will not be evidenced
by a certificate of deposit, passbook or other instrument.
“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least A-1 by S&P, P-1
by Moody’s, and F-1+ by Fitch in the case of accounts in which funds are held
for thirty (30) days or less or, in the case of Letters of Credit or accounts in
which funds are held for more than thirty (30) days, the long term unsecured
debt obligations of which are rated at least (i) “AA” by S&P, (ii) “AA“ and/or
“F1+” (for securities) and/or “AAAmmf” (for money market funds), by Fitch and
(iii) “Aa2” by Moody’s; provided, however,

5

--------------------------------------------------------------------------------




for purposes of the Deposit Bank, the definition of Eligible Institution shall
have the meaning set forth in the Cash Management Agreement.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof executed by Borrower, Operating Lessee and
Guarantor in connection with the Loan for the benefit of Lender.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which is a member of the same controlled group of corporations or group of
trades or businesses under common control with Borrower or the Guarantor, or is
treated as a single employer together with Borrower or the Guarantor under
Section 414 of the Code or Title IV of ERISA.
“Extension Option” shall mean the First Extension Option, the Second Extension
Option, or the Third Extension Option, as applicable.
“Extension Strike Price” shall mean the greater of (a) a rate equal to 1.50% and
(b) a rate such that the debt service coverage ratio (which shall be a ratio, as
reasonably determined by Lender, in which the numerator is the Underwritten Net
Cash Flow and the denominator is the product of (i) the Outstanding Principal
Balance as of such date and (ii) an interest rate based on the sum of (A) the
Spread and (B) such rate) is equal to at least 1.15:1.00.
“FF&E” shall mean fixtures, furnishings, equipment, furniture, and other items
of tangible personal property now or hereafter located in or on the Property or
the Improvements or used in connection with the use, occupancy, operation and
maintenance of all or any part of the hotel located on the Property, other than
stocks of food and other supplies held for consumption in normal operation but
including, without limitation, appliances, machinery, equipment, signs, artwork,
office furnishings and equipment, guest room furnishings, and specialized
equipment for kitchens, laundries, bars, restaurant, public rooms, health and
recreational facilities, linens, dishware, all partitions, screens, awnings,
shades, blinds, floor coverings, hall and lobby equipment, heating, lighting,
plumbing, ventilating, refrigerating, incinerating, elevators, escalators, air
conditioning and communication plants or systems with appurtenant fixtures,
vacuum cleaning systems, call or beeper systems, security systems, sprinkler
systems and other fire prevention and extinguishing apparatus and materials;
reservation system computer and related equipment; all equipment, manual,
mechanical or motorized, for the construction, maintenance, repair and cleaning
of, parking areas, walks, underground ways, truck ways, driveways, common areas,
roadways, highways and streets; and the Vehicles (as defined in the Uniform
System of Accounts for Hotels, current edition).
“FF&E Expenditures” for any period shall mean the amount expended for FF&E Work
in, at or to the Property.
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.
“Fitch” shall mean Fitch, Inc.
“Franchise Agreement” shall mean any franchise agreement hereafter entered into
by Borrower or Operating Lessee, as franchisee, pursuant to which Borrower or
Operating Lessee has

6

--------------------------------------------------------------------------------




the right to operate the hotel on the Property under a name and hotel system
controlled by the franchisor.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.
“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
“Gross Revenue” shall mean all revenue derived from the ownership and operation
of the Property from whatever source, including Rents and any Insurance Proceeds
(whether or not Lender elects to treat any such Insurance Proceeds as business
or rental interruption Insurance Proceeds pursuant to Section 5.4(f) hereof).
“Guarantor” shall mean Ashford Hospitality Prime Limited Partnership, a Delaware
limited partnership, or any other Person that now or hereafter guarantees any of
Borrower’s and, Operating Lessee’s obligations under any Loan Document.
“Guaranty” shall mean that certain Guaranty of Recourse Obligations of even date
herewith from Guarantor for the benefit of Lender.
“Hotel Transactions” shall mean, collectively, (i) occupancy arrangements for
customary hotel transactions in the ordinary course of Borrower’s business
conducted at the hotel located at the Property, including nightly rentals (or
licensing) of individual hotel rooms or suites, banquet room use and food and
beverage services and (ii) informational or guest services which are terminable
on one month’s notice or less without cause and without penalty or premium,
including co-marketing, promotional services and outsourced services.
“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases (other than the Operating Lease) that constitute
capital leases for which such Person is liable, and (vi) all obligations of such
Person under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case for which such Person is liable or its assets are
liable, whether such Person (or its assets) is liable contingently or otherwise,
as obligor, guarantor or otherwise, or in respect of which obligations such
Person otherwise assures a creditor against loss.

7

--------------------------------------------------------------------------------




“Independent” shall mean, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower, Operating Lessee or in any Affiliate of Borrower
or Operating Lessee, (ii) is not connected with Borrower, Operating Lessee or
any Affiliate of Borrower or Operating Lessee as an officer, employee, promoter,
underwriter, trustee, partner, member, manager, director or person performing
similar functions and (iii) is not a member of the immediate family of a Person
defined in (i) or (ii) above.
“Independent Accountant” shall mean (i) a firm of nationally recognized,
certified public accountants which is Independent and which is selected by
Borrower or Operating Lessee and reasonably acceptable to Lender or (ii) such
other certified public accountant(s) selected by Borrower or Operating Lessee,
which is Independent and reasonably acceptable to Lender. As of the date hereof,
Deloitte Touche Tohmatsu Limited, PricewaterhouseCoopers, Ernst & Young and KPMG
each qualify as an Independent Accountant.
“Insolvency Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter dated the date hereof delivered by Gardere Wynne Sewell LLP in
connection with the Loan.
“Interest Determination Date” shall mean, (A) with respect to the Initial
Interest Period, the date that is two (2) Business Days before the Closing Date
and (B) with respect to any other Interest Period, the date which is two (2)
Business Days prior to the fifteenth (15th) day of each calendar month;
provided, however, that at the option of Lender in connection with a
Securitization, an additional Interest Determination Date shall occur two (2)
Business Days prior to the date of the Securitization. When used with respect to
an Interest Determination Date, Business Day shall mean any day on which banks
are open for dealing in foreign currency and exchange in London.
“Interest Rate” shall mean, with respect to each Interest Period, an interest
rate per annum equal to (i) for a LIBOR Loan, the sum of (a) LIBOR, determined
as of the Interest Determination Date immediately preceding the commencement of
such Interest Period, plus (b) the Spread (or, when applicable pursuant to this
Agreement or any other Loan Document, the Default Rate); and (ii) for a Prime
Loan, the sum of (a) the Prime Rate, plus (b) the Prime Rate Spread (or, when
applicable pursuant to this Agreement or any other Loan Document, the applicable
Default Rate).
“Interest Rate Cap Agreement” shall mean the Confirmation and Agreement
(together with the confirmation and schedules relating thereto), dated on or
about the date hereof, between the Counterparty and Borrower, obtained by
Borrower and collaterally assigned to Lender pursuant to this Agreement. After
delivery of a Replacement Interest Rate Cap Agreement to Lender, the term
Interest Rate Cap Agreement shall be deemed to mean such Replacement Interest
Rate Cap Agreement. The Interest Rate Cap Agreement shall be governed by the
laws of the State of New York and shall contain each of the following:
(a)    the notional amount of the Interest Rate Cap Agreement shall be equal to
the outstanding principal amount of the Loan;
(b)    the remaining term of the Interest Rate Cap Agreement shall at all times
extend through the end of the Interest Period in which the then current Maturity
Date occurs;
(c)    the Interest Rate Cap Agreement shall be issued by the Counterparty to
Borrower and shall be pledged to Lender by Borrower in accordance with this
Agreement;

8

--------------------------------------------------------------------------------




(d)    the Counterparty under the Interest Rate Cap Agreement shall be obligated
to make a stream of payments, directly to the Deposit Account (whether or not an
Event of Default has occurred) from time to time equal to the product of (i) the
notional amount of such Interest Rate Cap Agreement multiplied by (ii) the
excess, if any, of LIBOR (including any upward rounding under the definition of
LIBOR) over the Strike Price and shall provide that such payment shall be made
on a monthly basis in each case not later than (after giving effect to and
assuming the passage of any cure period afforded to such Counterparty under the
Interest Rate Cap Agreement, which cure period shall not in any event be more
than three Business Days) each Monthly Payment Date;
(e)    the Counterparty under the Interest Rate Cap Agreement shall execute and
deliver the Acknowledgment; and
(f)    the Interest Rate Cap Agreement shall impose no material obligation on
the beneficiary thereof (after payment of the acquisition cost) and shall be in
all material respects satisfactory in form and substance to Lender and shall
satisfy applicable Rating Agency standards and requirements, including, without
limitation, provisions satisfying Rating Agencies standards, requirements and
criteria (i) that incorporate representations by the Counterparty that no
withholding taxes shall apply to payments by the Counterparty, and provide for
“gross up” payments by the Counterparty for any withholding tax, (ii) whereby
the Counterparty agrees not to file or join in the filing of any petition
against Borrower under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law, and (iii) that incorporate, if the Interest Rate
Cap Agreement contemplates collateral posting by the Counterparty, a credit
support annex setting forth the mechanics for collateral to be calculated and
posted that are consistent with Rating Agency standards, requirements and
criteria.
“Inventory” shall mean, as defined in the UCC, and including items which would
be entered on a balance sheet under the line items for “Inventories” or “china,
glassware, silver, linen and uniforms” under the Uniform System of Accounts for
Hotels, current edition.
“Lease” shall mean any lease (other than the Operating Lease), sublease or
sub-sublease, letting, license, concession or other agreement (whether written
or oral and whether now or hereafter in effect) pursuant to which any Person is
granted a possessory interest in, or right to use or occupy, all or any portion
of any space in the Property, and every modification, amendment or other
agreement relating to such lease, sublease, sub-sublease or other agreement
entered into in connection with such lease, sublease, sub-sublease or other
agreement and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto. As used herein, the term “Leases” shall not include Hotel
Transactions.
“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Loan, any
Secondary Market Transaction with respect to the Loan, Borrower, Operating
Lessee or the Property or any part thereof or the construction, use, alteration
or operation thereof, or any part thereof, whether now or hereafter enacted and
in force, including, without limitation, the Securities Act, the Exchange Act,
Regulation AB, the rules and regulations promulgated pursuant to the Dodd-Frank
Wall Street Reform and

9

--------------------------------------------------------------------------------




Consumer Protection Act, zoning and land use laws, the Americans with
Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to Borrower
or Operating Lessee, at any time in force affecting the Property or any part
thereof, including any which may (i) require repairs, modifications or
alterations in or to the Property or any part thereof, or (ii) in any way limit
the use and enjoyment thereof.
“Letter of Credit” shall mean an irrevocable, unconditional, transferable
(without payment of any transfer fee), clean sight draft letter of credit
acceptable to Lender and the Rating Agencies (either an evergreen letter of
credit or one which does not expire until at least thirty (30) Business Days
after the Stated Maturity Date) in favor of Lender and entitling Lender to draw
thereon in New York, New York, issued by a domestic Eligible Institution or the
U.S. agency or branch of a foreign Eligible Institution. If at any time the bank
issuing any such Letter of Credit shall cease to be an Eligible Institution,
Lender shall have the right immediately to draw down the same in full and hold
the proceeds of such draw in accordance with the applicable provisions hereof.
“LIBOR” shall mean, with respect to each Interest Period and each Interest
Determination Date, the rate per annum (rounded upwards, if necessary, to the
nearest 1/1,000 of 1%) calculated by the Lender as set forth below:
(a) The rate for deposits in U.S. Dollars for a one-month period that appears on
Reuters Screen LIBOR01 Page (or its equivalent) as of 11:00 a.m., London time,
on such Interest Determination Date.
(b) If such rate does not appear on Reuters Screen LIBOR01 Page (or its
equivalent) as of 11:00 a.m., London time, on the applicable Interest
Determination Date, the Lender shall request the principal London office of any
four major reference banks in the London interbank market selected by the Lender
to provide such reference bank’s offered quotation to prime banks in the London
interbank market for deposits in United States dollars for a one‑month period as
of 11:00 a.m., London time, on such Interest Determination Date in a principal
amount of not less than $1,000,000 that is representative for a single
transaction in the relevant market at the relevant time. If at least two such
offered quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, the Lender shall
request any three major banks in New York City selected by the Lender to provide
such bank’s rates for loans in U.S. Dollars to leading European banks for a
one-month period as of 11:00 a.m., New York City time, on such Interest
Determination Date in a principal amount not less than $1,000,000 that is
representative for a single transaction in the relevant market at the relevant
time, and if at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates.
“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.
“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest, or any other encumbrance, charge or transfer of, or any
agreement to enter into or create any of the foregoing, on or affecting all or
any portion of the Property or any interest therein, or any direct or indirect

10

--------------------------------------------------------------------------------




interest in Borrower or Operating Lessee or any SPC Party, including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.
“Loan” shall mean the loan in the original principal amount of Eighty Million
and No/100 Dollars ($80,000,000.00) made by Lender to Borrower pursuant to this
Agreement.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Cash Management Agreement, the
Assignment of Agreements, the Environmental Indemnity, the Manager SNDA, the
Assignment of Operating Lease and the Guaranty and any other documents,
agreements and instruments now or hereafter evidencing, securing or delivered to
Lender in connection with the Loan, as the same may be (and each of the
foregoing defined terms shall refer to such documents as they may be) amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Loan to Value Ratio” shall mean the ratio, as of a particular date, in which
the numerator is equal to the Outstanding Principal Balance and the denominator
is equal to the appraised value of the Property, as determined by Lender in its
sole discretion.
“Low Debt Yield Period” shall commence if, as of any Calculation Date, the Debt
Yield is less than 7.05% and shall end if the Property has achieved a Debt Yield
of at least 7.25% for two consecutive Calculation Dates, as determined by
Lender; provided, however, notwithstanding Section 2.4.5 hereof, Borrower shall
have the right to prepay a portion of the principal balance of the Loan
(together with any Spread Maintenance Premium applicable thereto and an amount
equal to the interest payable pursuant to Section 2.4.5 hereof) in an amount
sufficient to reduce the Outstanding Principal Balance by an amount that results
in a Debt Yield of 7.25% and upon receipt of such repayment, a Low Debt Yield
Period shall be deemed to be cured (or if payment is received prior to the
commencement of the subject Low Debt Yield Period, deemed not to have occurred).
“Major Contract” shall mean any contract or agreement which is not (i) entered
into in the ordinary course of Borrower’s or Operating Lessee’s business or (ii)
on commercially reasonable terms.
“Major Lease” shall mean any Lease which, either individually, or when taken
together with any other Lease with the same Tenant or its Affiliates, and
assuming the exercise of all expansion rights and all preferential rights to
lease additional space contained in such Lease, (i) covers more than 10,000
rentable square feet (ii) contains an option or other preferential right to
purchase all or any portion of the Property, (iii) is with an Affiliate of
Borrower as Tenant, or (iv) is entered into during the continuance of a Trigger
Period.
“Management Agreement” shall mean the Accor Management Agreement, or any other
management agreement entered into by and between Borrower or Operating Lessee
and the current Manager or any replacement management agreement entered into by
and between Borrower or Operating Lessee and a Manager in accordance with the
terms of the Loan Documents, in each case, pursuant to which the Manager is to
provide management and other services with respect to the Property.

11

--------------------------------------------------------------------------------




“Manager” shall mean Accor, or any other manager engaged in accordance with the
terms and conditions of the Loan Documents.
“Manager SNDA” that certain Hotel Assignment, Consent and Recognition Agreement
dated as of the date hereof, by and among, Borrower, Operating Lessee, Lender
and Accor.
“Material Adverse Effect” shall mean a material adverse effect on (i) the
Property or the use or value thereof, (ii) the business, profits, operations,
condition (financial) or ownership of Borrower, Operating Lessee, any SPC Party,
Guarantor or the Property (or, with respect to the Property, its physical
condition), (iii) the enforceability, validity, perfection or priority of the
lien of the Mortgage or the other Loan Documents or (iv) the ability of
Borrower, Operating Lessee or Guarantor to perform its respective material
obligations under the Loan Documents to which it is a party.
“Material Alteration” shall mean any alteration affecting structural elements of
the Property the cost of which exceeds the Alteration Threshold; provided,
however, that in no event shall (i) any tenant improvement work performed
pursuant to any Lease existing on the date hereof or entered into hereafter in
accordance with the provisions of this Agreement, (ii) any work performed
pursuant to a PIP or (iii) alterations performed as part of a Restoration,
constitute a Material Alteration.
“Maturity Date” shall mean the Stated Maturity Date, provided that (a) in the
event of the exercise by Borrower of the First Extension Option pursuant to
Section 2.7, the Maturity Date shall be the First Extended Maturity Date, (b) in
the event of the exercise by Borrower of the Second Extension Option pursuant to
Section 2.7, the Maturity Date shall be the Second Extended Maturity Date, and
(c) in the event of the exercise by Borrower of the Third Extension Option
pursuant to Section 2.7, the Maturity Date shall be the Third Extended Maturity
Date, or such earlier date on which the final payment of principal of the Note
becomes due and payable as herein or therein provided, whether at the Stated
Maturity Date, by declaration of acceleration, extension or otherwise.
“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such Governmental
Authority whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.
“Mezzanine Loan Liens” shall mean the Liens in favor of the holder of any New
Mezzanine Loan.
“Mezzanine Trigger Period” shall commence upon the occurrence of an Event of
Default under the New Mezzanine Loan; and shall end if the Event of Default
commencing the Mezzanine Trigger Period has been cured and such cure has been
accepted by New Mezzanine Loan Lender (and no other Event of Default is then
continuing). For purposes of this definition, “Event of Default” has the meaning
ascribed to such term in the New Mezzanine Loan Documents.
“Monthly Payment Date” shall mean the ninth (9th) day of every calendar month
occurring during the Term. The first Monthly Payment Date shall be April 9,
2014.
“Moody’s” shall mean Moody’s Investors Service, Inc.

12

--------------------------------------------------------------------------------




“Mortgage” shall mean that certain first priority Mortgage, Assignment of Leases
and Rents and Security Agreement, dated the date hereof, executed and delivered
by Borrower and Operating Lessee as security for the Loan and encumbering the
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“New Mezzanine Loan Documents” shall mean any and all documents, agreements and
instruments evidencing, securing or delivered to New Mezzanine Loan Lender in
connection with the New Mezzanine Loan, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“New Mezzanine Loan Lender” shall mean the lender under any New Mezzanine Loan.
“NRSRO” shall mean any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of Section
15E of the Exchange Act, without regard to whether or not such credit rating
agency has been engaged by Lender or its designees in connection with, or in
anticipation of, a Securitization.
“Obligations” shall mean, collectively, Borrower’s and Operating Lessee’s
obligations for the payment of the Debt and the performance of the Other
Obligations.
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
or Operating Lessee, as applicable, which is signed by an authorized senior
officer of Borrower or Operating Lessee, as applicable, or an SPC Party.
“Operating Expenses” shall mean, for any period, without duplication, all
expenses actually paid or payable by Borrower and/or Operating Lessee during
such period in connection with the operation, management, maintenance, repair
and use of the Property, determined on an accrual basis, and, except to the
extent otherwise provided in this definition, in accordance with GAAP, and the
Uniform System of Accounts for Hotels, current edition. Operating Expenses
specifically shall include (i) all expenses incurred in the immediately
preceding twelve (12) month period based on quarterly financial statements
delivered to Lender in accordance with Section 4.9.2 hereof, (ii) all payments
required to be made pursuant to any Operations Agreements, (iii) property
management fees in an amount equal to the greater of three percent (3%) of
Operating Income and the management fees actually paid under the Management
Agreement, (iv) administrative, payroll, security and general expenses for the
Property, (v) the cost of utilities, inventories and fixed asset supplies
consumed in the operation of the Property, (vi) a reasonable reserve for
uncollectible accounts, (vii) costs and fees of Independent professionals
(including, without limitation, legal, accounting, consultants and other
professional expenses), technical consultants, operational experts (including
quality assurance inspectors) or other third parties retained to perform
services required or permitted hereunder, (viii) cost of attendance by employees
at training and manpower development programs, (ix) association dues,
(x) computer processing charges, (xi) operational equipment and other lease
payments, (xii) Taxes and Other Charges (other than income taxes or Other
Charges in the nature of income taxes) and insurance premiums and (xiii) all
underwritten reserves required by Lender hereunder (without duplication).
Operating Expenses shall also include all franchise fees and expenses incurred
in connection with any Franchise Agreement. Notwithstanding the foregoing,
Operating Expenses shall not include (1) depreciation or amortization,
(2) income taxes or Other Charges in the nature of income taxes, (3) any
expenses (including legal, accounting and other

13

--------------------------------------------------------------------------------




professional fees, expenses and disbursements) incurred in connection with the
making of the Loan or the sale, exchange, transfer, financing or refinancing of
all or any portion of the Property or in connection with the recovery of
Insurance Proceeds or Awards which are applied to prepay the Note, (4) Capital
Expenditures, (5) Debt Service, and (6) any item of expense which would
otherwise be considered within Operating Expenses pursuant to the provisions
above but is paid directly by any Tenant.
“Operating Income” shall mean, for any period, all income of Borrower and/or
Operating Lessee during such period from the use, ownership or operation of the
Property, including:
(a)    all amounts payable to Borrower and/or Operating Lessee by any Person as
Rent and other amounts under Leases or other agreements relating to the
Property;
(b)    business interruption insurance proceeds allocable to the applicable
reporting period; and
(c)    all other amounts which in accordance with GAAP, the Uniform System of
Accounts for Hotels, current edition, are included in Borrower’s and/or
Operating Lessee’s annual financial statements as operating income attributable
to the Property.
Notwithstanding the foregoing, Operating Income shall not include (a) any
Insurance Proceeds (other than business interruption and/or rental loss
insurance proceeds and only to the extent allocable to the applicable reporting
period), (b) any proceeds resulting from the Transfer of all or any portion of
the Property, (c) any Rent attributable to a Lease prior to the date in which
the Tenant thereunder has taken occupancy or in which the actual payment of rent
is required to commence thereunder, (d) any item of income otherwise included in
Operating Income but paid directly by any Tenant to a Person other than Borrower
or Operating Lessee as an offset or deduction against Rent payable by such
Tenant, provided such item of income is for payment of an item of expense (such
as payments for utilities paid directly to a utility company) and such expense
is otherwise excluded from the definition of Operating Expenses pursuant to
clause “(6)” of the definition thereof, (e) security deposits received from
Tenants until forfeited or applied, (f) any Lease termination payments and
(g) any Rents paid by or on behalf of any Tenant under a Lease which is the
subject of any proceeding or action relating to its bankruptcy, reorganization
or other arrangement pursuant to federal bankruptcy law or any similar federal
or state law or which has been adjudicated a bankrupt or insolvent unless such
Lease has been assumed by the trustee in such proceeding or action. Operating
Income shall be calculated on the accrual basis of accounting and, except to the
extent otherwise provided in this definition, in accordance with GAAP and the
Uniform System of Accounts for Hotels, current edition.
“Operating Lease” that certain Lease Agreement, dated as of the date hereof,
between Borrower and Operating Lessee, as the same may be amended, restated,
extended, replaced, supplemented or otherwise modified from time to time in
accordance with this Agreement.
“Operations Agreements” shall mean any covenants, restrictions, easements,
declarations or agreements of record relating to the construction, operation or
use of the Property, together with all amendments, modifications or supplements
thereto.

14

--------------------------------------------------------------------------------




“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes and any other charges, including vault charges and license fees
for the use of vaults, chutes and similar areas adjoining the Property, now or
hereafter levied or assessed or imposed against the Property or any part
thereof.
“Other Obligations” shall mean (a) the performance of all obligations of
Borrower and Operating Lessee contained herein; (b) the performance of each
obligation of Borrower and Operating Lessee contained in any other Loan
Document; and (c) the performance of each obligation of Borrower and Operating
Lessee contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, the Note or any other Loan Document.
“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.
“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) the Mezzanine Loan Liens, (iii)
all encumbrances and other matters disclosed in the Title Insurance Policy and
survey of the Property delivered to Lender in connection with the origination of
the Loan, (iv) Liens, if any, for Taxes or Other Charges imposed by any
Governmental Authority not yet due or delinquent, (v) any workers’, mechanics’
or other similar Liens on the Property provided that any such Lien is bonded or
discharged within thirty (30) days after Borrower or Operating Lessee first
receives written notice of such Lien or which is being contested in good faith
in accordance with the requirements of Section 4.3, (vi) Liens constituting
Permitted Transfers, (vii) Permitted Equipment Financing, (viii) the Management
Agreement (subject to the Manager SNDA), any Franchise Agreement entered into in
accordance with this Agreement (subject to the terms of the comfort letter
delivered to Lender in connection with such Franchise Agreement), Operating
Lease (subject to the Assignment of Operating Lease) and Leases permitted by the
terms of this Agreement, (ix) rights of existing and future Tenants, licensees
and concessionaires pursuant to Leases in effect as of the Closing Date (if any)
or entered into after the date hereof in accordance with the terms hereof, (ix)
easements, licenses, declarations, covenants, conditions, restrictions,
servitudes and other encumbrances (and amendments, modifications and
terminations thereto and thereof made in accordance with the terms hereof)
undertaken in the ordinary course of business for traffic circulation, ingress,
egress, parking, recess, utilities and other similar purposes, which would not,
individually or in the aggregate, be reasonably expected to cause a Material
Adverse Effect, and (x) such other title and survey exceptions as Lender has
approved or may approve in writing in Lender’s reasonable discretion.
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.
“Physical Conditions Report” shall mean that certain Property Condition Report,
prepared by Partner, as Partner Project No. 13-113630.1 and dated as of January
9, 2014.

15

--------------------------------------------------------------------------------




“Prepayment Notice” shall mean a prior written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4 hereof, which date shall be no earlier than thirty (30) days
after the date of such Prepayment Notice and no later than sixty (60) days after
the date of such Prepayment Notice. A Prepayment Notice may be revoked in
writing or may be postponed in writing to a new Business Day at any time prior
to the second (2nd) Business Day prior to the proposed prepayment date, and if
not so revoked or postponed prior to such second (2nd) Business Day, such
Prepayment Notice shall become irrevocable. If revoked (as opposed to
postponed), any new Prepayment Notice shall comply with the timeframes set forth
above. Borrower shall pay to Lender any Breakage Costs and all out-of-pocket
costs and expenses (if any) incurred by Lender in connection with Borrower’s
permitted revocation or postponement of any Prepayment Notice.
“Prime Rate” shall mean the rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate”. If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” will be used, and such average will be rounded up to the nearest 1/100th
of one percent (0.01%). If The Wall Street Journal ceases to publish the “Prime
Rate,” Lender will select an equivalent publication that publishes such “Prime
Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender will select a comparable interest rate index.
“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.
“Prime Rate Spread” shall mean, in connection with any conversion of the Loan
from a LIBOR Loan to a Prime Rate Loan, the difference (expressed as the number
of basis points) between (a) the sum of (i) LIBOR, determined as of the Interest
Determination Date for which LIBOR was last available, plus (ii) the Spread,
minus (b) the Prime Rate as of such Interest Determination Date; provided,
however, that if such difference is a negative number, then the Prime Rate
Spread shall be zero.
“Property” shall mean the parcel of real property described on Exhibit A
attached hereto and made a part hereof, the Improvements now or hereafter
erected or installed thereon and all personal property owned by Borrower or
Operating Lessee and encumbered by the Mortgage, together with all rights
pertaining to such property and Improvements, all as more particularly described
in the Granting Clauses of the Mortgage.
“Qualified Ashford Managed REIT” shall mean a Person satisfying each of the
following: (i) such Person is a publicly-traded real estate investment trust,
the publicly-offered equity interests of which are listed and traded on the New
York Stock Exchange, the NASDAQ Global Market or other nationally recognized
stock exchange or automated quotation system, (ii) such Person and Qualified
Ashford REIT Manager are parties to a management and advisory agreement,
pursuant to which such Person has engaged Qualified Ashford REIT Manager, and
Qualified Ashford REIT Manager has agreed, to manage the day-to-day operations
of such Person, including the management of any subsidiaries that are Controlled
by such Person and (iii) such Person is a Qualified Transferee. At any time that
a Qualified Ashford Managed REIT Controls Borrower, Operating Lessee and any SPC
Party, it shall be deemed to be a change of Control of Borrower, Operating
Lessee and each

16

--------------------------------------------------------------------------------




such SPC Party if Qualified Ashford REIT Manager no longer manages the
day-to-day operations of such Qualified Ashford Managed REIT pursuant to the
agreement described in clause (ii) above.
“Qualified Ashford REIT Manager” shall mean AHA for so long as either of the
following conditions continues to be satisfied: (a) AHA is Controlled by Ashford
Hospitality Limited Partnership; or (b) (i) AHA becomes a publicly-traded
company, the publicly-offered equity interests of which are listed and traded on
the New York Stock Exchange, the NASDAQ Global Market or other nationally
recognized stock exchange or automated quotation system, and (ii) at the time
AHA becomes a publicly-traded company, the executive management team that then
manages REIT is employed, appointed or otherwise engaged as the executive
management team of AHA.
“Qualified Franchisor” shall mean a Qualified Hotel Manager; provided that, in
each case, such hotel franchisor has not become insolvent or a debtor in any
bankruptcy or insolvency proceeding, nor has there occurred any other material
adverse change in the financial condition, operations or business of such hotel
franchisor after the Closing Date which Lender reasonably determines is
reasonably likely to impact such franchisor’s ability to perform as franchisor
of the Property at a level at or above the franchise standards in place at the
Property on the Closing Date.
“Qualified Hotel Manager” shall mean (i) Accor or (ii) an equivalent or better
brand of hotel (as compared to the Sofitel operating at the Property as of the
Closing Date) of Starwood Hotels & Resorts Worldwide, Inc., Hyatt Hotels &
Resorts, Marriot International, Inc. and Hilton Hotels & Resorts.
“Qualified Manager” shall mean (i) any Qualified Franchisor (or an Affiliate of
such Qualified Franchisor that is regularly engaged in managing hotels), (ii)
Remington or (iii) the Manager as of the Closing Date.
“Qualified Transferee” shall mean a transferee for whom, prior to the Transfer,
Lender shall have received: (x) evidence that the proposed transferee (1) has
never been indicted or convicted of, or pled guilty or no contest to, a felony,
(2) has never been indicted or convicted of, or pled guilty or no contest to, a
Patriot Act Offense and is not on any Government List, (3) has never been the
subject of a voluntary or involuntary (to the extent the same has not been
discharged) bankruptcy proceeding and (4) has no material outstanding judgments
against such proposed transferee and (y) if the proposed transferee will obtain
Control of or obtain a direct or indirect interest of 10% or more in Borrower or
Operating Lessee as a result of such proposed transfer, a credit check against
such proposed transferee that is reasonably acceptable to Lender.
“Rating Agencies” shall mean any nationally-recognized statistical rating
organization (e.g. Standard & Poor’s Ratings Services, Moody’s Investor Service,
Inc., Fitch, Inc., DBRS, Inc. or any successor thereto) that has been or will be
engaged by Lender or its designees in connection with, or in anticipation of, a
Securitization.
“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies that the credit rating of the Securities by such Rating Agency
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion.

17

--------------------------------------------------------------------------------




“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.
“REIT” shall mean Ashford Hospitality Prime, Inc., a Maryland corporation.
“Related Loan” shall mean a loan to an Affiliate of Borrower, Operating Lessee
or any Guarantor or secured by a Related Property, that is included in a
Securitization with the Loan, and any other loan that is cross-collateralized
with the Loan.
“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to the Property.
“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.
“Remington” shall mean Remington Lodging & Hospitality, LLC, a Delaware limited
liability company and/or its Affiliates.
“Rents” shall mean all rents, rent equivalents, revenues from the rental of
rooms, guest suites, conference and banquet rooms, food and beverage facilities,
health clubs, spas or other amenities, telephone services, laundry, vending,
television and parking, moneys payable as damages (including payments by reason
of the rejection of a Lease in a bankruptcy proceeding) or in lieu of rent or
rent equivalents, royalties (including all oil and gas or other mineral
royalties and bonuses), income, fees, receivables, receipts, revenues, deposits
(including security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, and other payment and consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower, Operating Lessee, Manager or any of their respective agents or
employees from any and all sources arising from or attributable to the Property
and the Improvements, including all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of the Property or rendering
of services by Borrower, Operating Lessee, Manager or any of their respective
agents or employees and all other items of revenue, receipts or other income as
indentified in the Uniform System of Accounts, current edition, and Insurance
Proceeds, if any, from business interruption or other loss of income insurance,
but only to the extent such Insurance Proceeds are treated as business or rental
interruption Insurance Proceeds pursuant to Section 5.4(f) hereof.
“Repayment Date” shall mean the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4 hereof.
“Replacement Interest Rate Cap Agreement” shall mean an interest rate cap
agreement from an Approved Counterparty with terms that are the same in all
material respects as the terms of the Interest Rate Cap Agreement except that
the same shall be effective as of (i) in connection with a replacement pursuant
to Section 2.6.3(c) following a downgrade, withdrawal or qualification of the
long-term unsecured debt rating of the Counterparty, the date required in
Section 2.6 or (ii) in connection with a replacement (or extension of the
then-existing Interest Rate Cap Agreement) in connection to an extension of the
Maturity Date pursuant to Section 2.7, the date required in

18

--------------------------------------------------------------------------------




Section 2.7; provided that to the extent any such interest rate cap agreement
does not meet the foregoing requirements, a Replacement Interest Rate Cap
Agreement shall be such interest rate cap agreement approved in writing by
Lender, and if the Loan or any portion thereof is included in a Securitization,
each of the Rating Agencies with respect thereto.
“Replacement Reserve” shall have the meaning set forth in the Accor Management
Agreement.
“Reserve Funds” shall mean, collectively, all funds deposited by Borrower with
Lender or Deposit Bank pursuant to Article 6 of this Agreement, including, but
not limited to, the Insurance Funds, the Tax Funds, the Casualty and
Condemnation Funds, the FF&E Reserve Funds (if any), the PIP Funds (if any) and
the Cash Collateral Funds.
“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.
“Restoration DSCR” shall mean, as of any date of determination, the ratio of
(a) the Underwritten Net Cash Flow of the Property, based on Rents in place
(annualized and including rental loss insurance proceeds) and expenses on a pro
forma basis, to (b) an amount equal to the greater of the Strike Price or LIBOR
as determined on the preceding Interest Determination Date.
“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
“Special Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, or any liabilities with respect thereto,
including those arising after the Closing Date as a result of the adoption of or
any change in law, treaty, rule, regulation, guideline or determination of a
Governmental Authority or any change in the interpretation or application
thereof by a Governmental Authority but excluding, in the case of Lender, such
taxes (including income taxes, franchise taxes and branch profit taxes) as are
imposed on or measured by Lender’s net income by the United States of America or
any Governmental Authority of the jurisdiction under the laws under which Lender
is organized or maintains a lending office.
“Spread” shall mean 230 basis points (2.30%) per annum; provided, however, in
the event that Borrower elects to exercise the Third Extension Option in
accordance with Section 2.7 hereof, the “Spread” shall mean 255 basis points
(2.55%) per annum commencing on the day immediately following the Second
Extended Maturity Date and continuing thereafter for the remainder of the Term.
“Spread Maintenance Date” the 18th Monthly Payment Date after the closing of the
Loan.
“Spread Maintenance Premium” with respect to any payment or prepayment of
principal (or acceleration of the Loan) before the Spread Maintenance Date, an
amount equal to the product of the following: (A) the amount of the Loan,
multiplied by (B) the Spread, multiplied by (C) a

19

--------------------------------------------------------------------------------




fraction (expressed as a percentage) having a numerator equal to the number of
months difference between the eighteenth (18th) Monthly Payment Date and the
date such prepayment occurs (or the next succeeding Monthly Payment Date through
which interest has been paid by Borrower) and a denominator equal to twelve
(12).
“State” shall mean Illinois.
“Stated Maturity Date” shall mean March 9, 2016, as the same may be extended
pursuant to Section 2.7 hereof.
“Strike Price” shall mean 1.50% per annum.
“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.
“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon.
“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.
“Term” shall mean the entire term of this Agreement, which shall expire upon
repayment in full of the Debt and full performance of each and every obligation
to be performed by Borrower and Operating Lessee pursuant to the Loan Documents.
“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form acceptable to Lender issued with respect to the Property and insuring
the Lien of the Mortgage.
“TRIPRA” shall mean the Terrorism Risk Insurance Program Reauthorization Act of
2002 or any extension, renewal or replacement thereof.
“Trigger Period” shall commence upon the occurrence of (i) an Event of Default,
(ii) the commencement of a Low Debt Yield Period or (iii) the commencement of a
Mezzanine Trigger Period; and shall end if, (A) with respect to a Trigger Period
continuing pursuant to clause (i), the Event of Default commencing the Trigger
Period has been cured and such cure has been accepted by Lender (and no other
Event of Default is then continuing) or (B) with respect to a Trigger Period
continuing due to clause (ii), the Low Debt Yield Period has ended pursuant to
the definition thereof or (C) with respect to a Trigger Period continuing due to
clause (iii), the Mezzanine Trigger Period has ended pursuant to the definition
thereof.
“Trustee” shall mean any trustee holding the Loan in a Securitization.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which any of the Cash Management Accounts are located, as the case may
be.

20

--------------------------------------------------------------------------------




“Underwritten Net Cash Flow” shall mean, as of the end of any calendar quarter
for which Underwritten Net Cash Flow is determined (or such other date for which
Underwritten Net Cash Flow is determined) the excess of: (a) the sum of: (i)
actual Rents received by Borrower for the twelve (12) months preceding such
calculation; over (b) for the twelve (12) month period preceding the month in
which such Underwritten Net Cash Flow is calculated, Operating Expenses over
such twelve months, in each case adjusted to reflect Lender’s determination of:
(i) subtraction of an imputed capital improvement/FF&E requirement amount equal
to 4.00% of Rents per annum (regardless of whether a reserve therefor is
required hereunder or the amount of such reserve); (ii) exclusion of (X) amounts
representing non-recurring items and (Y) other than with respect to Hotel
Transactions, amounts received from Tenants not currently in occupancy and
paying full, unabated rent, from Tenants affiliated with Borrower or Guarantor,
from Tenants in default or in bankruptcy and from Tenants under month-to-month
Leases or Leases where the term is about to expire; and (iii) such other
adjustments deemed necessary by Lender based upon Lender’s reasonable
underwriting criteria and Lender’s reasonable determination of Rating Agency
underwriting and evaluation criteria. Lender’s calculation of Underwritten Net
Cash Flow shall be final absent manifest error.
“U.S. Obligations” shall mean securities evidencing an obligation to timely pay
principal and/or interest in a full and timely manner that are (i) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged, and (ii) not subject to prepayment, call or early
redemption.
Section 1.2    Index of Other Definitions. the following terms are defined in
the sections or Loan Documents as indicated below:
“Accounts” - 6.1
“Act” - Schedule V
“Acceptable Blanket Policy” - 5.1.1(g)
“Agreement” - Introductory Paragraph
“Applicable Taxes” - 10.24
“Approved Annual Budget” - 4.9.5
“Available Cash” - 6.12.1
“Borrower” - Introductory Paragraph
“Borrower’s Recourse Liabilities” - 10.1
“Breakage Costs” - 2.2.5
“Broker” - 10.19
“Cash Collateral Account” - 6.11
“Cash Collateral Funds” - 6.11
“Cash Management Accounts” - 6.13
“Casualty” - 5.2
“Casualty and Condemnation Account” - 6.10
“Casualty and Condemnation Funds” - 6.10
“Casualty Consultant” - 5.4(b)(iii)
“Casualty Retainage” - 5.4(b)(iv)
“Cause” - Schedule V
“Committee” - Schedule V
“Condemnation Proceeds” - 5.4(b)

21

--------------------------------------------------------------------------------




“Counterparty Opinion” - 2.6.3
“Debt Service Account” - Cash Management Agreement
“Disclosure Document” - 9.2(a)
“Easements” - 3.1.11
“Embargoed Person” - 4.32(c)
“Endorsement” - 7.1(b)(xiii)
“Equipment” - Mortgage
“ERISA” - 4.31
“Event of Default” - 8.1
“Exchange Act” - 9.2(a)
“Exchange Act Filing” - 9.1(d)
“FF&E Reserve Account” - 6.9.1
“FF&E Reserve Funds” - 6.9.1
“FF&E Work” - 6.9.1
“First Extended Maturity Date” - 2.7.1
“First Extension Notice” - 2.7.1
“First Extension Option” - 2.7.1
“Government Lists” - 4.32(b)
“Improvements” - Mortgage
“Increased Costs” - 2.9.1
“Indemnified Liabilities” - 4.30
“Independent Director” - Schedule V
“Independent Manager” - Schedule V
“Initial Interest Period” - 2.3.1
“Insurance Account” - 6.4.1
“Insurance Funds” - 6.4.1
“Insurance Premiums” - 5.1.1(c)
“Insurance Proceeds” - 5.4(b)
“Intellectual Property” - 3.1.33
“Interest Period” - 2.3.2
“Interest Shortfall” - 2.4.5
“Lender” - Introductory Paragraph
“Lender Group” - 9.2(b)
“Liabilities” - 9.2(b)
“Licenses” - 3.1.9
“Manager ROFO Shortfall” - 5.4(g)
“Mortgage Transfer” - 10.1
“Mezzanine Transfer” - 10.1
“Nationally Recognized Service Company” - Schedule V
“Net Proceeds” - 5.4(b)
“Net Proceeds Deficiency” - 5.4(b)(vi)
“New Mezzanine Loan” - 9.3.2
“New Mezzanine Loan Borrower” - 9.3.2
“Note” - 2.1.3
“Notice” - 10.6
“OFAC” - 4.32(b)

22

--------------------------------------------------------------------------------




“Other Required Records” - 4.9.7
“Other Taxes” - 2.9.3
“Patriot Act Offense” - 4.32(b)
“Permitted Equipment Financing” - 4.21
“Permitted Indebtedness” - 4.21
“Permitted Investments” - Cash Management Agreement
“Permitted Transfer” - 7.2
“PIP” - 4.34
“PIP Costs” - 4.34
“PIP Funds” - 4.34
“PIP Guaranty Amount” - 4.34
“PIP Reserve Account” - 6.5.1
“PML” - 5.1.2(b)
“Policies” - 5.1.1(b)
“Qualified Carrier” - 5.1.1(a)(ix)
“Quarterly and/or Annual Required Records” - 4.9.7
“Rate Cap Collateral” - 2.6.2
“Required Records” - 4.9.7
“Review Waiver” - 10.3(b)
“Second Extended Maturity Date” - 2.7.1
“Second Extension Notice” - 2.7.1
“Second Extension Option” - 2.7.1
“Secondary Market Transaction” - 9.1(a)
“Securities” - 9.1(a)
“Securities Act - 9.2(a)
“Securitization” - 9.1(a)
“Servicer” - 10.21
“Servicing Agreement” - 10.21
“Sole Member” - Schedule V
“SPC Party” - Schedule V
“Special Member” - Schedule V
“Special Purpose Bankruptcy Remote Entity” - Schedule V
“Springing Recourse Event” - 10.1
“Succeeding Interest Period” - 2.4.5
“Tax Account” - 6.3.1
“Tax Funds” - 6.3.1
“Terrorism Premium Cap” - 5.1.1(a)(ix)
“Third Extended Maturity Date” - 2.7.1
“Third Extension Notice” - 2.7.1
“Third Extension Option” - 2.7.1
“Transfer” - 4.2
“Transfer and Assumption” - 7.1(a)
“Transferee Borrower” - 7.1(a)
“Underwriter Group” - 9.2(b)
“Updated Information” - 9.1(b)(i)



23

--------------------------------------------------------------------------------




Section 1.3    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Loan Document shall refer to this Agreement or such other Loan Document as a
whole and not to any particular provision hereof or thereof. When used in this
Agreement or any other Loan Document, the word “including” shall mean “including
but not limited to”. Unless otherwise specified, all meanings attributed to
defined terms herein shall be equally applicable to both the singular and plural
forms of the terms so defined.
ARTICLE 2    

THE LOAN
Section 2.1    The Loan.
2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Closing Date.
2.1.2    Single Disbursement to Borrower. Borrower shall receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.
2.1.3    The Note. The Loan shall be evidenced by that certain Promissory Note
of even date herewith, in the stated principal amount of Eighty Million and
No/100 Dollars ($80,000,000.00) executed by Borrower and payable to the order of
Lender in evidence of the Loan (as the same may hereafter be amended,
supplemented, restated, increased, extended or consolidated from time to time,
the “Note”) and shall be repaid in accordance with the terms of this Agreement,
the Note and the other Loan Documents.
2.1.4    Use of Proceeds. Borrower shall use proceeds of the Loan to (i) acquire
the Property and/or pay and discharge any existing loans relating to the
Property, (ii) pay all past-due Taxes, Insurance Premiums and Other Charges, if
any, in respect of the Property, (iii) make initial deposits of the Reserve
Funds, (iv) pay costs and expenses incurred in connection with the closing of
the Loan, and (v) to the extent any proceeds remain after satisfying clauses
(i) through (iv) above, for such lawful purpose as Borrower shall designate.
Section 2.2    Interest Rate.
2.2.1    Interest Rate.
(a)    Interest on the Outstanding Principal Balance shall accrue throughout the
Term at the Interest Rate.
(b)    Subject to the terms and conditions hereof, the Loan shall be a LIBOR
Loan. In the event that Lender shall have determined (which determination shall
be conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank

24

--------------------------------------------------------------------------------




Eurodollar market, adequate and reasonable means do not exist for ascertaining
LIBOR, then Lender shall forthwith give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) day prior to
the next succeeding Interest Determination Date. If such notice is given, the
Loan shall be converted, as of the first day of the next succeeding Interest
Period, to a Prime Rate Loan. Notwithstanding any provision of this Agreement to
the contrary, in no event shall Borrower have the right to convert a LIBOR Loan
to a Prime Rate Loan.
(c)    If, pursuant to the terms hereof, the Loan has been converted to a Prime
Rate Loan and Lender shall determine (which determination shall be conclusive
and binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
Lender shall give notice by telephone of such determination, confirmed in
writing, to Borrower at least one (1) day prior to the next succeeding Interest
Determination Date. If such notice is given, the Loan shall be converted, as of
the first day of the next succeeding Interest Period, to a LIBOR Loan.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrower have the right to convert a Prime Rate Loan to a LIBOR Loan.
(d)    If the adoption of any requirement of law or any change therein or in the
interpretation or application thereof, shall hereafter make it unlawful for
Lender to maintain a LIBOR Loan as contemplated hereunder, (i) the obligation of
Lender hereunder to make or maintain a LIBOR Loan or to convert a Prime Rate
Loan to a LIBOR Loan shall be canceled forthwith and (ii) any outstanding LIBOR
Loan shall be converted automatically to a Prime Rate Loan on the first day of
the next succeeding Interest Period, or upon such earlier date as may required
by law. Borrower hereby agrees to promptly pay to Lender, upon demand, any
additional amounts necessary to compensate Lender for any costs incurred by
Lender in making any conversion in accordance with this Agreement, including
without limitation, any interest or fees payable by Lender to lenders of funds
obtained by it in order to make or maintain the LIBOR Loan hereunder. Lender’s
notice of such costs, as certified to Borrower, shall be conclusive absent
manifest error.
2.2.2    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
and, to the extent not prohibited by applicable law, all other portions of the
Debt, shall accrue interest at the Default Rate, calculated from the date such
payment was due or such Default shall have occurred without regard to any grace
or cure periods contained herein. Interest at the Default Rate shall be paid
immediately upon demand, which demand may be made as frequently as Lender shall
elect, to the extent not prohibited by applicable law.
2.2.3    Interest Calculation. Interest on the Outstanding Principal Balance
shall be calculated by multiplying (A) the actual number of days elapsed in the
period for which the calculation is being made by (B) a daily rate based on a
three hundred sixty (360) day year (that is, the Interest Rate expressed as an
annual rate divided by 360) by (C) the Outstanding Principal Balance. The
accrual period for calculating interest due on each Monthly Payment Date shall
be the Interest Period in which such Monthly Payment Date occurs.
2.2.4    Usury Savings. This Agreement and the other Loan Documents are subject
to the express condition that at no time shall Borrower be required to pay
interest on the Outstanding Principal Balance at a rate which could subject
Lender to either civil or criminal liability as a result

25

--------------------------------------------------------------------------------




of being in excess of the Maximum Legal Rate. If by the terms of this Agreement
or the other Loan Documents, Borrower is at any time required or obligated to
pay interest on the Outstanding Principal Balance at a rate in excess of the
Maximum Legal Rate, the Interest Rate shall be deemed to be immediately reduced
to the Maximum Legal Rate and all previous payments in excess of the Maximum
Legal Rate shall be deemed to have been payments in reduction of principal and
not on account of the interest due hereunder. All sums paid or agreed to be paid
to Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.
2.2.5    Breakage Indemnity. Borrower shall indemnify Lender against any loss or
expense which Lender may actually sustain or incur in liquidating or redeploying
deposits from third parties acquired to effect or maintain the Loan or any part
thereof as a consequence of (i) any payment or prepayment of the Loan or any
portion thereof made on a date other than a Monthly Payment Date and (ii) any
default in payment or prepayment of the Principal or any part thereof or
interest accrued thereon, as and when due and payable (at the date thereof or
otherwise, and whether by acceleration or otherwise) (collectively, “Breakage
Costs”). Lender shall deliver to Borrower a statement for any such sums which it
is entitled to receive pursuant to this Section 2.2.5, which statement shall be
binding and conclusive absent manifest error. Borrower’s obligations under this
Section 2.2.5 are in addition to Borrower’s obligations to pay any Spread
Maintenance Premium applicable to a payment or prepayment of the Loan.
Section 2.3    Loan Payments.
2.3.1    Payments. On the date hereof, Borrower shall pay interest on the unpaid
Outstanding Principal Balance from the date hereof through and including March
14, 2014 (the “Initial Interest Period”).  On April 9, 2014 and each Monthly
Payment Date thereafter during the Term, Borrower shall pay interest on the
unpaid Outstanding Principal Balance accruing through the last day of the
Interest Period in which such Monthly Payment Date occurs. Borrower shall also
pay to Lender all amounts required in respect of Reserve Funds as set forth in
Article 6 hereof.
2.3.2    Payments Generally. After the Initial Interest Period, each interest
accrual period thereafter (each, an “Interest Period”) shall commence on the
fifteenth (15th) calendar day of a calendar month and end on (and including) the
fourteenth (14th) calendar day of the following calendar month; provided, that
in the event that the Lender elects to reset LIBOR as provided in the definition
of the term “Interest Determination Date” (i) the Interest Period then in effect
shall end on (and include) the calendar day prior to the Securitization Date and
(ii) a new Interest Period shall commence on the Securitization Date and shall
end on (and include) the next fourteenth (14th) day of a calendar month to
occur. For purposes of making payments hereunder, but not for purposes of
calculating interest accrual periods, if the day on which such payment is due is
not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day. Lender shall have the right from time to
time, in its sole discretion, upon not less than ten (10) days prior written
notice to Borrower, to change the Monthly Payment Date to a different calendar
day and, if requested by Lender, Borrower shall promptly execute an amendment to
this Agreement to evidence such change; provided, however, that if Lender shall
have elected to change the Monthly

26

--------------------------------------------------------------------------------




Payment Date as aforesaid, Lender shall have the option, but not the obligation,
to adjust the Interest Period and the Interest Determination Date accordingly.
With respect to payments of principal due on the Maturity Date, interest shall
be payable at the Interest Rate, through and including the day immediately
preceding such Maturity Date. All amounts due pursuant to this Agreement and the
other Loan Documents shall be payable without setoff, counterclaim, defense or
any other deduction whatsoever.
2.3.3    Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage and the other Loan
Documents.
2.3.4    Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents (other than the Outstanding Principal Balance due and
payable on the Maturity Date) is not paid by Borrower on the date on which it is
due, Borrower shall pay to Lender upon demand an amount equal to the lesser of
five percent (5%) of such unpaid sum or the maximum amount permitted by
applicable law in order to defray the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment. Any such amount shall be secured by the Mortgage
and the other Loan Documents to the extent permitted by law.
2.3.5    Method and Place of Payment.
(a)    Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 2:00 p.m., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office or at such other place as Lender shall from time to time
designate, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.
(b)    Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be the immediately preceding Business Day.
(c)    All payments required to be made by Borrower hereunder or under the Note
or the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.
Section 2.4    Prepayments.
2.4.1    Prepayments. Except as otherwise provided herein, Borrower shall not
have the right to prepay the Loan in whole or in part prior to the Stated
Maturity Date.
2.4.2    Voluntary Prepayments.
Borrower shall have the right, only on a Business Day, to prepay the Outstanding
Principal Balance in whole, but not in part (unless such prepayment is a partial
prepayment to prevent or cure a Low Debt Yield Period in accordance with this
Agreement), upon satisfaction of the following conditions:

27

--------------------------------------------------------------------------------




(a)    Borrower shall deliver to Lender a Prepayment Notice; and
(b)    Borrower shall comply with the provisions set forth in Section 2.4.5;
provided that if such prepayment is made on or after the Spread Maintenance
Date, such prepayment shall be without any prepayment penalties set forth in
clause (iv) of Section 2.4.5(a).
2.4.3    Mandatory Prepayments.
(a)    If Lender is not obligated to make Net Proceeds available to Borrower for
Restoration, on the next occurring Monthly Payment Date following the date on
which (a) Lender actually receives any Net Proceeds, and (b) Lender has
determined that such Net Proceeds shall be applied against the Debt, Borrower
shall prepay, or authorize Lender to apply Net Proceeds as a prepayment of, the
Debt in an amount equal to one hundred percent (100%) of such Net Proceeds.
Except during an Event of Default, such Net Proceeds shall be applied by Lender
as follows in the following order of priority: First, to any other amounts
(other than principal and interest) then due and payable under the Loan
Documents, including any costs and expenses of Lender in connection with such
prepayment); Second; accrued and unpaid interest at the Interest Rate; and
Third, to principal. Notwithstanding anything herein to the contrary, so long as
no Event of Default is continuing, no Spread Maintenance Premium or any other
prepayment premium, penalty or fee shall be due in connection with any
prepayment made pursuant to this Section 2.4.3. Any partial principal prepayment
under this Section 2.4.3 shall be applied to the last payments of principal due
under the Loan.
(b)    If (i) Lender applies Net Proceeds against the Debt pursuant to this
Section 2.4.3, (ii) the amount of Net Proceeds so applied is greater than or
equal to fifty percent (50%) of the Outstanding Principal Balance and (iii) no
Event of Default then exists, then Borrower shall have the right to prepay all
remaining Debt, with no Spread Maintenance Premium or any other prepayment
premium, penalty or fee due in connection therewith, so long as (A) Borrower
delivers to Lender a Prepayment Notice no later than thirty (30) days after
Lender’s application of Net Proceeds, and (B) Borrower actually repays all
remaining Debt no later than ninety (90) days after Lender’s application of Net
Proceeds. If such prepayment is not made on a Monthly Payment Date, Borrower
shall also pay interest that would have accrued on the principal balance of the
Note to, but not including, the next Monthly Payment Date. If Borrower fails to
satisfy the conditions in clauses (A) and/or (B) above, then with respect to the
subject Casualty or Condemnation, Borrower shall have no further right to prepay
the Loan in connection with Lender’s application of such Net Proceeds, except
for prepayments elsewhere expressly permitted under this Agreement. If Borrower
has notified Lender of its intent to prepay the Debt pursuant to the foregoing,
and Borrower does in fact prepay the Debt within said ninety (90) days, then
Borrower’s failure to restore the Property during the intervening period between
notice of prepayment and prepayment shall not constitute a Default or Event of
Default hereunder.




2.4.4    Prepayments After Default. If, during the continuance of an Event of
Default, payment of all or any part of the Debt is tendered by Borrower and
accepted by Lender or is otherwise recovered by Lender (including through
application of any Reserve Funds), such tender or recovery shall be deemed to be
a voluntary prepayment by Borrower in violation of the prohibition against

28

--------------------------------------------------------------------------------




prepayment set forth in Section 2.4.1 hereof, and Borrower shall pay, as part of
the Debt, all of: (i) all accrued interest calculated at the Interest Rate on
the amount of principal being prepaid through and including the date of such
prepayment together with an amount equal to the interest that would have accrued
at the Interest Rate on the amount of principal being prepaid through the end of
the Interest Period in which such prepayment occurs, notwithstanding that such
Interest Period extends beyond the date of prepayment, (ii) the Interest
Shortfall, if applicable, with respect to the amount prepaid;, (iii) Breakage
Costs, if any, without duplication of any sums paid pursuant to the preceding
clauses (i) and (ii), (iv) an amount equal to the Spread Maintenance Premium (if
made before the Spread Maintenance Date).
2.4.5    Prepayment/Repayment Conditions.
(a)    On the date on which a prepayment, voluntary or mandatory, is made under
the Note or as required under this Agreement (including a prepayment to prevent
or cure a Low Debt Yield Period in accordance with this Agreement), which date
must be a Business Day, Borrower shall pay to Lender:
(i)    all accrued and unpaid interest calculated at the Interest Rate on the
amount of principal being prepaid through and including the Repayment Date
together with an amount equal to the interest that would have accrued at the
Interest Rate on the amount of principal being prepaid through the end of the
Interest Period in which such prepayment occurs, notwithstanding that such
Interest Period extends beyond the date of prepayment;
(ii)     if such prepayment is made during the period from and including the
first day after a Monthly Payment Date through and including the last day of the
Interest Period in which such prepayment occurs, all interest on the principal
amount being prepaid which would have accrued from the first day of the Interest
Period immediately following the Interest Period in which the prepayment occurs
(the “Succeeding Interest Period”) through and including the end of the
Succeeding Interest Period, calculated at (A) the Interest Rate if such
prepayment occurs on or after the Interest Determination Date for the Succeeding
Interest Period or (B) the Assumed Note Rate if such prepayment occurs before
the Interest Determination Date for the Succeeding Interest Period (the
“Interest Shortfall”); provided, however, if such prepayment is made pursuant to
Section 2.4.3 hereof, then such payment shall be retained by Lender to be
applied by Lender (in the same manner as repayments under Section 2.4.3 hereof)
on the first day of the next succeeding Interest Period;
(iii)    Breakage Costs, if any, without duplication of any sums paid pursuant
to the preceding clauses (i) and (ii);
(iv)    the Spread Maintenance Premium applicable thereto (if such prepayment
occurs prior to the Spread Maintenance Date); and
(v)    all other sums, then due under the Note, this Agreement, the Mortgage,
and the other Loan Documents.
(b)    If the Interest Shortfall was calculated based upon the Assumed Note
Rate, upon determination of LIBOR on the Interest Determination Date for the
Succeeding Interest Period, (i) if the Interest Rate for such Succeeding
Interest Period is less than the Assumed Note Rate,

29

--------------------------------------------------------------------------------




Lender shall promptly refund to Borrower the amount of the Interest Shortfall
paid, calculated at a rate equal to the difference between the Assumed Note Rate
and the Interest Rate for such Interest Period, or (ii) if the Interest Rate is
greater than the Assumed Note Rate, Borrower shall promptly (and in no event
later than the ninth (9th) day of the following month) pay Lender the amount of
such additional Interest Shortfall calculated at a rate equal to the by which
Interest Rate exceeds the Assumed Note Rate.
(c)    Borrower shall pay all reasonable out-of-pocket costs and expenses of
Lender incurred in connection with the repayment or prepayment (including
without limitation, any costs and expenses associated with a release of the Lien
of the Mortgage as set forth in Section 2.5 below and reasonable attorneys’ fees
and expenses).
Section 2.5    Release of Property. Lender shall, upon the written request and
at the expense of Borrower, upon payment in full of the Debt in accordance with
the terms and provisions of the Loan Documents, release the Lien of the Mortgage
and cause the trustee under the Mortgage to reconvey the Property to Borrower.
In connection with the release of the Lien, Borrower shall submit to Lender, not
less than thirty (30) days prior to the Repayment Date (or such shorter time as
is acceptable to Lender in its sole discretion), a release of Lien (and related
Loan Documents) for execution by Lender. Such release shall be in a form
appropriate in the jurisdiction in which the Property is located and contain
standard provisions protecting the rights of the releasing lender. In addition,
Borrower shall provide all other documentation Lender reasonably requires to be
delivered by Borrower in connection with such release, together with an
Officer’s Certificate certifying that such documentation (i) is in compliance
with all Legal Requirements, and (ii) will effect such release in accordance
with the terms of this Agreement. Borrower shall pay all costs, taxes and
expenses associated with the release of the Lien of the Mortgage, including
Lender’s reasonable attorneys’ fees.
Section 2.6    Interest Rate Cap Agreement.
2.6.1    Interest Rate Cap Agreement. Prior to or contemporaneously with the
Closing Date, Borrower shall have obtained, and thereafter maintain in effect,
the Interest Rate Cap Agreement (with a confirmation of such transaction and
opinion delivered in the ordinary course of business of such Counterparty;
provided that Borrower shall use commercially reasonable efforts to cause such
delivery to be made within five (5) Business Days after the Closing Date), which
shall be have a term expiring no earlier than the last day of the Interest
Period in which the Stated Maturity Date occurs and have a notional amount which
shall not at any time be less than the Outstanding Principal Balance. The
Interest Rate Cap Agreement shall have a strike rate no greater than the Strike
Price.
2.6.2    Pledge and Collateral Assignment. As security for the full and punctual
payment and performance of the Obligations when due (whether upon stated
maturity, by acceleration, early termination or otherwise), Borrower, as
pledgor, hereby pledges, assigns, hypothecates, transfers and delivers to Lender
as collateral and hereby grants to Lender a continuing first priority lien on
and security interest in, to and under all of the following whether now owned or
hereafter acquired and whether now existing or hereafter arising (the “Rate Cap
Collateral”): all of the right, title and interest of Borrower in and to (i) the
Interest Rate Cap Agreement; (ii) all payments, distributions,

30

--------------------------------------------------------------------------------




disbursements or proceeds due, owing, payable or required to be delivered to
Borrower in respect of the Interest Rate Cap Agreement or arising out of the
Interest Rate Cap Agreement, whether as contractual obligations, damages or
otherwise; and (iii) all of Borrower’s claims, rights, powers, privileges,
authority, options, security interests, liens and remedies, if any, under or
arising out of the Interest Rate Cap Agreement, in each case including all
accessions and additions to, substitutions for and replacements, products and
proceeds of any or all of the foregoing.
2.6.3    Covenants.
(d)    Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
be deposited immediately into the Deposit Account pursuant to Section 6.1.
Subject to terms hereof, provided no Event of Default has occurred and is
continuing, Borrower shall be entitled to exercise all rights, powers and
privileges of Borrower under, and to control the prosecution of all claims with
respect to, the Interest Rate Cap Agreement and the other Rate Cap Collateral.
Borrower shall take all actions reasonably requested by Lender to enforce
Borrower’s rights under the Interest Rate Cap Agreement in the event of a
default by the Counterparty thereunder and shall not waive, amend or otherwise
modify any of its rights thereunder.
(e)    Borrower shall defend Lender’s right, title and interest in and to the
Rate Cap Collateral pledged by Borrower pursuant hereto or in which it has
granted a security interest pursuant hereto against the claims and demands of
all other Persons.
(f)    In the event of any downgrade, withdrawal or qualification of the rating
of the Counterparty such that it ceases to qualify as an “Approved
Counterparty”, unless the Counterparty shall have posted collateral on terms
acceptable to each Rating Agency, Borrower shall replace the Interest Rate Cap
Agreement with a Replacement Interest Rate Cap Agreement not later than ten (10)
Business Days following receipt of notice from Lender, Servicer or any other
Person of such downgrade, withdrawal or qualification. In the event that the
Counterparty is downgraded below BBB+ by S&P or Fitch (or, if such counterparty
was an approved counterparty based on its short-term rating by S&P or Fitch,
below “A-2” by S&P or “F-2” by Fitch) or below “Baa1” by Moody’s, a Replacement
Interest Rate Cap Agreement shall be required regardless of the posting of
collateral.
(g)    In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement as and when required hereunder, Lender may purchase
the Interest Rate Cap Agreement and the cost incurred by Lender in purchasing
the Interest Rate Cap Agreement shall be paid by Borrower to Lender with
interest thereon at the Default Rate from the date such cost was incurred by
Lender until such cost is paid by Borrower to Lender.
(h)    Borrower shall not sell, assign, or otherwise dispose of, or mortgage,
pledge or grant a security interest in, any of the Rate Cap Collateral or any
interest therein, and any sale, assignment, mortgage, pledge or security
interest whatsoever made in violation of this covenant shall be a nullity and of
no force and effect, and upon demand of Lender, shall forthwith be cancelled or
satisfied by an appropriate instrument in writing.
(i)    Borrower shall not (i) without the prior written consent of Lender,
modify, amend or supplement the terms of the Interest Rate Cap Agreement, (ii)
without the prior written

31

--------------------------------------------------------------------------------




consent of Lender, except in accordance with the terms of the Interest Rate Cap
Agreement, cause the termination of the Interest Rate Cap Agreement prior to its
stated maturity date, (iii) without the prior written consent of Lender, except
as aforesaid, waive or release any obligation of the Counterparty (or any
successor or substitute party to the Interest Rate Cap Agreement) under the
Interest Rate Cap Agreement, (iv) without the prior written consent of Lender,
consent or agree to any act or omission to act on the part of the Counterparty
(or any successor or substitute party to the Interest Rate Cap Agreement) which,
without such consent or agreement, would constitute a default under the Interest
Rate Cap Agreement, (v) fail to exercise promptly and diligently each and every
material right which it may have under the Interest Rate Cap Agreement, (vi)
take or intentionally omit to take any action or intentionally suffer or permit
any action to be omitted or taken, the taking or omission of which would result
in any right of offset against sums payable under the Interest Rate Cap
Agreement or any defense by the Counterparty (or any successor or substitute
party to the Interest Rate Cap Agreement) to payment or (vii) fail to give
prompt notice to Lender of any notice of default given by or to Borrower under
or with respect to the Interest Rate Cap Agreement, together with a complete
copy of such notice. If Borrower shall have received written notice that the
Securitization shall have occurred, no consent by Lender provided for in this
Section 2.6.3 (f) shall be given by Lender unless Lender shall have received a
Rating Agency Confirmation.
(j)    In connection with an Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender an opinion of counsel from counsel (which counsel may be
in-house counsel for the Counterparty) for the Counterparty upon which Lender
and its successors and assigns may rely (the “Counterparty Opinion”), under New
York law and, if the Counterparty is a non-U.S. entity, the applicable foreign
law, which shall provide in relevant part (unless otherwise expressly acceptable
to Lender in Lender’s sole discretion), that: (i) the issuer is duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
incorporation and has the organizational power and authority to execute and
deliver, and to perform its obligations under, the Interest Rate Cap Agreement;
(ii) the execution and delivery of the Interest Rate Cap Agreement by the
issuer, and any other agreement which the issuer has executed and delivered
pursuant thereto, and the performance of its obligations thereunder have been
and remain duly authorized by all necessary action and do not contravene any
provision of its certificate of incorporation or by-laws (or equivalent
organizational documents) or any law, regulation or contractual restriction
binding on or affecting it or its property; (iii) all consents, authorizations
and approvals required for the execution and delivery by the issuer of the
Interest Rate Cap Agreement, and any other agreement which the issuer has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been obtained and remain in full force and effect, all
conditions thereof have been duly complied with, and no other action by, and no
notice to or filing with any governmental authority or regulatory body is
required for such execution, delivery or performance; and (iv) the Interest Rate
Cap Agreement, and any other agreement which the issuer has executed and
delivered pursuant thereto, has been duly executed and delivered by the issuer
and constitutes the legal, valid and binding obligation of the issuer,
enforceable against the issuer in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
2.6.4    Powers of Borrower Prior to an Event of Default. Subject to the
provisions of Section 2.6.3(a), provided no Event of Default has occurred and is
continuing, Borrower shall be

32

--------------------------------------------------------------------------------




entitled to exercise all rights, powers and privileges of Borrower under, and to
control the prosecution of all claims with respect to, the Interest Rate Cap
Agreement and the other Rate Cap Collateral.
2.6.5    Representations and Warranties. Borrower hereby covenants with, and
represents and warrants to, Lender as follows:
(a)    The Interest Rate Cap Agreement constitutes the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, subject only to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(b)    The Rate Cap Collateral is free and clear of all claims or security
interests of every nature whatsoever, except such as are created pursuant to
this Agreement and the other Loan Documents, and Borrower has the right to
pledge and grant a security interest in the same as herein provided without the
consent of any other Person other than any such consent that has been obtained
and is in full force and effect.
(c)    The Rate Cap Collateral has been duly and validly pledged hereunder. All
consents and approvals required to be obtained by Borrower for the consummation
of the transactions contemplated by this Agreement have been obtained.
(d)    Giving effect to the aforesaid grant and assignment to Lender, Lender
has, as of the date of this Agreement, and as to Rate Cap Collateral acquired
from time to time after such date, shall have, a valid, and upon proper filing,
perfected and continuing first priority lien upon and security interest in the
Rate Cap Collateral; provided that no representation or warranty is made with
respect to the perfected status of the security interest of Lender in the
proceeds of Rate Cap Collateral consisting of “cash proceeds” or “non-cash
proceeds” as defined in the UCC except if, and to the extent, the provisions of
Section 9-306 of the UCC shall be complied with.
(e)    Except for financing statements filed or to be filed in favor of Lender
as secured party, there are no financing statements under the UCC covering any
or all of the Rate Cap Collateral and Borrower shall not, without the prior
written consent of Lender, until payment in full of all of the Obligations,
execute and file in any public office, any enforceable financing statement or
statements covering any or all of the Rate Cap Collateral, except financing
statements filed or to be filed in favor of Lender as secured party.
2.6.6    Payments. If Borrower at any time shall be entitled to receive any
payments with respect to the Interest Rate Cap Agreement, such amounts shall,
immediately upon becoming payable to Borrower, be deposited by Counterparty into
the Deposit Account.
2.6.7    Remedies. Subject to the provisions of the Interest Rate Cap Agreement,
if an Event of Default shall occur and then be continuing:
(a)    Lender, without obligation to resort to any other security, right or
remedy granted under any other agreement or instrument, shall have the right to,
in addition to all rights, powers and remedies of a secured party pursuant to
the UCC, at any time and from time to time, sell, resell, assign and deliver, in
its sole discretion, any or all of the Rate Cap Collateral (in one or

33

--------------------------------------------------------------------------------




more parcels and at the same or different times) and all right, title and
interest, claim and demand therein and right of redemption thereof, at public or
private sale, for cash, upon credit or for future delivery, and in connection
therewith Lender may grant options and may impose reasonable conditions such as
requiring any purchaser to represent that any “securities” constituting any part
of the Rate Cap Collateral are being purchased for investment only, Borrower
hereby waiving and releasing any and all equity or right of redemption to the
fullest extent permitted by the UCC or applicable law. If all or any of the Rate
Cap Collateral is sold by Lender upon credit or for future delivery, Lender
shall not be liable for the failure of the purchaser to purchase or pay for the
same and, in the event of any such failure, Lender may resell such Rate Cap
Collateral. It is expressly agreed that Lender may exercise its rights with
respect to less than all of the Rate Cap Collateral, leaving unexercised its
rights with respect to the remainder of the Rate Cap Collateral, provided,
however, that such partial exercise shall in no way restrict or jeopardize
Lender’s right to exercise its rights with respect to all or any other portion
of the Rate Cap Collateral at a later time or times.
(b)    Lender may exercise, either by itself or by its nominee or designee, in
the name of Borrower, all of Lender’s rights, powers and remedies in respect of
the Rate Cap Collateral, hereunder and under law.
(c)    Borrower hereby irrevocably, in the name of Borrower or otherwise,
authorizes and empowers Lender and assigns and transfers unto Lender, and
constitutes and appoints Lender its true and lawful attorney-in-fact, and as its
agent, irrevocably, with full power of substitution for Borrower and in the name
of Borrower, (i) to exercise and enforce every right, power, remedy, authority,
option and privilege of Borrower under the Interest Rate Cap Agreement,
including any power to subordinate or modify the Interest Rate Cap Agreement
(but not, unless an Event of Default exists and is continuing, the right to
terminate or cancel the Interest Rate Cap Agreement), or to give any notices, or
to take any action resulting in such subordination, termination, cancellation or
modification and (ii) in order to more fully vest in Lender the rights and
remedies provided for herein, to exercise all of the rights, remedies and powers
granted to Lender in this Agreement, and Borrower further authorizes and
empowers Lender, as Borrower’s attorney-in-fact, and as its agent, irrevocably,
with full power of substitution for Borrower and in the name of Borrower, to
give any authorization, to furnish any information, to make any demands, to
execute any instruments and to take any and all other action on behalf of and in
the name of Borrower which in the opinion of Lender may be necessary or
appropriate to be given, furnished, made, exercised or taken under the Interest
Rate Cap Agreement, in order to comply therewith, to perform the conditions
thereof or to prevent or remedy any default by Borrower thereunder or to enforce
any of the rights of Borrower thereunder. These powers-of-attorney are
irrevocable and coupled with an interest, and any similar or dissimilar powers
heretofore given by Borrower in respect of the Rate Cap Collateral to any other
Person are hereby revoked.
(d)    Lender may, without notice to, or assent by, Borrower or any other Person
(to the extent permitted by law), but without affecting any of the Obligations,
in the name of Borrower or in the name of Lender, notify the Counterparty, or if
applicable, any other counterparty to the Interest Rate Cap Agreement, to make
payment and performance directly to Lender; extend the time of payment and
performance of, compromise or settle for cash, credit or otherwise, and upon any
terms and conditions, any obligations owing to Borrower, or claims of Borrower,
under the Interest Rate Cap Agreement; file any claims, commence, maintain or
discontinue any actions, suits or other proceedings deemed by Lender necessary
or advisable for the purpose of collecting upon

34

--------------------------------------------------------------------------------




or enforcing the Interest Rate Cap Agreement; and execute any instrument and do
all other things deemed necessary and proper by Lender to protect and preserve
and realize upon the Rate Cap Collateral and the other rights contemplated
hereby.
(e)    Pursuant to the powers-of-attorney provided for above, Lender may take
any action and exercise and execute any instrument which it may deem necessary
or advisable to accomplish the purposes hereof; provided, however, that Lender
shall not be permitted to take any action pursuant to said power-of-attorney
that would conflict with any limitation on Lender’s rights with respect to the
Rate Cap Collateral. Without limiting the generality of the foregoing, Lender,
after the occurrence of an Event of Default, shall have the right and power to
receive, endorse and collect all checks and other orders for the payment of
money made payable to Borrower representing: (i) any payment of obligations owed
pursuant to the Interest Rate Cap Agreement, (ii) interest accruing on any of
the Rate Cap Collateral or (iii) any other payment or distribution payable in
respect of the Rate Cap Collateral or any part thereof, and for and in the name,
place and stead of Borrower, to execute endorsements, assignments or other
instruments of conveyance or transfer in respect of any property which is or may
become a part of the Rate Cap Collateral hereunder.
(f)    Lender may exercise all of the rights and remedies of a secured party
under the UCC.
(g)    Without limiting any other provision of this Agreement or any of
Borrower’s rights hereunder, and without waiving or releasing Borrower from any
obligation or default hereunder, Lender shall have the right, but not the
obligation, to perform any act or take any appropriate action, as it, in its
reasonable judgment, may deem necessary to protect the security of this
Agreement, to cure such Event of Default or to cause any term, covenant,
condition or obligation required under this Agreement or the Interest Rate Cap
Agreement to be performed or observed by Borrower to be promptly performed or
observed on behalf of Borrower. All amounts advanced by, or on behalf of, Lender
in exercising its rights under this Section 2.6.7(g) (including, but not limited
to, reasonable legal expenses and disbursements incurred in connection
therewith), together with interest thereon at the Default Rate from the date of
each such advance, shall be payable by Borrower to Lender upon demand and shall
be secured by this Agreement.
2.6.8    Sales of Rate Cap Collateral. No demand, advertisement or notice, all
of which are, to the fullest extent permitted by law, hereby expressly waived by
Borrower, shall be required in connection with any sale or other disposition of
all or any part of the Rate Cap Collateral, except that Lender shall give
Borrower at least thirty (30) Business Days’ prior written notice of the time
and place of any public sale or of the time when and the place where any private
sale or other disposition is to be made, which notice Borrower hereby agrees is
reasonable, all other demands, advertisements and notices being hereby waived.
To the extent permitted by law, Lender shall not be obligated to make any sale
of the Rate Cap Collateral if it shall determine not to do so, regardless of the
fact that notice of sale may have been given, and Lender may without notice or
publication adjourn any public or private sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. Upon each private sale of the Rate Cap Collateral of a type
customarily sold in a recognized market and upon each public sale, unless
prohibited by any applicable statute which cannot be waived, Lender (or its
nominee or designee) may purchase any or all of the Rate Cap Collateral being
sold, free and discharged from any trusts, claims, equity or right of redemption
of Borrower, all of which are hereby waived and released to the extent

35

--------------------------------------------------------------------------------




permitted by law, and may make payment therefor by credit against any of the
Obligations in lieu of cash or any other obligations. In the case of all sales
of the Rate Cap Collateral, public or private, Borrower shall pay all reasonable
costs and expenses of every kind for sale or delivery, including brokers’ and
attorneys’ fees and disbursements and any tax imposed thereon. However, the
proceeds of sale of Rate Cap Collateral shall be available to cover such costs
and expenses, and, after deducting such costs and expenses from the proceeds of
sale, Lender shall apply any residue to the payment of the Obligations in the
order of priority as set forth in this Agreement.
2.6.9    Public Sales Not Possible. Borrower acknowledges that the terms of the
Interest Rate Cap Agreement may prohibit public sales, that the Rate Cap
Collateral may not be of the type appropriately sold at public sales, and that
such sales may be prohibited by law. In light of these considerations, Borrower
agrees that private sales of the Rate Cap Collateral shall not be deemed to have
been made in a commercially unreasonably manner by mere virtue of having been
made privately.
2.6.10    Receipt of Sale Proceeds. Upon any sale of the Rate Cap Collateral by
Lender hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt by Lender or the officer
making the sale or the proceeds of such sale shall be a sufficient discharge to
the purchaser or purchasers of the Rate Cap Collateral so sold, and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to Lender or such officer or be answerable
in any way for the misapplication or non-application thereof.
2.6.11    Replacement Interest Rate Cap Agreement. If, in connection with
Borrower’s exercise of any Extension Option pursuant to Section 2.7 hereof,
Borrower delivers a Replacement Interest Rate Cap Agreement, all the provisions
of this Section 2.6 applicable to the Interest Rate Cap Agreement delivered on
the Closing Date shall be applicable to the Replacement Interest Rate Cap
Agreement.
Section 2.7    Extension Options.
2.7.1    Extension Options. Subject to the provisions of this Section 2.7,
Borrower shall have the option (the “First Extension Option”), by irrevocable
written notice (the “First Extension Notice”) delivered to Lender no later than
thirty (30) days prior to the Stated Maturity Date, to extend the Maturity Date
to March 9, 2017 (the “First Extended Maturity Date”). In the event Borrower
shall have exercised the First Extension Option, Borrower shall have the option
(the “Second Extension Option”), by irrevocable written notice (the “Second
Extension Notice”) delivered to Lender no later than thirty (30) days prior to
the First Extended Maturity Date, to extend the First Extended Maturity Date to
March 9, 2018 (the “Second Extended Maturity Date”). In the event Borrower shall
have exercised the Second Extension Option, Borrower shall have the option (the
“Third Extension Option”), by irrevocable written notice (the “Third Extension
Notice”) delivered to Lender no later than thirty (30) days prior to the Second
Extended Maturity Date, to extend the Second Extended Maturity Date to March 9,
2019 (the “Third Extended Maturity Date”). Borrower’s right to so extend the
Maturity Date shall be subject to the satisfaction of the following conditions
precedent prior to each extension hereunder:

36

--------------------------------------------------------------------------------




(a)    (i) no Event of Default shall have occurred and be continuing on the date
Borrower delivers the First Extension Notice, the Second Extension Notice or the
Third Extension Notice, as applicable, and (ii) no Default or Event of Default
shall have occurred and be continuing on the Stated Maturity Date, the First
Extended Maturity Date and the Second Extended Maturity Date, as applicable;
(b)    Borrower shall (i) obtain and deliver to Lender not later than one (1)
Business Day prior to the first day of the term of the Loan as extended, one or
more Replacement Interest Rate Cap Agreements (with confirmations of such
transactions delivered in the ordinary course of business of such Counterparty;
provided that Borrower shall use commercially reasonable efforts to cause such
delivery to be made within five (5) Business Days after the Stated Maturity
Date, First Extended Maturity Date or Second Extended Maturity Date, as
applicable) from an Approved Counterparty, in a notional amount equal to the
Outstanding Principal Balance, which Replacement Interest Rate Cap Agreement(s)
shall (A) effective for the period commencing on the day immediately following
the then applicable Maturity Date (prior to giving effect to the applicable
Extension Option) and ending on the last day of the Interest Period in which the
applicable extended Maturity Date occurs, (B) have a strike rate equal to the
Extension Strike Price, and (C) be otherwise on same terms set forth in Section
2.6 and (ii) execute and deliver an Acknowledgement with respect to each such
Replacement Interest Rate Cap Agreement;
(c)    Borrower shall deliver a Counterparty Opinion with respect to the
Replacement Interest Rate Cap Agreement and the related Acknowledgment in the
ordinary course of business of such Counterparty; provided that Borrower shall
use commercially reasonable efforts to cause such delivery to be made within
five (5) Business Days after the Stated Maturity Date, First Extended Maturity
Date or Second Extended Maturity Date, as applicable;
(d)    All amounts due and payable by Borrower and any other Person pursuant to
this Agreement or the other Loan Documents as of the Stated Maturity Date, the
First Extended Maturity Date or the Second Extended Maturity Date, as
applicable, and all outstanding costs and expenses of Lender, including
reasonable fees and expenses of Lender’s counsel, in connection with the Loan
and/or the applicable extension of the Term shall have been paid in full; and
(e)    if a New Mezzanine Loan is then outstanding, such borrower under the New
Mezzanine Loan shall have (i) timely exercised the extension option to extend
the New Mezzanine Loan, and (ii) been entitled pursuant to the terms of the New
Mezzanine Loan Documents to exercise such extension option and (iii) paid any
extension fee required pursuant to the terms of the mezzanine note.
If Borrower is unable to satisfy all of the foregoing conditions within the
applicable time frames for each, Lender shall have no obligation to extend the
Stated Maturity Date hereunder.
2.7.2    Extension Documentation. As soon as practicable following an extension
of the Maturity Date pursuant to this Section 2.7, Borrower shall, if requested
by Lender, execute and deliver an amendment of and/or restatement of the Note
and shall, if requested by Lender, enter into such amendments to the related
Loan Documents as may be necessary or appropriate to evidence the extension of
the Maturity Date as provided in this Section 2.7, in such form as may be
reasonably approved by Borrower; provided, however, that no failure by Borrower
to enter into any such

37

--------------------------------------------------------------------------------




amendments and/or restatements shall affect the rights or obligations of
Borrower or Lender with respect to the extension of the Maturity Date.
Section 2.8    Spread Maintenance Premium.
2.8.1    Spread Maintenance Premium. Upon any repayment or prepayment of the
Loan (including in connection with an acceleration of the Loan) made prior to
the Spread Maintenance Date, Borrower shall pay to Lender on the date of such
repayment or prepayment (or acceleration of the Loan) the Spread Maintenance
Premium applicable thereto. All Spread Maintenance Premium payments hereunder
shall be deemed to be earned by Lender upon the funding of the Loan.
Section 2.9    Regulatory Change; Taxes.
2.9.1    Increased Costs. If as a result of any Regulatory Change or compliance
of Lender therewith, the basis of taxation of payments to Lender or any company
Controlling Lender of the principal of or interest on the Loan is changed or
Lender or the company Controlling Lender shall be subject to (i) any tax, duty,
charge or withholding of any kind with respect to this Agreement (excluding
federal taxation of the overall net income of Lender or the company Controlling
Lender); or (ii) any reserve, special deposit or similar requirements relating
to any extensions of credit or other assets of, or any deposits with or other
liabilities, of Lender or any company Controlling Lender is imposed, modified or
deemed applicable; or (iii) any other condition affecting loans to borrowers
subject to LIBOR-based interest rates is imposed on Lender or any company
Controlling Lender and Lender determines that, by reason thereof, the cost to
Lender or any company Controlling Lender of making, maintaining or extending the
Loan to Borrower is increased, or any amount receivable by Lender or any company
Controlling Lender hereunder in respect of any portion of the Loan to Borrower
is reduced, in each case by an amount deemed by Lender in good faith to be
material (such increases in cost and reductions in amounts receivable being
herein called “Increased Costs”), then Lender shall provide notice thereof to
Borrower and Borrower agrees that it will pay to Lender upon Lender’s written
request such additional amount or amounts as will compensate Lender or any
company Controlling Lender for such Increased Costs to the extent Lender
determines that such Increased Costs are allocable to the Loan. If Lender
requests compensation under this Section 2.6.1, Lender shall, if requested by
notice by Borrower to Lender, furnish to Borrower a statement setting forth the
basis for requesting such compensation and the method for determining the amount
thereof.
2.9.2    Special Taxes. Borrower shall make all payments hereunder free and
clear of and without deduction for Special Taxes. If Borrower shall be required
by law to deduct any Special Taxes from or in respect of any sum payable
hereunder or under any other Loan Document to Lender, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.6.2) Lender receives an amount equal to the sum it would have received had no
such deductions been made, (ii) Borrower shall make such deductions, and (iii)
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
2.9.3    Other Taxes. In addition, Borrower agrees to pay any present or future
stamp or documentary taxes or other excise or property taxes, charges, or
similar levies which arise from

38

--------------------------------------------------------------------------------




any payment made hereunder, or from the execution, delivery or registration of,
or otherwise with respect to, this Agreement, the other Loan Documents, or the
Loan (hereinafter referred to as “Other Taxes”).




ARTICLE 3    

REPRESENTATIONS AND WARRANTIES
Section 3.1    Borrower Representations. Borrower represents and warrants that,
except to the extent (if any) disclosed on Schedule IV hereto with reference to
a specific subsection of this Section 3.1:
3.1.6    Organization; Special Purpose. Each of Borrower, Operating Lessee and
each SPC Party is duly organized, validly existing and in good standing with
full power and authority to own its assets and conduct its business, and is duly
qualified and in good standing in the jurisdiction in which the Property is
located and in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification, and each of Borrower
and Operating Lessee has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and the other Loan Documents by it,
and has the power and authority to execute, deliver and perform under this
Agreement, the other Loan Documents and all the transactions contemplated
hereby. Each of Borrower, Operating Lessee and each SPC Party is a Special
Purpose Bankruptcy Remote Entity.
3.1.7    Proceedings; Enforceability. This Agreement and the other Loan
Documents have been duly authorized, executed and delivered by each of Borrower
and Operating Lessee, as applicable, and constitute a legal, valid and binding
obligation of Borrower and Operating Lessee, enforceable against Borrower and
Operating Lessee in accordance with their respective terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally,
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law). The Loan Documents are not
subject to any right of rescission, set-off, counterclaim or defense by
Borrower, Operating Lessee, any SPC Party or Guarantor including the defense of
usury, nor would the operation of any of the terms of the Loan Documents, or the
exercise of any right thereunder, render the Loan Documents unenforceable, and
none of Borrower, Operating Lessee, any SPC Party or Guarantor have asserted any
right of rescission, set-off, counterclaim or defense with respect thereto.
3.1.8    No Conflicts. The execution and delivery of this Agreement and the
other Loan Documents by Borrower and Operating Lessee, as applicable, and the
performance of their respective Obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which Borrower or
Operating Lessee is subject, or conflict with, result in a breach of, or
constitute a default under, any of the terms, conditions or provisions of any of
Borrower’s or Operating Lessee’s organizational documents or any agreement or
instrument to which Borrower or Operating Lessee is a party or by which it is
bound, or any order or decree applicable to Borrower

39

--------------------------------------------------------------------------------




or Operating Lessee, or result in the creation or imposition of any Lien on any
of Borrower’s or Operating Lessee’s assets or property (other than pursuant to
the Loan Documents).
3.1.9    Litigation. There is no action, suit, proceeding or investigation
pending or, to Borrower’s actual knowledge, threatened against Borrower,
Operating Lessee, any SPC Party, Guarantor or the Property in any court or by or
before any other Governmental Authority which, if adversely determined, is
reasonably likely to have a Material Adverse Effect.
3.1.10    Agreements. Neither Borrower nor Operating Lessee is a party to any
agreement or instrument or subject to any restriction which might materially and
adversely affect Borrower, Operating Lessee or the Property, or Borrower’s or
Operating Lessee’s business, properties or assets, operations or condition,
financial or otherwise. Neither Borrower nor Operating Lessee is in default with
respect to any order or decree of any court or any order, regulation or demand
of any Governmental Authority, which default is reasonably likely to have a
Material Adverse Effect. Neither Borrower nor Operating Lessee is in default in
any way that would have a Material Adverse Effect on the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any Permitted Encumbrance or any other agreement or instrument to which it is a
party or by which it or the Property is bound.
3.1.11    Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower or Operating Lessee of, or compliance by Borrower or Operating
Lessee with, this Agreement or the other Loan Documents or the consummation of
the transactions contemplated hereby, other than those which have been obtained
by Borrower and Operating Lessee.
3.1.12    Property; Title.
(a)    Borrower has good, marketable and insurable fee simple title to the real
property comprising part of the Property, and Borrower and/or Operating Lessee
have good title to the balance of the Property owned by it, free and clear of
all Liens whatsoever except the Permitted Encumbrances. The Mortgage, when
properly recorded in the appropriate records, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create (i) a valid, first priority, perfected Lien on Borrower’s
and Operating Lessee’s interest in the Property, subject only to Permitted
Encumbrances, and (ii) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases), all in
accordance with the terms thereof, in each case subject only to the Permitted
Encumbrances. There are no mechanics’, materialman’s or other similar Liens or
claims which have been filed for work, labor or materials affecting the Property
which are or may be Liens prior to, or equal or coordinate with, the Lien of the
Mortgage. None of the Permitted Encumbrances, individually or in the aggregate,
have a Material Adverse Effect.
(b)    All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid under applicable Legal Requirements
in connection with the transfer of the Property to Borrower have been paid or
are being paid simultaneously herewith. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid under applicable Legal
Requirements in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including
the Mortgage,

40

--------------------------------------------------------------------------------




have been paid or are being paid simultaneously herewith. All taxes and
governmental assessments due and owing in respect of the Property have been
paid, or an escrow of funds in an amount sufficient to cover such payments has
been established hereunder or are insured against by the Title Insurance Policy.
(c)    The Property is comprised of one (1) or more parcels which constitute
separate tax lots and do not constitute a portion of any other tax lot not a
part of the Property.
(d)    No Condemnation or other proceeding has been commenced or, to Borrower’s
actual knowledge, is contemplated with respect to all or any portion of the
Property or for the relocation of roadways providing access to the Property.
(e)    To Borrower’s actual knowledge, there are no pending or proposed special
or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that may
result in such special or other assessments.
3.1.13    ERISA; No Plan Assets. As of the date hereof and throughout the Term
(i) Borrower, Guarantor and the ERISA Affiliates do not sponsor, are not
obligated to contribute to, and are not themselves an “employee benefit plan,”
as defined in Section 3(3) of ERISA or Section 4975 of the Code, (ii) none of
the assets of Borrower or Guarantor constitutes or will constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101 as
modified in operation by Section 3(42) of ERISA, (iii) Borrower and Guarantor
are not and will not be a “governmental plan” within the meaning of
Section 3(32) of ERISA, and (iv) transactions by or with Borrower or Guarantor
are not and will not be subject to state statutes regulating investment of, and
fiduciary obligations with respect to, governmental plans. As of the date
hereof, neither Borrower, nor any ERISA Affiliate maintains, sponsors or
contributes to or has any obligations with respect to a “defined benefit plan”
(within the meaning of Section 3(35) of ERISA) or a “multiemployer pension plan”
(within the meaning of Section 3(37)(A) of ERISA). Borrower has not engaged in
any transaction in connection with which it could be subject to either a
material civil penalty assessed pursuant to the provisions of Section 502 of
ERISA or a material tax imposed under the provisions of Section 4975 of the
Code.
3.1.14    Compliance. To Borrower’s actual knowledge, Borrower, Operating Lessee
and the Property (including, but not limited to the Improvements) and the use
thereof comply in all material respects with all applicable Legal Requirements,
including parking, building and zoning and land use laws, ordinances,
regulations and codes. Neither Borrower nor Operating Lessee is in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority, the violation of which is reasonably likely to have a Material
Adverse Effect. Neither Borrower nor Operating Lessee has committed any act
which may give any Governmental Authority the right to cause Borrower or
Operating Lessee to forfeit the Property or any part thereof or any monies paid
in performance of Borrower’s or Operating Lessee’s Obligations under any of the
Loan Documents. The Property is used exclusively as a hotel and other
appurtenant and related uses. In the event that all or any part of the
Improvements are destroyed or damaged, said Improvements can be legally
reconstructed to their condition prior to such damage or destruction, and
thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and without the necessity of obtaining any
variances or special permits. No legal proceedings are pending or, to the actual
knowledge of Borrower, threatened with respect to the zoning of the

41

--------------------------------------------------------------------------------




Property. To Borrower’s actual knowledge, neither the zoning nor any other right
to construct, use or operate the Property is in any way dependent upon or
related to any property other than the Property. To Borrower’s actual knowledge,
all certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits required of
Borrower or Operating Lessee for the legal use, occupancy and operation of the
Property for its current use (collectively, the “Licenses”), have been obtained
and are in full force and effect. The use being made of the Property is in
conformity with the certificate of occupancy issued for the Property and, to
Borrower’s actual knowledge, all other restrictions, covenants and conditions
affecting the Property.
3.1.15    Financial Information. All financial data, including the statements of
cash flow and income and operating expense, that have been delivered to Lender
in connection with the Loan (i) are true, complete and correct in all material
respects, (ii) accurately represent the financial condition of the Property as
of the date of such reports in all material respects, and (iii) have been
prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein. Neither Borrower nor Operating Lessee has any contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments that are known
to Borrower or Operating Lessee and reasonably likely to have a Material Adverse
Effect, except as referred to or reflected in said financial statements. Since
the date of the financial statements, there has been no material adverse change
in the financial condition, operations or business of Borrower, Operating Lessee
or the Property from that set forth in said financial statements.
3.1.16    Easements; Utilities and Public Access. To Borrower’s actual
knowledge, all easements, cross easements, licenses, air rights and
rights-of-way or other similar property interests (collectively, “Easements”),
if any, necessary for the full utilization of the Improvements for their
intended purposes have been obtained, are described in the Title Insurance
Policy and are in full force and effect without default thereunder. The Property
has rights of access to public ways and is served by water, sewer, sanitary
sewer and storm drain facilities adequate to service the Property for its
intended uses. All public utilities necessary or convenient to the full use and
enjoyment of the Property are located in the public right-of-way abutting the
Property, and all such utilities are connected so as to serve the Property
without passing over other property absent a valid irrevocable easement. All
roads necessary for the use of the Property for its current purpose have been
completed and dedicated to public use and accepted by all Governmental
Authorities.
3.1.17    Assignment of Leases; Assignment of Operating Lease. The Assignment of
Leases creates a valid assignment of, or a valid security interest in, certain
rights under the Leases, subject only to a license granted to Borrower and
Operating Lessee to exercise certain rights and to perform certain obligations
of the lessor under the Leases, including the right to operate the Property. The
Assignment of Operating Lease creates a valid assignment of, or a valid security
interest in, certain rights under the Operating Lease, subject only to a license
granted to Borrower and Operating Lessee to exercise certain rights and to
perform certain obligations of the lessor and lessee under the Operating Lease,
including the right to operate the Property. No Person other than Lender has any
interest in or assignment of the Leases or the Operating Lease or any portion of
the Rents due and payable or to become due and payable thereunder.

42

--------------------------------------------------------------------------------




3.1.18    Insurance. Borrower has obtained and has delivered to Lender original
or certified copies of all of the Policies, with all premiums prepaid
thereunder, reflecting the insurance coverages, amounts and other requirements
set forth in this Agreement. No claims are currently outstanding under any of
the Policies, and no Person, including Borrower and Operating Lessee, has done,
by act or omission, anything which would impair the coverage of any of the
Policies.
3.1.19    Flood Zone. None of the Improvements on the Property are located in an
area identified by the Federal Emergency Management Agency as a special flood
hazard area, or, if so located the flood insurance required pursuant to
Section 5.1.1(a) hereof is in full force and effect with respect to the
Property.
3.1.20    Physical Condition. Except as may be expressly set forth in the
Physical Conditions Report, to Borrower’s actual knowledge, the Property,
including all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; there exists no structural
or other material defects or damages in the Property, whether latent or
otherwise, and neither Borrower nor Operating Lessee has received written notice
from any insurance company or bonding company of any uncured defects or
inadequacies in the Property, or any part thereof, which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or any termination or threatened termination of any policy of
insurance or bond.
3.1.21    Boundaries. All of the Improvements which were included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
affecting the Property encroach upon any of the Improvements, so as to affect
the value or marketability of the Property, except those which are set forth on
the Survey and insured against by the Title Insurance Policy.
3.1.22    No Leases; Operating Lease. The Property is not subject to any Leases.
Borrower is the owner and lessor of landlord’s interest in the Operating Lease.
No Person has any possessory interest in the Property or right to occupy the
same except under and pursuant to the provisions of the Operating Lease. The
Operating Lease in full force and effect and there are no defaults thereunder by
either party beyond any applicable notice or cure period, and there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults thereunder. The copies of the Operating Lease
delivered to Lender are true and complete, and there are no oral agreements with
respect thereto. No Rent (including security deposits) has been paid more than
one (1) month in advance of its due date.
3.1.23    Tax Filings. To the extent required, each of Borrower and Operating
Lessee has filed (or has obtained effective extensions for filing) all federal,
state, commonwealth, district and local tax returns required to be filed and has
paid or made adequate provision for the payment of all federal, state,
commonwealth, district and local taxes, charges and assessments payable by
Borrower or Operating Lessee. Borrower’s and Operating Lessee’s tax returns (if
any) properly reflect the income and taxes of Borrower and Operating Lessee for
the periods covered thereby,

43

--------------------------------------------------------------------------------




subject only to reasonable adjustments required by the Internal Revenue Service
or other applicable tax authority upon audit.
3.1.24    No Fraudulent Transfer. Each of Borrower and Operating Lessee (i) has
not entered into the transaction or any Loan Document with the actual intent to
hinder, delay, or defraud any creditor, and (ii) received reasonably equivalent
value in exchange for its Obligations under the Loan Documents. Giving effect to
the Loan, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s and Operating
Lessee’s total liabilities, including subordinated, unliquidated, disputed and
contingent liabilities. The fair saleable value of Borrower’s and Operating
Lessee’s assets is, and immediately following the making of the Loan, will be,
greater than Borrower’s and Operating Lessee’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s and Operating Lessee’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Neither Borrower nor Operating Lessee intends to, and neither
believe that it will, incur Indebtedness and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such Indebtedness
and liabilities as they mature (taking into account the timing and amounts of
cash to be received by Borrower and Operating Lessee and the amounts to be
payable on or in respect of the obligations of Borrower and Operating Lessee).
No petition in bankruptcy has been filed against Borrower, Operating Lessee or
any constituent Person of Borrower or Operating Lessee, and neither Borrower,
Operating Lessee nor any constituent Person of Borrower or Operating Lessee has
ever made an assignment for the benefit of creditors or taken advantage of any
insolvency act for the benefit of debtors. Neither Borrower, Operating Lessee
nor any of their constituent Persons are contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of Borrower’s or Operating Lessee’s assets
or properties, and neither Borrower nor Operating Lessee has any knowledge of
any Person contemplating the filing of any such petition against it or such
constituent Persons.
3.1.25    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.
3.1.26    Organizational Chart. The organizational chart attached as Schedule
III, relating to Borrower, Operating Lessee and certain Affiliates and other
parties, is true, complete and correct on and as of the date hereof. No Person
other than those Persons shown on Schedule III (and holders of publicly traded
shares in REIT) have any direct or indirect ownership interest in Borrower or
Operating Lessee of ten percent (10%) or more, and no Person other than those
Persons shown on Schedule III have any direct or indirect right of control over
Borrower or Operating Lessee.
3.1.27    Organizational Status. Borrower’s exact legal name is: Ashford Chicago
LP and Operating Lessee’s exact legal name is Ashford TRS Chicago II LLC.
Borrower is of the following organizational type (e.g., corporation, limited
liability company): limited partnership, and the jurisdiction in which Borrower
is organized is: Delaware. Borrower’s Tax I.D. number is

44

--------------------------------------------------------------------------------




46-4615041 and Borrower’s Delaware Organizational I.D. number is 5473243.
Operating Lessee is of the following organizational type (e.g., corporation,
limited liability company): limited liability company, and the jurisdiction in
which Operating Lessee is organized is: Delaware. Operating Lessee’s Tax I.D.
number is 46-4741465 and Operating Lessee’s Delaware Organizational I.D. number
is 5314759.
3.1.28    Bank Holding Company. Neither Borrower nor Operating Lessee is a “bank
holding company” or a direct or indirect subsidiary of a “bank holding company”
as defined in the Bank Holding Company Act of 1956, as amended, and Regulation Y
thereunder of the Board of Governors of the Federal Reserve System.
3.1.29    No Casualty. The Improvements have suffered no material casualty or
damage which has not been fully repaired and the cost thereof fully paid.
3.1.30    Purchase Options. Neither the Property nor any part thereof are
subject to any purchase options, rights of first refusal, rights of first offer
or other similar rights in favor of third parties.
3.1.31    FIRPTA. Neither Borrower nor Operating Lessee is a “foreign person”
within the meaning of Sections 1445 or 7701 of the Code.
3.1.32    Investment Company Act. Neither Borrower nor Operating Lessee is
(i) an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or
(ii) subject to any other United States federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.
3.1.33    Fiscal Year. Each fiscal year of each of Borrower and Operating Lessee
commences on January 1.
3.1.34    Other Debt. There is no indebtedness with respect to the Property or
any excess cash flow or any residual interest therein, whether secured or
unsecured, other than Permitted Encumbrances and Permitted Indebtedness.
3.1.35    Contracts.
(a)    Neither Borrower nor Operating Lessee has entered into, and is not bound
by, any Major Contract which continues in existence, except those previously
disclosed in writing to Lender.
(b)    Each of the Major Contracts is in full force and effect, there are no
monetary or other material defaults by Borrower or Operating Lessee thereunder
and, to the best knowledge of Borrower, there are no monetary or other material
defaults thereunder by any other party thereto. None of Borrower, Operating
Lessee Manager or any other Person acting on Borrower’s or Operating Lessee’s
behalf has given or received any notice of default under any of the Major
Contracts that remains uncured or in dispute.
(c)    Borrower has delivered true, correct and complete copies of the Major
Contracts (including all amendments and supplements thereto) to Lender.

45

--------------------------------------------------------------------------------




(d)    No Major Contract has as a party an Affiliate of Borrower or Operating
Lessee. All fees and other compensation for services previously performed under
the Management Agreement have been paid in full.
3.1.36    Full and Accurate Disclosure. To Borrower’s actual knowledge, no
statement of fact made by Borrower or Operating Lessee in this Agreement or in
any of the other Loan Documents contains any untrue statement of a material fact
or omits to state any material fact necessary to make statements contained
herein or therein not misleading. There is no material fact presently known to
Borrower or Operating Lessee which has not been disclosed to Lender which has a
Material Adverse Effect, nor as far as Borrower or Operating Lessee can foresee,
is reasonably likely to have a Material Adverse Effect.
3.1.37    Other Obligations and Liabilities. Neither Borrower nor Operating
Lessee has liabilities or other obligations that arose or accrued prior to the
date hereof that, either individually or in the aggregate, is reasonably likely
to have a Material Adverse Effect.
3.1.38    Intellectual Property/Websites. Other than as set forth on Schedule
VI, neither Borrower, Operating Lessee nor any Affiliate of either of them (i)
has or holds any tradenames, trademarks, servicemarks, logos, copyrights,
patents or other intellectual property with respect to the Property or the use
or operations thereof (collectively, “Intellectual Property”) or (ii) is the
registered holder of any website with respect to the Property (other than Tenant
websites, Manager/Franchisor websites or websites operated for third party
reservation or similar purposes). For avoidance of doubt, Intellectual Property
shall not include any tradenames, trademarks, servicemarks, logos, copyrights,
patents or other intellectual property of any Manager or Franchisor not
affiliated with Borrower or Operating Tenant.
3.1.39    Operations Agreements. Each Operations Agreement is in full force and
effect and neither Borrower or Operating Lessee nor, to Borrower’s knowledge,
any other party to any Operations Agreement, is in default thereunder, and to
Borrower’s actual knowledge, there are no conditions which, with the passage of
time or the giving of notice, or both, would constitute a default thereunder.
3.1.40    Franchise Agreement. The hotel located on the Property is not the
subject of a Franchise Agreement with any franchisor.
3.1.41    Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.
3.1.42    Inquiry for Actual Knowledge. Wherever in this Article III, a
representation or warranty is qualified to Borrower’s knowledge or Borrower’s
actual knowledge, Borrower represents and warrants to Lender that Borrower has
consulted with the general manager, or, if the general manager cannot reasonably
be expected to have such knowledge, the employee or other agent of Borrower that
is knowledgeable of the subject matter covered by such representation or
warranty regarding the accuracy of such representation or warranty.
Section 3.2    Survival of Representations. The representations and warranties
set forth in Section 3.1 and elsewhere in this Agreement and the other Loan
Documents shall (i) survive until the Obligations have been paid and performed
in full and (ii) be deemed to

46

--------------------------------------------------------------------------------




have been relied upon by Lender notwithstanding any investigation heretofore or
hereafter made by Lender or on its behalf.
ARTICLE 4    

BORROWER COVENANTS
Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:
Section 4.1    Payment and Performance of Obligations. Each of Borrower and
Operating Lessee shall pay and otherwise perform its respective Obligations in
accordance with the terms of this Agreement and the other Loan Documents.
Section 4.2    Due on Sale and Encumbrance; Transfers of Interests. Borrower
acknowledges that Lender has examined and relied on the experience of Borrower,
Operating Lessee and their respective stockholders, general partners and
members, as applicable, and principals of Borrower and Operating Lessee in
owning and operating properties such as the Property in agreeing to make the
Loan, and will continue to rely on Borrower’s ownership of the Property as a
means of maintaining the value of the Property as security for repayment of the
Debt and the performance of the Other Obligations. Borrower acknowledges that
Lender has a valid interest in maintaining the value of the Property so as to
ensure that, should Borrower or Operating Lessee default in the repayment of the
Debt or the performance of the Other Obligations, Lender can recover the Debt by
a sale of the Property. Therefore, without the prior written consent of Lender,
but, in each instance, subject to the provisions of Article 7 and Section 5.3,
neither Borrower, nor Operating Lessee, nor SPC Party nor any other Person
having a direct or indirect ownership or beneficial interest in Borrower,
Operating Lessee or SPC Party shall sell, convey, mortgage, grant, bargain,
encumber, pledge, assign or transfer the Property or any part thereof, or any
interest, direct or indirect, in Borrower, Operating Lessee or any SPC Party,
whether voluntarily or involuntarily (a “Transfer”). A Transfer within the
meaning of this Section 4.2 shall be deemed to include (i) an installment sales
agreement wherein Borrower or Operating Lessee agrees to sell the Property or
any part thereof for a price to be paid in installments; (ii) an agreement by
Borrower or Operating Lessee (other than the Operating Lease) for the leasing of
all or a substantial part of the Property for any purpose other than the actual
occupancy by a space Tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in, Borrower’s right, title and interest
in and to any Leases or any Rents; (iii) if Borrower, Operating Lessee,
Guarantor or any general partner, managing member or controlling shareholder of
Borrower, Operating Lessee or Guarantor is a corporation, the voluntary or
involuntary sale, conveyance or transfer of such corporation’s stock (or the
stock of any corporation directly or indirectly controlling such corporation by
operation of law or otherwise) or the creation or issuance of new stock; (iv) if
Borrower, Operating Lessee, SPC Party, any Guarantor or any general partner,
managing member or controlling shareholder of Borrower, Operating Lessee, SPC
Party, or any Guarantor is a limited or general partnership, joint venture or
limited liability company, the change, removal, resignation or addition of a
general partner, managing partner, limited partner, joint venturer or member or
the transfer of the partnership interest of any general partner, managing
partner or limited partner or the transfer of the interest of any joint venturer
or member; and (v) any pledge,

47

--------------------------------------------------------------------------------




hypothecation, assignment, transfer or other encumbrance of any direct or
indirect ownership interest in Borrower, Operating Lessee or any SPC Party.
Section 4.3    Liens. Neither Borrower nor Operating Lessee shall create, incur,
assume or permit to exist any Lien on any direct or indirect interest in
Borrower, Operating Lessee or any SPC Party or any portion of the Property,
except for the Permitted Encumbrances. After prior notice to Lender, Borrower or
Operating Lessee, at its own expense, may contest by appropriate legal
proceeding, conducted in good faith and with due diligence, the amount or
validity of any Liens, provided that (i) no Event of Default has occurred and
remains uncured; (ii) such proceeding shall be permitted under and be conducted
in accordance with all applicable statutes, laws and ordinances; (iii) neither
the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost; (iv) Borrower or Operating Lessee
shall promptly upon final determination thereof pay the amount of any such
Liens, together with all costs, interest and penalties which may be payable in
connection therewith; (v) to insure the payment of such Liens, if requested by
Lender, Borrower or Operating Lessee shall deliver to Lender either (A) cash, or
other security as may be approved by Lender, in an amount equal to one hundred
twenty-five percent (125%) of the contested amount or (B) a payment and
performance bond in an amount equal to one hundred percent (100%) of the
contested amount from a surety acceptable to Lender in its reasonable
discretion, (vi) failure to pay such Liens will not subject Lender to any civil
or criminal liability, (vii) such contest shall not affect the ownership, use or
occupancy of the Property, and (viii) Borrower or Operating Lessee shall, upon
request by Lender, give Lender prompt notice of the status of such proceedings
and/or confirmation of the continuing satisfaction of the conditions set forth
in clauses (i) through (vii) of this Section 4.3. Lender may pay over any such
cash or other security held by Lender to the claimant entitled thereto at any
time when, in the reasonable judgment of Lender, the entitlement of such
claimant is established or the Property (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost or there shall be any danger of the Lien of the Mortgage being primed by
any related Lien.
Section 4.4    Special Purpose. Without in any way limiting the provisions of
this Article 4, Borrower, Operating Lessee and each SPC Party shall at all times
be a Special Purpose Bankruptcy Remote Entity. Neither Borrower, Operating
Lessee nor any SPC Party shall directly or indirectly make any change, amendment
or modification to its or such SPC Party’s organizational documents, or
otherwise take any action which could result in Borrower, Operating Lessee or
any SPC Party not being a Special Purpose Bankruptcy Remote Entity.
Section 4.5    Existence; Compliance with Legal Requirements. Each of Borrower,
Operating Lessee and each SPC Party shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its existence and
all rights, licenses, permits, franchises and all applicable governmental
authorizations necessary for the operation of the Property and comply in all
material respects with all Legal Requirements applicable to it and the Property.
Section 4.6    Taxes and Other Charges. Borrower or Operating Lessee shall pay
all Taxes and Other Charges now or hereafter levied, assessed or imposed as the
same become due and payable, and shall furnish to Lender receipts for the
payment of the Taxes and the

48

--------------------------------------------------------------------------------




Other Charges prior to the date the same shall become delinquent (provided,
however, that Borrower and Operating Lessee need not pay Taxes directly nor
furnish such receipts for payment of Taxes to the extent that funds to pay for
such Taxes have been deposited into the Tax Account pursuant to Section 6.3).
Neither Borrower nor Operating Lessee shall permit or suffer, and shall promptly
discharge, any Lien or charge against the Property with respect to Taxes and
Other Charges, and shall promptly pay for all utility services provided to the
Property. After prior notice to Lender, Borrower or Operating Lessee, at its own
expense, may contest by appropriate legal proceeding, conducted in good faith
and with due diligence, the amount or validity of any Taxes or Other Charges,
provided that (i) no Default or Event of Default has occurred and remains
uncured; (ii) such proceeding shall be permitted under and be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost; (iv) Borrower or Operating Lessee
shall promptly upon final determination thereof pay the amount of any such Taxes
or Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (v) such proceeding shall suspend the
collection of Taxes or Other Charges from the Property; (vi) at the request of
Lender, Borrower or Operating Lessee shall deposit with Lender cash, or other
security as may be approved by Lender, in an amount equal to one hundred
twenty-five percent (125%) of the contested amount, to insure the payment of any
such Taxes or Other Charges, together with all interest and penalties thereon,
(vii) failure to pay such Taxes or Other Charges will not subject Lender to any
civil or criminal liability, (viii) such contest shall not affect the ownership,
use or occupancy of the Property, and (ix) Borrower and Operating Lessee shall,
upon request by Lender, give Lender prompt notice of the status of such
proceedings and/or confirmation of the continuing satisfaction of the conditions
set forth in clauses (i) through (viii) of this Section 4.6. Lender may pay over
any such cash or other security held by Lender to the claimant entitled thereto
at any time when, in the judgment of Lender, the entitlement of such claimant is
established or the Property (or any part thereof or interest therein) shall be
in danger of being sold, forfeited, terminated cancelled or lost or there shall
be any danger of the Lien of the Mortgage being primed by any related Lien.
Section 4.7    Litigation. Borrower or Operating Lessee shall give prompt notice
to Lender of any litigation or governmental proceedings pending or threatened
against the Property, Borrower, Operating Lessee, any SPC Party or Guarantor
which is reasonably likely to have a Material Adverse Effect.
Section 4.8    Title to the Property. Borrower and Operating Lessee shall
warrant and defend (a) its title to the Property and every part thereof, subject
only to Permitted Encumbrances and (b) the validity and priority of the Liens of
the Mortgage, the Assignment of Leases and this Agreement on the Property,
subject only to Permitted Encumbrances, in each case against the claims of all
Persons whomsoever. Borrower shall reimburse Lender for any losses, costs,
damages or expenses (including reasonable attorneys’ fees and court costs)
incurred by Lender if an interest in the Property, other than as permitted
hereunder, is claimed by another Person.
Section 4.9    Financial Reporting.

49

--------------------------------------------------------------------------------




4.9.1    Generally. Each of Borrower and Operating Lessee shall keep and
maintain or will cause to be kept and maintained proper and accurate books and
records, in accordance with GAAP, the Uniform System of Accounts for Hotels,
current edition, and, to the extent required under Section 9.1 hereof, the
requirements of Regulation AB, reflecting the financial affairs of Borrower and
Operating Lessee and all items of income and expense in connection with the
operation of the Property. Lender shall have the right from time to time during
normal business hours upon reasonable notice (which may be given verbally) to
Borrower or Operating Lessee to examine such books and records at the office of
Borrower or other Person maintaining such books and records and to make such
copies or extracts thereof as Lender shall desire. After an Event of Default and
during the continuance thereof, Borrower shall pay any costs incurred by Lender
to examine such books, records and accounts, as Lender shall determine to be
necessary or appropriate in the protection of Lender’s interest.
4.9.2    Quarterly Reports. Not later than forty-five (45) days following the
end of each fiscal quarter, Borrower shall deliver to Lender:
(i)    unaudited financial statements, internally prepared on an accrual basis
in accordance with GAAP including a balance sheet and profit and loss statement
as of the end of such quarter and for the corresponding quarter of the previous
year, and a statement of revenues and expenses for such quarter and the year to
date, a comparison of the year to date results with (i) the results for the same
period of the previous year, (ii) the results that had been projected by
Borrower for such period and (iii) the Annual Budget for such period and the
Fiscal Year, and a summary report detailing monthly occupancy, including average
daily rate. Such statements for each quarter shall be accompanied by an
Officer’s Certificate certifying to the best of the signer’s knowledge, (A) that
such statements fairly represent the financial condition and results of
operations of Borrower and Operating Lessee in all material respects, (B) that
as of the date of such Officer’s Certificate, no Event of Default exists under
this Agreement, the Note or any other Loan Document or, if so, specifying the
nature and status of each such Event of Default and the action then being taken
by Borrower or proposed to be taken to remedy such Event of Default and (C) that
as of the date of each Officer’s Certificate, no litigation exists involving
Borrower, Operating Lessee or the Property in which the amount involved is
$500,000 (in the aggregate) or more or in which all or substantially all of the
potential liability is not covered by insurance, or, if so, specifying such
litigation and the actions being taking in relation thereto and (D) the amount
by which actual Operating Expenses were greater than or less than the Operating
Expenses anticipated in the applicable Annual Budget. Such financial statements
shall contain such other information as shall be reasonably requested by Lender
for purposes of calculations to be made by Lender pursuant to the terms hereof.
In lieu of the financial statements required pursuant to this clause (i),
Borrower and/or Operating Lessee may deliver financial statements of Guarantor
(provided that Guarantor is then a publicly traded company) to the extent that
such Borrower and/or Operating Lessee financial statements are included in a
consolidated financial statement of Guarantor; provided that appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of Borrower, Operating Lessee and the Property from Guarantor.
(ii)    if Leases at the Property (if any) account for greater than five percent
(5%) of annual Rents, a true, correct and complete rent roll for the Property,
dated as of the

50

--------------------------------------------------------------------------------




last month of such fiscal quarter, showing the percentage of gross leasable area
of the Property leased as of the date of such rent roll, the current annual rent
for the Property, the expiration date of each Lease and such rent roll shall be
accompanied by an Officer’s Certificate certifying that such rent roll is true,
correct and complete in all material respects as of its date.
(iii)    all franchise inspection reports received by Borrower or Operating
Lessee during such quarter.
4.9.3    Annual Reports. Borrower shall deliver to Lender:
(i)    Not later than seventy-five (75) days after the end of each Fiscal Year
of Borrower’s operations, unaudited financial statements, internally prepared on
an accrual basis in accordance with GAAP, covering the Property, including a
balance sheet as of the end of such year, a statement of revenues and expenses
for such year and the fourth quarter thereof, and stating in comparative form
the figures for the previous Fiscal Year and the Annual Budget for such Fiscal
Year, as well as the supplemental schedule of net income or loss presenting the
net income or loss for the Property and occupancy statistics for the Property,
and copies of all federal income tax returns to be filed. Such annual financial
statements shall be accompanied by an Officer’s Certificate in the form required
pursuant to Section 4.9.2(i) above;
(ii)    Not later than ninety (90) days after the end of each Fiscal Year of
Borrower’s operations, audited financial statements certified by an Independent
Accountant in accordance with GAAP, the Uniform System of Accounts for Hotels,
current edition, and, to the extent required under Section 9.1 hereof, the
requirements of Regulation AB, covering the Property, including a balance sheet
as of the end of such year, a statement of revenues and expenses for such year
and the fourth quarter thereof, and stating in comparative form the figures for
the previous Fiscal Year and the Annual Budget for such Fiscal Year, as well as
the supplemental schedule of net income or loss presenting the net income or
loss for the Property and occupancy statistics for the Property, and copies of
all federal income tax returns to be filed. Such annual financial statements
shall be accompanied by an Officer’s Certificate in the form required pursuant
to Section 4.9.2(i) above;
(iii)    Not later than ninety (90) days after the end of each Fiscal Year of
Borrower’s operations, an annual summary of any and all FF&E Work and Capital
Expenditures made at the Property during the prior twelve (12) month period; and
(iv)    if there are any Major Leases at the Property, a true, correct and
complete rent roll for the Property, dated as of the last month of such fiscal
year, showing the percentage of gross leasable area of the Property leased as of
the date of such rent roll, the current annual rent for the Property, the
expiration date of each Lease and such rent roll shall be accompanied by an
Officer’s Certificate certifying that such rent roll is true, correct and
complete in all material respects as of its date.
Notwithstanding anything to the contrary contained in this Section 4.9.3, in
lieu of the financial statements required pursuant to this Section 4.9.3,
Borrower and/or Operating Lessee may deliver financial statements of REIT
(provided that REIT is then a publicly traded company) to the extent

51

--------------------------------------------------------------------------------




that such Borrower and/or Operating Lessee financial statements are included in
a consolidated financial statement of REIT; provided that appropriate notation
shall be made on such consolidated financial statements to indicate the
separateness of Borrower, Operating Lessee and the Property from REIT.    
4.9.4    Other Reports.
(a)    Borrower or Operating Lessee shall deliver to Lender, within ten (10)
Business Days of the receipt thereof by Borrower or Operating Lessee, a copy of
all reports prepared by Manager pursuant to the Management Agreement, including,
without limitation, the Annual Budget and any inspection reports.
(b)    Borrower and Operating Lessee shall, within ten (10) Business Days after
request by Lender or, if all or part of the Loan is being or has been included
in a Securitization, by the Rating Agencies, furnish or cause to be furnished to
Lender and, if applicable, the Rating Agencies, in such manner and in such
detail as may be reasonably requested by Lender or the Rating Agencies, such
reasonable additional information as may be reasonably requested with respect to
the Property.
(c)    Borrower or Operating Lessee shall submit to Lender the financial data
and financial statements required, and within the time periods required, under
clauses (f) and (g) of Section 9.1, if and when available.
(d)    Borrower or Operating Lessee shall furnish or cause to be furnished to
Lender, within thirty (30) days after the end of each calendar month, the most
current Smith Travel Research Reports then available to Borrower reflecting
market penetration and relevant hotel properties competing with the Property.
4.9.5    Annual Budget. Borrower or Operating Lessee shall submit to Lender by
December 1 of each year the Annual Budget for the succeeding Fiscal Year. During
the continuance of a Trigger Period, Lender shall have the right to approve each
Annual Budget (which approval shall not be unreasonably withheld so long as no
Event of Default is continuing), to the extent that Borrower and/or Operating
Lessee has such approval rights under the Management Agreement. Annual Budgets
delivered to Lender (other than during the continuance of a Trigger Period) or
approved by Lender during the continuance of a Trigger Period) shall hereinafter
be referred to as an “Approved Annual Budget”. During the continuance of a
Trigger Period, until such time that any Annual Budget has been approved by
Lender, the prior Approved Annual Budget shall apply for all purposes hereunder
(with such adjustments as reasonably determined by Lender to reflect actual
increases in Taxes, Insurance Premiums and utilities expenses). To the extent
Lender has approval rights over an Annual Budget pursuant to this Section 4.9.5,
none of Borrower, Operating Lessee or Manager shall change or modify the Annual
Budget that has been approved by Lender without the prior written consent of
Lender (to the extent that Borrower and/or Operating Lessee has such approval
rights under the Management Agreement). Notwithstanding the foregoing, Manager
shall be permitted to incur and pay Operating Expenses in accordance with the
Management Agreement.
4.9.1    Intentionally Omitted.

52

--------------------------------------------------------------------------------




4.9.2    Breach. If Borrower or Operating Lessee fails to provide to Lender or
its designee any of the quarterly and/or annual financial statements,
certificates, reports or information (the “Quarterly and/or Annual Required
Records”) required by this Section 4.9 within thirty (30) days after the date
upon which such Quarterly and/or Annual Required Record is due, Borrower shall
pay to Lender, at Lender’s option and in its discretion, an amount equal to
$1,000 for each Quarterly and/or Annual Required Record that is not delivered;
provided, in each case, Lender has given Borrower and Operating Lessee at least
fifteen (15) days prior notice of such failure. In addition, thirty (30) days
after Borrower’s or Operating Lessee’s failure to deliver any Quarterly and/or
Annual Required Records or any of the other financial statements, certificates,
reports or information required by this Section 4.9 (the “Other Required
Records” together with the Quarterly and/or Annual Required Records, the
“Required Records”), Lender shall have the option, after fifteen (15) days
notice to Borrower and Operating Lessee and their failure to cure, to gain
access to Borrower’s and Operating Lessee’s books and records and prepare or
have prepared at Borrower’s or Operating Lessee’s expense, any Required Records
not delivered by Borrower or Operating Lessee.
4.9.3    Hotel Accounting. All monthly and other operating statements to be
delivered by or on behalf of Borrower or Operating Lessee hereunder shall be
(and all accompanying Officer’s Certificates shall state that they have been)
prepared based upon GAAP and the Uniform System of Accounts for Hotels, current
edition.
Section 4.10    Access to Property. Borrower and Operating Lessee shall permit
agents, representatives, consultants and employees of Lender to inspect the
Property or any part thereof at reasonable hours upon reasonable advance notice
(which may be given verbally). Lender or its agents, representatives,
consultants and employees as part of any inspection may take soil, air, water,
building material and other samples from the Property, subject to the rights of
Tenants under Leases.
Section 4.11    Leases.
4.11.1    Generally. Upon request, Borrower and Operating Lessee shall furnish
Lender with executed copies of all Leases then in effect. All renewals of Leases
and all proposed leases shall provide for rental rates and terms comparable to
existing local market rates and shall be arm’s length transactions with bona
fide, independent third-party Tenants. Within ten (10) days after the execution
of a Lease or any renewals, amendments or modification of a Lease, Borrower or
Operating Lessee shall deliver to Lender a copy thereof, together with
Borrower’s or Operating Lessee’s certification that such Lease (or such renewal,
amendment or modification) was entered into in accordance with the terms of this
Agreement.
4.11.2    Approvals.
(e)    Any Lease and any renewals, amendments or modification of a Lease
(provided such Lease or Lease renewal, amendment or modification is not a Major
Lease (or a renewal, amendment or modification to a Major Lease)) that meets the
following requirements may be entered into by Borrower or Operating Lessee
without Lender’s prior consent: (i) provides for economic terms, including
rental rates, comparable to existing local market rates for similar properties
and is otherwise on commercially reasonable terms, (ii) has a term (together
with all extension and renewal options) of less than fifteen (15) years, (iii)
unless a subordination, non-

53

--------------------------------------------------------------------------------




disturbance and attornment agreement is delivered pursuant to this Section
4.11.2, provides that such Lease is subordinate to the Mortgage and the
Assignment of Leases and that the Tenant thereunder will attorn to Lender and
any purchaser at a foreclosure sale, and (iv) is with a Tenant that is
creditworthy and does not contain any other terms which would materially
adversely affect Lender’s rights under the Loan Documents. All other Leases
(including Major Leases) and the Operating Lease and all renewals, amendments
and modifications thereof executed after the date hereof shall be subject to the
Approval Standard.
(f)    Neither Borrower nor Operating Lessee shall permit or consent to any
assignment or sublease of any Major Lease without Lender’s prior written
approval (other than assignments or subleases expressly permitted under any
Major Lease pursuant to a unilateral right of the Tenant thereunder not
requiring the consent of Borrower). Lender, at Borrower’s or Operating Lessee’s
sole cost and expense, shall execute and deliver its standard form of
subordination, non-disturbance and attornment agreement to Tenants under any
future Major Lease approved by Lender upon request, with such commercially
reasonable changes as may be requested by such Tenants and which are acceptable
to Lender.
(g)    Borrower and Operating Lessee shall have the right, without the consent
or approval of Lender, to terminate or accept a surrender of any Lease that is
not a Major Lease so long as such termination or surrender is done (i) in
accordance with the terms of the Lease and (ii) in such a manner such that
Borrower and Operating Lessee do not incur material liability as a result of
such termination or acceptance of surrender.
4.11.3    Covenants. Borrower and Operating Lessee (i) shall observe and perform
the obligations imposed upon the lessor under the Leases in a commercially
reasonable manner; (ii) shall enforce the terms, covenants and conditions
contained in the Leases upon the part of the Tenants thereunder to be observed
or performed in a commercially reasonable manner, provided, however, neither
Borrower nor Operating Lessee shall terminate or accept a surrender of any Lease
without Lender’s prior approval except as permitted by the express terms of this
Agreement; (iii) shall not collect any of the Rents more than one (1) month in
advance (other than security deposits); (iv) shall not execute any assignment of
lessor’s interest in the Leases or the Rents (except as contemplated by the Loan
Documents); and (v) shall not alter, modify or change any Major Lease without
Lender’s prior consent, which consent shall be subject to the Approval Standard.
Upon request, Borrower or Operating Lessee shall furnish Lender with executed
copies of all Leases. Borrower or Operating Lessee shall promptly send copies to
Lender of all written notices of material default which Borrower or Operating
Lessee shall receive under the Leases.
4.11.4    Security Deposits. All security deposits of Tenants, whether held in
cash or any other form, shall be held in compliance with all Legal Requirements,
and, if prohibited by applicable law, shall not be commingled with any other
funds of Borrower or Operating Lessee. During the continuance of an Event of
Default, Borrower or Operating Lessee shall, upon Lender’s request, if permitted
by applicable Legal Requirements, cause all such security deposits (and any
interest theretofore earned thereon) to be transferred into the Deposit Account
(which shall then be held by Deposit Bank in a separate Account), which shall be
held by Deposit Bank subject to the terms of the Leases. Any bond or other
instrument which Borrower or Operating Lessee is permitted to hold in lieu of
cash security deposits under any applicable Legal Requirements (i) shall be
maintained in full force and effect in the full amount of such deposits unless
replaced by cash deposits as herein

54

--------------------------------------------------------------------------------




above described, (ii) shall be issued by an institution reasonably satisfactory
to Lender, (iii) shall, if permitted pursuant to any Legal Requirements, name
Lender as payee or mortgagee thereunder (or at Lender’s option, be fully
assignable to Lender), and (iv) shall in all respects comply with any applicable
Legal Requirements and otherwise be satisfactory to Lender. Borrower or
Operating Lessee shall, upon request, provide Lender with evidence satisfactory
to Lender of Borrower’s or Operating Lessee’s compliance with the foregoing.
Section 4.12    Repairs; Maintenance and Compliance; Alterations.
4.12.1    Repairs; Maintenance and Compliance. Borrower and Operating Lessee
shall at all times maintain, preserve and protect all franchises and trade names
owned by it, and Borrower and Operating Lessee shall cause the Property to be
maintained in a good and safe condition and repair and shall not remove,
demolish or alter the Improvements or Equipment (except for alterations
performed in accordance with Section 4.12.2 below and normal replacement of
Equipment with Equipment of equivalent value and functionality). Borrower and
Operating Lessee shall promptly comply with all Legal Requirements and
immediately cure properly any violation of a Legal Requirement. Borrower or
Operating Lessee shall notify Lender in writing within one (1) Business Day
after Borrower or Operating Lessee first receives notice of any material
non-compliance. Borrower and Operating Lessee shall promptly repair, replace or
rebuild any part of the Property that becomes damaged, worn or dilapidated and
shall complete and pay for any Improvements at any time in the process of
construction or repair.
4.12.2    Alterations. Borrower or Operating Lessee may, without Lender’s
consent, perform alterations to the Improvements and Equipment which (i) do not
constitute a Material Alteration and (ii) will not, after taking into account
the subject alteration, adversely affect Borrower’s or Operating Lessee’s
financial condition or the value or net operating income of the Property.
Neither Borrower nor Operating Lessee shall perform any Material Alteration
without Lender’s prior written consent not to be unreasonably withheld,
conditioned or delayed provided no Event of Default is continuing. Lender may,
as a condition to giving its consent to a Material Alteration, require that
Borrower or Operating Lessee deliver to Lender security for payment of the cost
of such Material Alteration and as additional security for Borrower’s and
Operating Lessee’s Obligations under the Loan Documents (and provided that such
Material Alteration is included in the then-current Approved Annual Budget, less
(A) the amount, if any, then being held in (A) the Replacement Reserve held by
Accor and/or (B) any FF&E Reserve Funds and/or (C) PIP Funds that, in each case,
are allocable to all or part of such Material Alteration), which security may be
any of the following: (i) cash, (ii) a Letter of Credit, (iii) U.S. Obligations,
(iv) other securities acceptable to Lender, provided that Lender shall have
received a Rating Agency Confirmation as to the form and issuer of same, or
(v) a completion bond. Any security delivered under this Section 4.12.2 shall be
in an amount equal to the excess of the total unpaid amounts incurred and to be
incurred with respect to such alterations to the Improvements (other than such
amounts to be paid or reimbursed by Tenants under the Leases) over the
Alteration Threshold, and Lender may apply such security from time to time at
the option of Lender to pay for such alterations. Upon substantial completion of
any Material Alteration, Borrower or Operating Lessee shall provide evidence
satisfactory to Lender that (i) the Material Alteration was constructed in
accordance with applicable Legal Requirements, (ii) all contractors,
subcontractors, materialmen and professionals who provided work, materials or
services in connection with the Material Alteration have been paid in full and
have delivered unconditional releases of liens, and (iii) all material licenses
and permits necessary for the use,

55

--------------------------------------------------------------------------------




operation and occupancy of the Material Alteration (other than those which
depend on the performance of tenant improvement work) have been issued. If
Borrower or Operating Lessee has provided cash security, as provided above, such
cash shall be released by Lender to fund such Material Alterations, and if
Borrower or Operating Lessee has provided non-cash security, as provided above,
except to the extent applied by Lender to fund such Material Alterations, Lender
shall release and return such security upon Borrower’s and Operating Lessee’s
satisfaction of the requirements of the preceding sentence.
Section 4.13    Approval of Major Contracts. Borrower and Operating Lessee shall
be required to obtain Lender’s prior written approval of any and all Major
Contracts affecting the Property, which approval may be granted or withheld in
Lender’s discretion, such discretion not to be unreasonably withheld,
conditioned or delayed.
Section 4.14    Property Management.
4.14.1    Management Agreement. Borrower and Operating Lessee shall (i) cause
Manager to manage the Property in accordance with the Management Agreement, (ii)
diligently perform and observe all of the terms, covenants and conditions of the
Management Agreement on the part of Borrower and Operating Lessee to be
performed and observed, (iii) promptly notify Lender of any default under the
Management Agreement of which it is aware, (iv) promptly deliver to Lender a
copy of each financial statement, business plan, capital expenditures plan,
report and estimate received by it under the Management Agreement, and (v)
promptly enforce the performance and observance of all of the covenants required
to be performed and observed by Manager under the Management Agreement. If
Borrower or Operating Lessee shall default beyond applicable notice and cure
periods under the Management Agreement in the performance or observance of any
material term, covenant or condition of the Management Agreement on the part of
Borrower or Operating Lessee to be performed or observed, then, without limiting
Lender’s other rights or remedies under this Agreement or the other Loan
Documents, and without waiving or releasing Borrower or Operating Lessee from
any of its Obligations hereunder or under the Management Agreement, Lender shall
have the right, but shall be under no obligation, to pay any sums and to perform
any act as may be appropriate to cause all the material terms, covenants and
conditions of the Management Agreement on the part of Borrower or Operating
Lessee to be performed or observed.
4.14.2    Prohibition Against Termination or Modification.
(a)    Neither Borrower nor Operating Lessee shall (i) surrender, terminate,
cancel, materially and adversely modify, renew or extend the Management
Agreement, (ii) enter into any other agreement relating to the management or
operation of the Property with Manager or any other Person, (iii) consent to the
assignment by the Manager of its interest under the Management Agreement (other
than to an Affiliate of Manager), or (iv) waive or release any of its material
rights and remedies under the Management Agreement, in each case without the
express consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed and with respect to any modifications or amendments to
the Management Agreement that do not materially increase Borrower’s or Operating
Lessee’s obligations thereunder, such consent shall be subject to the Approval
Standard; provided, however, with respect to a new property manager such consent
may be conditioned upon Borrower or Operating Lessee delivering a Rating Agency
Confirmation from each applicable rating agency as to such new property manager
and management agreement.

56

--------------------------------------------------------------------------------




Notwithstanding the foregoing, however, provided no Event of Default is
continuing, the approval of Lender and the Rating Agencies shall not be required
with respect to the appointment of a Qualified Manager (or the termination of
the prior Management Agreement once the new Management Agreement between
Borrower or Operating Lessee and the Qualified Manager has been executed). If at
any time Lender consents to the appointment of a new property manager or a
Qualified Manager is appointed, such new property manager (including a Qualified
Manager) and Borrower or Operating Lessee shall, concurrently with such
appointment, execute (i) a management agreement in form and substance reasonably
acceptable to Lender and provided that Remington is appointed as a new property
manager, the Ashford Prime Hotel Master Management Agreement dated as of
November 19, 2013, as in effect as of the date hereof and in the form delivered
to Lender prior to the Closing Date, is deemed acceptable to Lender (subject to
the last sentence of Section 6.1 hereof), and (ii) a subordination of management
and non-disturbance agreement in a form reasonably acceptable to Lender.
(b)    Notwithstanding anything to the contrary contained in this Section
4.14.2, in no event shall Borrower or Operating Lessee terminate the Accor
Management Agreement pursuant to Section 13 of the Accor Management Agreement in
connection with a Casualty or Condemnation without Lender’s express prior
consent, which may be granted or withheld by Lender in Lender’s sole discretion.
4.14.3    Replacement of Manager. Lender shall have the right to require
Borrower or Operating Lessee to replace the Manager with (x) another Qualified
Manager selected by Borrower or Operating Lessee or (y) another property manager
chosen by Borrower or Operating Lessee and approved by Lender in its sole and
absolute discretion (provided, that such approval may be conditioned upon
Borrower or Operating Lessee delivering a Rating Agency Confirmation as to such
new property manager and management agreement) upon the occurrence of any one or
more of the following events: (i) if at any time Remington (or any other
property manager affiliated with Borrower or Guarantor) is the Manager, at any
time following the occurrence of an Event of Default, (ii) if Manager shall be
in default under the Management Agreement beyond any applicable notice and cure
period, (iii) if Manager shall become insolvent or a debtor in any bankruptcy or
insolvency proceeding, or (iv) if at any time the Manager has engaged in gross
negligence, fraud, willful misconduct or misappropriation of funds.
Section 4.15    Performance by Borrower and Operating Lessee; Compliance with
Agreements.
(c)    Borrower and Operating Lessee shall in a timely manner observe, perform
and fulfill each and every covenant, term and provision of each Loan Document
executed and delivered by, or applicable to, Borrower or Operating Lessee, and
shall not enter into or otherwise suffer or permit any amendment, waiver,
supplement, termination or other modification of any Loan Document executed and
delivered by, or applicable to, Borrower or Operating Lessee without the prior
consent of Lender.
(d)    Borrower and Operating Lessee shall at all times comply in all material
respects with all Operations Agreements. Borrower and Operating Lessee agree
that without the prior written consent of Lender, neither Borrower nor Operating
Lessee will amend, modify or terminate any of the Operations Agreements in any
way that would have a Material Adverse Effect.

57

--------------------------------------------------------------------------------




Section 4.16    Licenses; Intellectual Property; Website.
4.16.1    Licenses. Borrower and Operating Lessee shall keep and maintain (or
cause to be kept and maintained) all Licenses necessary for the operation of the
Property as a hotel. Neither Borrower nor Operating Lessee shall transfer any
Licenses required for the operation of the Property.
4.16.2    Intellectual Property. Borrower and Operating Lessee shall keep and
maintain (or cause to be kept and maintained) all Intellectual Property relating
to the use or operation of the Property and all Intellectual Property shall be
held by and (if applicable) registered in the name of Borrower or Operating
Lessee. Neither Borrower nor Operating Lessee shall Transfer or let lapse any
Intellectual Property without Lender’s prior consent.
4.16.3    Website. Any website with respect to the Property (other than Tenant
websites, Manager/Franchisor websites or websites operated for third party
reservation or similar purposes) shall be maintained by or on behalf of Borrower
or Operating Lessee and any such website shall be registered in the name of
Borrower or Operating Lessee. Neither Borrower nor Operating Lessee shall
Transfer any such website without Lender’s prior consent.
Section 4.17    Further Assurances. Borrower and Operating Lessee shall, at
Borrower’s and Operating Lessee’s sole cost and expense:
(a)    furnish to Lender all instruments, documents, boundary surveys, footing
or foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower or
Operating Lessee pursuant to the terms of the Loan Documents or which are
reasonably requested by Lender in connection therewith;
(b)    cure any defects in the execution and delivery of the Loan Documents and
execute and deliver, or cause to be executed and delivered, to Lender such
documents, instruments, certificates, assignments and other writings, and do
such other acts necessary or desirable, to correct any omissions in the Loan
Documents, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the Obligations, as Lender may reasonably
require; and
(c)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
may reasonably require from time to time.
Section 4.18    Estoppel Statement.
(a)    After request by Lender, Borrower shall within five (5) Business Days
furnish Lender with a statement, duly acknowledged and certified, stating
(i) the Outstanding Principal Balance of the Note, (ii) the Interest Rate,
(iii) the date installments of interest and/or principal were last paid,
(iv) any offsets or defenses to the payment and performance of the Obligations,
if any, and (v) that this Agreement and the other Loan Documents have not been
modified or if modified, giving particulars of such modification.
(b)    Borrower shall use commercially reasonably efforts (or cause Operating
Lessee to use commercially reasonable efforts) to deliver to Lender, upon
request, an estoppel

58

--------------------------------------------------------------------------------




certificate from each Tenant under any Lease (provided that Borrower shall only
be required to use commercially reasonable efforts to obtain an estoppel
certificate from any Tenant not required to provide an estoppel certificate
under its Lease) in form and substance reasonably satisfactory to Lender;
provided, that Borrower shall not be required to deliver such certificates more
frequently than three (3) times in any calendar year.
(c)    If a Franchise Agreement is then in effect, Borrower shall (or shall
cause Operating Lessee to) use commercially reasonable efforts to deliver to
Lender, upon request, estoppel certificates from the franchisor thereunder, in
form and substance reasonably satisfactory to Lender; provided, that Borrower
shall not be required to deliver such certificates more than three (3) times
during the Term and not more frequently than once per calendar year (or twice
during any calendar year in which a Securitization occurs).
(d)    Borrower shall and shall cause Operating Lessee to deliver to Lender,
upon request, estoppel certificates with respect to the Operating Lease, in form
and substance reasonably satisfactory to Lender; provided, that Borrower and
Operating Lessee shall not be required to deliver such certificates more than
three (3) times during the Term and not more frequently than once per calendar
year (or twice during any calendar year in which a Securitization occurs).
Section 4.19    Notice of Default. Borrower and Operating Lessee shall promptly
advise Lender of the occurrence of any Default or Event of Default of which
Borrower or Operating Lessee has knowledge.
Section 4.20    Cooperate in Legal Proceedings. Borrower and Operating Lessee
shall cooperate fully with Lender with respect to any proceedings before any
court, board or other Governmental Authority which may in any way affect the
rights of Lender hereunder or any rights obtained by Lender under any of the
other Loan Documents and, in connection therewith, permit Lender, at its
election, to participate in any such proceedings.
Section 4.21    Indebtedness. Neither Borrower nor Operating Lessee shall
directly or indirectly create, incur or assume any indebtedness other than (i)
the Debt and (ii) unsecured trade payables incurred in the ordinary course of
business relating to the ownership and operation of the Property and (iii)
Permitted Equipment Financing (hereinafter defined), which in the case of such
unsecured trade payables and Permitted Equipment Financing (A) are not evidenced
by a note (provided that Permitted Equipment Financing may be evidenced by
standard equipment financing documentation), (B) do not exceed, at any time, a
maximum aggregate amount of four percent (4%) of the original amount of the
Outstanding Principal Balance and (C) are paid within sixty (60) days of the
date incurred (collectively, “Permitted Indebtedness”). As used herein,
“Permitted Equipment Financing” means equipment financing or leasing that is (i)
entered into in the ordinary course of Borrower’s or Operating Lessee’s
business, (ii) for equipment related to the ownership and operation of the
Property, and (iii) which is secured only by the financed equipment.
Section 4.22    Business and Operations. Each of Borrower and Operating Lessee
will continue to engage in the businesses presently conducted by it as and to
the extent the same are necessary for the ownership, maintenance, management and
operation of the Property. Each of Borrower and Operating Lessee will qualify to
do business and will remain in good

59

--------------------------------------------------------------------------------




standing under the laws of each jurisdiction as and to the extent the same are
required for the ownership, maintenance, management and operation of the
Property.
Section 4.23    Dissolution. Neither Borrower nor Operating Lessee shall
(i) engage in any dissolution, liquidation or consolidation or merger with or
into any other business entity, (ii) engage in any business activity not related
to the ownership and operation of the Property, (iii) transfer, lease or sell,
in one transaction or any combination of transactions, all or substantially all
of the property or assets of Borrower or Operating Lessee except to the extent
expressly permitted by the Loan Documents, or (iv) cause, permit or suffer
Borrower, Operating Lessee or any SPC Party to (A) dissolve, wind up or
liquidate or take any action, or omit to take any action, as a result of which
Borrower, Operating Lessee or such SPC Party would be dissolved, wound up or
liquidated in whole or in part, or (B) amend, modify, waive or terminate the
certificate of limited partnership, partnership agreement, certificate of
formation or operating agreement of Borrower, Operating Lessee or such SPC
Party, in each case, with respect to the matters set forth on Schedule V hereof
without obtaining the prior consent of Lender.
Section 4.24    Debt Cancellation. Neither Borrower nor Operating Lessee shall
cancel or otherwise forgive or release any claim or debt (other than the
termination of Leases in accordance herewith) owed to Borrower or Operating
Lessee by any Person, except in the ordinary course of Borrower’s or Operating
Lessee’s business.
Section 4.25    Affiliate Transactions. Other than the Operating Lease, neither
Borrower nor Operating Lessee shall enter into, or be a party to, any
transaction with an Affiliate of Borrower or any of the partners, members or
shareholders, as applicable, of Borrower except in the ordinary course of
business and on terms which are no less favorable to Borrower or such Affiliate
than would be obtained in a comparable arm’s-length transaction with an
unrelated third party.
Section 4.26    No Joint Assessment. Neither Borrower nor Operating Lessee shall
suffer, permit or initiate the joint assessment of the Property (i) with any
other real property constituting a tax lot separate from the Property, and
(ii) with any portion of the Property which may be deemed to constitute personal
property, or any other procedure whereby the Lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
the Property.
Section 4.27    Principal Place of Business. Neither Borrower nor Operating
Lessee shall change its principal place of business from the address set forth
on the first page of this Agreement without first giving Lender thirty (30) days
prior written notice.
Section 4.28    Change of Name, Identity or Structure. Neither Borrower nor
Operating Lessee shall change Borrower’s or Operating Lessee’s name, identity
(including its trade name or names) or convert from a partnership or limited
liability company, respectively, structure without notifying Lender of such
change in writing at least thirty (30) days prior to the effective date of such
change and without first obtaining the prior written consent of Lender. Borrower
and Operating Lessee shall deliver to Lender, prior to or contemporaneously with
the effective date of any such change, any financing statement or

60

--------------------------------------------------------------------------------




financing statement change required by Lender to establish or maintain the
validity, perfection and priority of the security interest granted herein. At
the request of Lender, Borrower and Operating Lessee shall execute a certificate
in form satisfactory to Lender listing the trade names under which Borrower or
Operating Lessee intends to operate the Property, and representing and
warranting that Borrower and Operating Lessee do business under no other trade
name with respect to the Property.
Section 4.29    Costs and Expenses.
(a)    Except as otherwise expressed herein or in any of the other Loan
Documents, Borrower shall pay or, if Borrower fails to pay, reimburse Lender
upon receipt of notice from Lender, for all costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by Lender in connection
with (i) Borrower’s and Operating Lessee’s ongoing performance of and compliance
with Borrower’s agreements and covenants contained in this Agreement and the
other Loan Documents on its part to be performed or complied with after the
Closing Date, including confirming compliance with environmental and insurance
requirements (except to the extent expressly set forth in Section 10.21(a)
hereof); (ii) Lender’s ongoing performance of and compliance with all agreements
and covenants contained in this Agreement and the other Loan Documents on its
part to be performed or complied with after the Closing Date (except to the
extent expressly set forth in Section 10.21(a) hereof); (iii) the negotiation,
preparation, execution and delivery of any consents, amendments, waivers or
other modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Borrower or Operating Lessee; (iv) filing and
recording of any Loan Documents; (v) title insurance, surveys, inspections and
appraisals; (vi) the creation, perfection or protection of Lender’s Liens in the
Property and the Accounts (including fees and expenses for title and lien
searches, intangibles taxes, personal property taxes, mortgage recording taxes,
due diligence expenses, travel expenses, accounting firm fees, costs of
appraisals, environmental reports and Lender’s Consultant, surveys and
engineering reports); (vii) enforcing or preserving any rights in response to
third party claims or the prosecuting or defending of any action or proceeding
or other litigation, in each case against, under or affecting Borrower,
Operating Lessee, the Loan Documents, the Property, or any other security given
for the Loan; (viii) fees charged by Servicer (except to the extent expressly
set forth in Section 10.21) or, if a Securitization has occurred, the Rating
Agencies in connection with the Loan or any modification thereof; and
(ix) enforcing any Obligations of or collecting any payments due from Borrower
or Operating Lessee under this Agreement, the other Loan Documents or with
respect to the Property or in connection with any refinancing or restructuring
of the credit arrangements provided under this Agreement in the nature of a
“work-out” or of any insolvency or bankruptcy proceedings (including fees and
expenses for title and lien searches, intangible taxes, personal property taxes,
mortgage recording taxes, due diligence expenses, travel expenses, accounting
firm fees, costs of appraisals, environmental reports and Lender’s Consultant,
surveys and engineering reports); provided, however, that Borrower shall not be
liable for the payment of any such costs and expenses to the extent the same
arise by reason of the active gross negligence, illegal acts, fraud or willful
misconduct of Lender.
(b)    In addition, in connection with any Rating Agency Confirmation, Review
Waiver or other Rating Agency consent, approval or review requested or required
hereunder (other than the initial review of the Loan by the Rating Agencies in
connection with a Securitization), Borrower shall pay all of the costs and
expenses of Lender, Servicer and each Rating Agency in

61

--------------------------------------------------------------------------------




connection therewith, and, if applicable, shall pay any fees imposed by any
Rating Agency in connection therewith.
(c)    Any costs and expenses due and payable by Borrower hereunder which are
not paid by Borrower within ten (10) days after demand may be paid from any
amounts in the Deposit Account, with notice thereof to Borrower. The obligations
and liabilities of Borrower under this Section 4.29 shall (i) become part of the
Obligations, (ii) be secured by the Loan Documents and (iii) survive the Term
and the exercise by Lender of any of its rights or remedies under the Loan
Documents, including the acquisition of the Property by foreclosure or a
conveyance in lieu of foreclosure.
Section 4.30    Indemnity. Borrower shall indemnify, defend and hold harmless
Lender from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of
(i) any breach by Borrower or Operating Lessee of its Obligations under, or any
material misrepresentation by Borrower or Operating Lessee contained in, this
Agreement or the other Loan Documents; (ii) the use or intended use of the
proceeds of the Loan; (iii) any information provided by or on behalf of Borrower
or Operating Lessee, or contained in any documentation approved by Borrower or
Operating Lessee; (iv) ownership of the Mortgage, the Property or any interest
therein, or receipt of any Rents (including due to any Increased Costs, Special
Taxes or Other Taxes); (v) any accident, injury to or death of persons or loss
of or damage to property occurring in, on or about the Property or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (vi) any use, nonuse or condition in, on or about the Property or on
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (vii) performance of any labor or services or the furnishing of any
materials or other property in respect of the Property; (viii) any failure of
the Property to comply with any Legal Requirement; (ix) any claim by brokers,
finders or similar persons claiming to be entitled to a commission in connection
with any Lease or other transaction involving the Property or any part thereof,
or any liability asserted against Lender with respect thereto; and (x) the
claims of any lessee of any portion of the Property or any Person acting through
or under any lessee or otherwise arising under or as a consequence of any Lease
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the active gross negligence, illegal acts,
fraud or willful misconduct of Lender or Lender’s agents. To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Lender.

62

--------------------------------------------------------------------------------




Section 4.31    ERISA.
(a)    Neither Borrower nor Operating Lessee shall engage in any transaction
which would cause any obligation, or action taken or to be taken, hereunder (or
the exercise by Lender or any assignee of any of its rights under the Note, this
Agreement or the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or Section 4975 of
the Code.
(b)    Borrower’s and Operating Lessee’s covenant in clause (a) above is based
on the assumption that no portion of  the assets used by Lender in connection
with the transactions contemplated under this Agreement and the other Loan
Documents constitutes assets of a “benefit plan investor” as defined in Section
3(42) of ERISA and with respect to which Borrower or Operating Lessee is a party
in interest (as defined in Section 3(14) of ERISA) or a disqualified person (as
defined in Section 4975 of the Code), unless the conditions of an available
prohibited transaction exemption are satisfied.
(c)    Neither Borrower nor Operating Lessee shall maintain, sponsor, contribute
to or become obligated to contribute to, or suffer or permit any ERISA Affiliate
of Borrower or Operating Lessee to, maintain, sponsor, contribute to or become
obligated to contribute to, any Plan or any Welfare Plan or permit the assets of
Borrower or Operating Lessee to become “plan assets,” within the meaning of 29
C.F.R. 2510.3-101, as modified in application by Section 3(42) of ERISA.
(d)    Borrower and Operating Lessee shall deliver to Lender such certifications
or other evidence from time to time throughout the Term, as requested by Lender
in its sole discretion, that (A) Borrower, Operating Lessee and Guarantor are
not and do not maintain an “employee benefit plan” as defined in Section 3(32)
of ERISA, which is subject to Title I of ERISA, or a “governmental plan” within
the meaning of Section 3(32) of ERISA; (B) Borrower, Operating Lessee and
Guarantor are not subject to state statutes regulating investments and fiduciary
obligations with respect to governmental plans; and (C) the assets of Borrower,
Operating Lessee and Guarantor do not constitute “plan assets” within the
meaning of 29 C.F.R §2510.3-101 as modified in application by Section 3(42) of
ERISA of any “benefit plan investor” as defined in Section 3(42) of ERISA.
Section 4.32    Patriot Act Compliance.
(a)    Each of Borrower and Operating Lessee will use its good faith and
commercially reasonable efforts to comply with the Patriot Act and all
applicable requirements of Governmental Authorities having jurisdiction over
Borrower, Operating Lessee and/or the Property, including those relating to
money laundering and terrorism. Lender shall have the right to audit Borrower’s
and Operating Lessee’s compliance with the Patriot Act and all applicable
requirements of Governmental Authorities having jurisdiction over Borrower,
Operating Lessee and/or the Property, including those relating to money
laundering and terrorism. In the event that Borrower or Operating Lessee fails
to comply with the Patriot Act or any such requirements of Governmental
Authorities, then Lender may, at its option, cause Borrower and Operating Lessee
to comply therewith and any and all costs and expenses incurred by Lender in
connection therewith shall be secured by the Mortgage and the other Loan
Documents and shall be immediately due and payable.

63

--------------------------------------------------------------------------------




(b)    Neither Borrower, Operating Lessee nor any owner of a direct or indirect
interest in Borrower or Operating Lessee (i) is listed on any Government Lists,
(ii) is a person who has been determined by competent authority to be subject to
the prohibitions contained in Presidential Executive Order No. 13224 (Sept. 23,
2001) or any other similar prohibitions contained in the rules and regulations
of OFAC or in any enabling legislation or other Presidential Executive Orders in
respect thereof, (iii) has been previously indicted for or convicted of any
felony involving a crime or crimes of moral turpitude or for any Patriot Act
Offense, or (iv) is currently under investigation by any Governmental Authority
for alleged criminal activity. For purposes hereof, the term “Patriot Act
Offense” means any violation of the criminal laws of the United States of
America or of any of the several states, or that would be a criminal violation
if committed within the jurisdiction of the United States of America or any of
the several states, relating to terrorism or the laundering of monetary
instruments, including any offense under (A) the criminal laws against
terrorism; (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or
(E) the Patriot Act. “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense. For purposes hereof, the term “Government Lists” means (1) the
Specially Designated Nationals and Blocked Persons Lists maintained by the
Office of Foreign Assets Control (“OFAC”), (2) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the Rules and Regulations of OFAC that Lender notified Borrower and Operating
Lessee in writing is now included in “Government Lists”, or (3) any similar
lists maintained by the United States Department of State, the United States
Department of Commerce or any other Governmental Authority or pursuant to any
Executive Order of the President of the United States of America that Lender
notified Borrower and Operating Lessee in writing is now included in “Government
Lists”. Notwithstanding the foregoing, the foregoing representations and
covenants are not made by Borrower or Operating Lessee as to holders of publicly
traded shares in REIT.
(c)    At all times throughout the term of the Loan, including after giving
effect to any Transfers permitted pursuant to the Loan Documents, (a) none of
the funds or other assets of Borrower, Operating Lessee or Guarantor shall
constitute property of, or shall be beneficially owned, directly or indirectly,
by any Person subject to trade restrictions under United States law, including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Orders or regulations promulgated thereunder, with the result that
the investment in Borrower, Operating Lessee or Guarantor, as applicable
(whether directly or indirectly), would be prohibited by law (each, an
“Embargoed Person”), or the Loan made by Lender would be in violation of law,
(b) no Embargoed Person shall have any interest of any nature whatsoever in
Borrower, Operating Lessee or Guarantor, as applicable, with the result that the
investment in Borrower, Operating Lessee or Guarantor, as applicable (whether
directly or indirectly), would be prohibited by law or the Loan would be in
violation of law, and (c) none of the funds of Borrower, Operating Lessee or
Guarantor, as applicable, shall be derived from any unlawful activity with the
result that the investment in Borrower, Operating Lessee or Guarantor, as
applicable (whether directly or indirectly), would be prohibited by law or the
Loan would be in violation of law. Notwithstanding the foregoing, the foregoing
covenants are not made by Borrower or Operating Lessee as to holders of publicly
traded shares in REIT.

64

--------------------------------------------------------------------------------




Section 4.33    Operating Lease.
(a)    Neither Borrower nor Operating Lessee shall:
(i)    make any modification to the Operating Lease other than minor
administrative modifications or amendments which would not have a Material
Adverse Effect, without Lender's approval, which approval shall not (so long as
no Event of Default is continuing) be unreasonably withheld, and, following a
Secondary Market Transaction, shall be subject to the Approval Standard; or
(ii)    terminate the Operating Lease without Lender’s approval.
(b)    The Operating Lease shall have an initial term expiring March 31, 2019.
The rent under the Operating Lease shall be “market rent” in accordance with
real estate investment trust rules and regulations, which the parties intend to
satisfy by reference to a transfer pricing report prepared by an independent
national accounting firm.
Section 4.34    Hotel Covenants.
(a)    Borrower and/or Operating Lessee may enter into any Franchise Agreement
with any Qualified Franchisor or another franchisor approved by Lender, provided
that (i) Lender has approved the form of Franchise Agreement, which approval
shall not be unreasonably withheld, (ii) Lender’s receipt of a comfort letter
from the franchisor in form and substance reasonably acceptable to Lender and
(ii) if the franchisor is not a Qualified Franchisor, after the occurrence of a
Secondary Market Transaction, receipt by Lender of a Rating Agency Confirmation
from each applicable Rating Agency.
(b)    If Borrower or Operating Lessee enters into any such Franchise Agreement
in accordance with this Agreement:
(i)    Each of Borrower and Operating Lessee shall cause the hotel located on
the Property to be operated pursuant to the Franchise Agreement.
(ii)    Each of Borrower and Operating Lessee shall (i) promptly perform and/or
observe all of the covenants and agreements required to be performed and
observed by it under the Franchise Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any default under the Franchise Agreement of which it is aware;
(iii) promptly deliver to Lender a copy of each financial statement, business
plan, FF&E/capital expenditures plan, notice, report and estimate received by it
under the Franchise Agreement; and (iv) promptly enforce the performance and
observance of all of the covenants and agreements required to be performed
and/or observed by the franchisor under the Franchise Agreement.
(iii)    If Borrower or Operating Lessee shall enter into any new or amended
Franchise Agreement, Lender shall receive within thirty (30) days following the
execution of such Franchise Agreement a comfort letter from the franchisor in
form and substance reasonably satisfactory to Lender and after a Securitization,
satisfactory to the Rating Agencies.

65

--------------------------------------------------------------------------------




(iv)    If any property improvement plans are issued in connection with the
execution of any Franchise Agreement or during the term of any Franchise
Agreement (any such plan, a “PIP”), Borrower shall deposit into the PIP Reserve
Account, the total amount required to complete such PIP (“PIP Costs”) and such
funds (the “PIP Funds”) shall be disbursed and applied in accordance with
Section 6.5.2 hereof; provided, however, that Guarantor may deliver to Lender a
guaranty pursuant to which Guarantor guarantees PIP Costs in an amount up to
five percent (5%) of the Outstanding Principal Balance (the “PIP Guaranty
Amount”) and, in such case, Borrower shall be required to deposit an amount
equal to the PIP Costs less the PIP Guaranty Amount into the PIP Reserve Account
pursuant to this Section 4.34(b)(iv).
(v)    Neither Borrower nor Operating Lessee shall, without Lender’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed provided no Event of Default is continuing, (i) surrender, terminate
or cancel the Franchise Agreement; (ii) reduce or consent to the reduction of
the term of the Franchise Agreement; (iii) increase or consent to the increase
of the amount of any charges under the Franchise Agreement; or (iv) otherwise
materially and adversely modify, change, supplement, alter or amend, or waive or
release any of its material rights and remedies under, the Franchise Agreement.
(c)    Without in any way limiting the covenants set forth in the Loan
Documents, Borrower and Operating Lessee shall:  (i) cause the hotel located on
the Property to be operated, repaired and maintained as a well-maintained
“first-class hotel” which shall mean a hotel providing amenities, services and
facilities substantially equivalent or superior to hotels of similar average
room rate and targeted market segment from time to time operating in the same or
comparable geographic area of the Property, taking into consideration the age
and location of the hotel located on the Property and (ii) maintain Inventory in
amounts sufficient to meet the hotel industry standard for hotels comparable to
the hotel located on the Property and at levels sufficient for the operation of
the hotel located on the Property at full occupancy levels.
ARTICLE 5    

INSURANCE, CASUALTY AND CONDEMNATION
Section 5.1    Insurance.
5.1.1    Insurance Policies.
(a)    Borrower shall obtain and maintain, or cause to be maintained, insurance
for Borrower, Operating Lessee and the Property providing at least the following
coverages:
(i)    comprehensive all risk “special form” insurance including, but not
limited to, loss caused by any type of windstorm or hail on the Improvements and
the personal property, (A) in an amount equal to one hundred percent (100%) of
the “Full Replacement Cost,” which for purposes of this Agreement shall mean
actual replacement value as defined in Section 5.1.2 (exclusive of costs of
excavations, foundations, underground utilities and footings) with a waiver of
depreciation; (B) not containing an agreed amount endorsement with respect to
the Improvements and personal property and written on a no co-insurance

66

--------------------------------------------------------------------------------




form; (C) providing for no deductible in excess of $250,000.00 (except for
deductibles for windstorm, flood, and earthquake coverage, which deductibles may
be up to five percent (5%) of the total insurable value of the Property set
forth in the Policy); (D) Borrower may elect to increase the “all risk”
deductible to $500,000.00 per occurrence (excluding named storm, earthquake and
flood wherein such deductibles may not exceed 5%) provided that Borrower has a
stop limit (aggregate cap) in place to prevent the annual aggregate from
exceeding $2,500,000.00; and (E) if any of the Improvements or the use of the
Property shall at any time constitute legal non-conforming structures or uses,
coverage for loss due to operation of law in an amount equal to the Full
Replacement Cost, and coverage for demolition costs and coverage for increased
costs of construction in amounts acceptable to Lender. In addition, Borrower
shall obtain: (y) if any portion of the Improvements is currently or at any time
in the future located in a federally designated “special flood hazard area”,
flood hazard insurance in an amount equal to the maximum amount of such
insurance available under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended plus excess amounts of flood insurance as
reasonably required by Lender; however, Borrower may elect to purchase said
“National Flood Insurance Act” coverage through an alternate insurance program
or facility so long as it meets the criteria of the “National Flood Insurance
Act” coverage and (z) earthquake insurance in amounts and in form and substance
mutually agreeable to Lender and Borrower in the event the Property is located
in an area with a high degree of seismic activity; provided that the insurance
pursuant to clauses (y) and (z) hereof shall be on terms consistent with the
comprehensive all risk insurance policy required under this subsection (i);
(ii)    business income or rental loss insurance (A) with loss payable to
Lender; (B) covering all risks required to be covered by the insurance provided
for in subsection (i) above; (C) in an amount equal to one hundred percent
(100%) of the projected Gross Revenues from the operation of the Property (as
reduced to reflect expenses not incurred during a period of Restoration) for a
period of at least eighteen (18) months after the date of the Casualty; and
(D) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements and personal property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of six
(6) months from the date that the Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period. The amount of such business
income or rental loss insurance shall be determined prior to the date hereof and
at least once each year thereafter based on Borrower’s reasonable estimate of
the Gross Revenues from the Property for the succeeding eighteen (18) month
period. Notwithstanding the provisions of Section 2.4.3 hereof, all proceeds
payable to Lender pursuant to this subsection shall be held by Lender and shall
be applied to the Obligations secured by the Loan Documents from time to time
due and payable hereunder and under the Note; provided, however, that nothing
herein contained shall be deemed to relieve either Borrower or Operating Lessee
of its Obligations to pay the Debt secured by the Loan Documents on the
respective dates of payment provided for in this Agreement and the other Loan
Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;

67

--------------------------------------------------------------------------------




(iii)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance, otherwise known as Owner Contractor’s Protective
Liability, covering claims not covered by or under the terms or provisions of
the above mentioned commercial general liability insurance policy and (B) the
insurance provided for in subsection (i) above written in a so-called builder’s
risk completed value form (1) on a non-reporting basis, (2) against all risks
insured against pursuant to subsection (i) above, (3) including permission to
occupy the Property and (4) with an agreed amount endorsement waiving
co-insurance provisions;
(iv)    comprehensive boiler and machinery insurance, if steam boilers or other
pressure-fixed vessels are in operation, in amounts as shall be reasonably
required by Lender on terms consistent with the commercial property insurance
policy required under subsection (i) above;
(v)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than $2,000,000.00 in the aggregate and $1,000,000.00
per occurrence, providing for no deductible in excess of $250,000 without prior
written consent of the lender; and (B) to cover at least the following hazards:
(1) premises and operations; (2) products and completed operations on an “if
any” basis; and (3) independent contractors; (4) blanket contractual liability
for all insured contracts;
(vi)    if applicable, automobile liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence of $1,000,000.00;
(vii)    if applicable, worker’s compensation and employee’s liability subject
to the worker’s compensation laws of the State in which the Property is located;
(viii)    umbrella and excess liability insurance in an amount not less than
$50,000,000.00 per occurrence and in the aggregate on terms consistent with the
commercial general liability insurance policy required under subsection (v)
above, including, but not limited to, supplemental coverage for liquor
liability, employer’s liability and automobile liability, which umbrella
liability coverage shall apply in excess of the liquor liability, employer’s
liability and automobile liability coverage required herein;
(ix)    Notwithstanding anything in subsection (a)(i) above to the contrary,
Borrower shall be required to obtain and maintain coverage in its property
insurance Policy (or by a separate Policy) against loss or damage by terrorist
acts in an amount equal to 100% of the “Full Replacement Cost” of the Property;
provided that such coverage is available. In the event that such coverage with
respect to terrorist acts is not included as part of the “all risk” property
policy required by subsection (a)(i) above, Borrower shall, nevertheless be
required to obtain coverage for terrorism (as standalone coverage) in an amount
equal to 100% of the “Full Replacement Cost” of the Property plus the rental
loss and/or business interruption coverage under clause (a)(iii) above; provided
that such coverage is available.

68

--------------------------------------------------------------------------------




Borrower shall obtain the coverage required under this clause (i) from a carrier
which otherwise satisfies the rating criteria specified in Section 5.1.2 below
(a “Qualified Carrier”) or in the event that such coverage is not available from
a Qualified Carrier, Borrower shall obtain such coverage from the highest rated
insurance company providing such coverage. Notwithstanding the foregoing, with
respect to any such stand-alone policy covering terrorist acts, Borrower shall
not be required to pay any Insurance Premiums solely with respect to such
terrorism coverage in excess of the Terrorism Premium Cap (hereinafter defined);
provided that if the Insurance Premiums payable with respect to such terrorism
coverage exceeds the Terrorism Premium Cap, Lender may, at its option
(1) purchase such stand-alone terrorism Policy, with Borrower paying such
portion of the Insurance Premiums with respect thereto equal to the Terrorism
Premium Cap and the Lender paying such portion of the Insurance Premiums in
excess of the Terrorism Premium Cap or (2) modify the deductible amounts, policy
limits and other required policy terms to reduce the Insurance Premiums payable
with respect to such stand-alone terrorism Policy to the Terrorism Premium Cap.
As used herein, (i) “Terrorism Premium Cap” means an amount equal to two times
the amount of the insurance premium that is payable in respect of the Property
and business interruption/rental loss insurance required under the Loan
Documents (without giving effect to the cost of terrorism and earthquake
components of such casualty and business interruption/rental loss insurance) at
the time that such terrorism coverage is excluded from the applicable Policy;
(x)    liquor liability containing minimum limits per occurrence of $1,000,000;
and
(xi)    upon sixty (60) days’ written notice, such other reasonable insurance,
including, but not limited to, sinkhole or land subsidence insurance, and in
such reasonable amounts as Lender and Borrower from time to time may agree are
reasonable insurable hazards which at the time are commonly insured against for
property similar to the Property located in or around the region in which the
Property is located.
(b)    All insurance provided for in Section 5.1.1 (a) hereof, shall be obtained
under valid and enforceable policies (collectively, the “Policies” or in the
singular, the “Policy”), and shall be subject to the approval of Lender as to
insurance companies, amounts, deductibles, loss payees and insureds. The
Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the State and having a rating of (a)
“A:X” or better in the current Best’s Insurance Reports and a claims paying
ability rating of “A” or better by at least two (2) of the Approved Rating
Agencies including, (i) S&P, (ii) Fitch, and (iii) Moody’s, if Moody’s is rating
the Securities; or (b) a syndicate of insurers through which at least 75% of the
coverage (if there are 4 or fewer members of the syndicate) or at least 60% of
the coverage (if there are 5 or more members of the syndicate) is with carriers
having a rating by S&P not lower than “A” and by A.M. Best not lower than “A:X”
and the balance of the coverage is, in each case, with insurers having a rating
by S&P of not lower than “BBB” and by A.M. Best not lower than “A:X.”; provided,
that notwithstanding the foregoing, Policies may be issued by Liberty Mutual
Fire Insurance Company or an affiliate, member or subsidiary thereof or other
insurers, so long as the same has a rating of “AXV” or better in the current
Best’s Insurance Reports and a claims paying ability rating of “A-” or better by
S&P. The Policies described in Section 5.1 hereof (other than those strictly
limited to liability protection) shall designate Lender as loss payee; however,
for any loss with an expected

69

--------------------------------------------------------------------------------




value less than $1,500,000 Borrower shall be permitted to adjust the loss and
receive insurers payments direct, and Lender shall be notified of any loss with
an value expected to exceed $1,000,000.
(c)    Not less than ten (10) days following the inception of the Policies
theretofore furnished to Lender, certificates of insurance evidencing the
Policies shall be furnished to Lender. Within forty five (45) days following
inception of policies Borrower shall provide satisfactory evidence of payment of
premiums (the “Insurance Premiums”) as required or requested by Lender.
(d)    All Policies provided for or contemplated by Section 5.1.1(a) hereof,
shall name Borrower as a named insured and, in the case of liability policies,
except for the Policies referenced in Section 5.1.1(a)(vi) and (vii) of this
Agreement, shall name Lender as its successors and/or assigns as the additional
insured, as its interests may appear, and in the case of property policies,
including but not limited to terrorism, boiler and machinery, flood and
earthquake insurance.
(e)    All property Policies shall contain clauses or endorsements to the effect
that:
(vi)    no act or negligence of Borrower or Operating Lessee, or anyone acting
for Borrower or Operating Lessee, or of any Tenant or other occupant, or failure
to comply with the provisions of any Policy, which might otherwise result in a
forfeiture of the insurance or any part thereof, or foreclosure or similar
action, shall in any way affect the validity or enforceability of the insurance
insofar as Lender is concerned;
(vii)    the Policy shall not be canceled and, if commercially available,
materially changed (other than to increase the coverage provided thereby)
without at least thirty (30) days’ written notice to Lender, except ten (10)
days’ notice for non-payment of premium;
(viii)    Borrower shall give written notice to Lender if the Policy has not
been renewed thirty (30) days prior to its expiration; and
(ix)    Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.
(f)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right to take such action as Lender deems necessary to protect its interest in
the Property, including, without limitation, the obtaining of such insurance
coverage as Lender in its sole discretion deems appropriate after ten (10) days’
notice to Borrower if prior to the date upon which any such coverage will lapse
or at any time Lender deems necessary (regardless of prior notice to Borrower)
to avoid the lapse of any such coverage. All premiums incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and, until paid, shall be
secured by the Mortgage and shall bear interest at the Default Rate.
(g)    Any blanket insurance Policy shall otherwise provide the same protection
as would a separate Policy insuring only the Property in compliance with the
provisions of Section 5.1.1(a) (any such blanket policy, an “Acceptable Blanket
Policy”).

70

--------------------------------------------------------------------------------




5.1.2    Full Replacement Values - Limits Defined. Borrower shall at all times
maintain property insurance as described in Section 5.1.1(a)(i) subject to the
following:
(a)    Borrower shall annually determine a fair and reasonable replacement cost
for each asset insured and report said values to insurance carriers or panel of
insurers. The “full replacement value” shall be deemed as the TIV (total insured
value) and will be comprised of the cost of the building (exclusive of costs of
excavations, foundations, underground utilities and footings), contents, and an
eighteen month business income value. Said business income values shall be
calculated annually using the most recent annual operating profit and loss
statements by an independent third party.
(b)    Named storm replacement costs shall be calculated as referenced in
Section 5.1.2(a) and Borrower through an independent third party will annually
determine using an exceeding probability analysis, a probable maximum loss (PML)
estimate for all assets insured in the portfolio. The “limits” of named wind
storm coverage will be equal to or exceed the 250 year return period – or a
critical probability of 0.40%. All insured assets participate equally in the
cost allocation and are equally insured.
(c)    Critical high hazard earthquake coverage (California & Pacific Northwest)
replacement costs shall be calculated as referenced in Section 5.1.2(a) above.
Borrower through an independent third party will annually determine using an
exceeding probability analysis a probable maximum loss (PML) estimate for all
assets insured in the portfolio. The “limits” of high hazard earthquake coverage
will be equal to or exceed the 250 year return period – or a critical
probability of 0.40%. All insured assets participate equally in the cost
allocation and are equally insured.
5.1.3    Notices. Certified copies of the Policies shall be delivered to Lender,
upon Lender’s request, at the address below (or to such other address or Person
as Lender shall designate from time to time by notice to Borrower), and the
renewal certificates required pursuant to Section 5.1.1(c) hereof shall be
provided to Lender:
GERMAN AMERICAN CAPITAL CORPORATION
60 Wall Street, 10th Floor
New York, NY 10005
Attn: Mary Brundage
Section 5.2    Casualty. If the Property shall be damaged or destroyed, in whole
or in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice thereof to Lender. Following the occurrence of a Casualty, Borrower shall
(or cause Operating Lessee to), regardless of whether insurance proceeds are
available, promptly proceed to restore, repair, replace or rebuild the Property
in accordance with Legal Requirements to be of at least equal value and of
substantially the same character as prior to such damage or destruction. Lender
may, but shall not be obligated to make proof of loss if not made promptly by
Borrower or Operating Lessee. In addition, Lender may participate in any
settlement discussions with any insurance companies (and shall approve any final
settlement) (i) if an Event of Default is continuing or (ii) with respect to any
Casualty in which the Net Proceeds or the costs of completing the Restoration
are equal to or greater than One Million and No/100 Dollars

71

--------------------------------------------------------------------------------




($1,000,000) and Borrower shall (or shall cause Operating Lessee to) deliver to
Lender all instruments required by Lender to permit such participation. Except
as set forth in the foregoing sentence, any Insurance Proceeds in connection
with any Casualty (whether or not Lender elects to settle and adjust the claim
or Borrower or Operating Lessee settles such claim) shall be due and payable
solely to Lender and held by Lender in accordance with the terms of this
Agreement. In the event Borrower, Operating Lessee or any party other than
Lender is a payee on any check representing Insurance Proceeds with respect to
any Casualty, Borrower shall (or shall cause Operating Lessee to) immediately
endorse, and cause all such third parties to endorse, such check payable to the
order of Lender. Borrower hereby irrevocably appoints Lender as its and
Operating Lessee’s attorney-in-fact, coupled with an interest, to endorse any
such check payable to the order of Lender. Borrower hereby releases Lender from
any and all liability with respect to the settlement and adjustment by Lender of
any claims in respect of any Casualty.
Section 5.3    Condemnation. Borrower shall (or shall cause Operating Lessee to)
promptly give Lender notice of the actual or threatened commencement of any
proceeding for the Condemnation of all or any portion of the Property and shall
deliver to Lender copies of any and all papers served in connection with such
proceedings. Lender may participate in any such proceedings, and Borrower shall
(or shall cause Operating Lessee to) from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall (or
shall cause Operating Lessee to), at its expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until any
Award shall have been actually received and applied by Lender, after the
deduction of expenses of collection, to the reduction or discharge of the Debt.
Lender shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided herein or in the Note. If the Property or any portion thereof
is taken by a condemning authority, Borrower shall (or shall cause Operating
Lessee to) promptly commence and diligently prosecute the Restoration of the
Property and otherwise comply with the provisions of Section 5.4, whether or not
an Award is available to pay the costs of such Restoration. If the Property is
sold, through foreclosure or otherwise, prior to the receipt by Lender of the
Award, Lender shall have the right, whether or not a deficiency judgment on the
Note shall have been sought, recovered or denied, to receive the Award, or a
portion thereof sufficient to pay the Debt.
Section 5.4    Restoration. The following provisions shall apply in connection
with the Restoration:
(a)    If the Net Proceeds shall be less than three percent (3%) of the
Outstanding Principal Balance and provided no Event of Default is continuing,
the Net Proceeds will be disbursed by Lender to Borrower upon receipt, provided
that all of the conditions set forth in Section 5.4(b)(i) are met and Borrower
delivers to Lender a written undertaking to expeditiously commence and

72

--------------------------------------------------------------------------------




to satisfactorily complete with due diligence the Restoration in accordance with
the terms of this Agreement.
(b)    If the Net Proceeds are equal to or greater than three percent (3%) of
the Outstanding Principal Balance, the Net Proceeds will be held by Lender and
Lender shall make the Net Proceeds available for the Restoration in accordance
with the provisions of this Section 5.4. The term “Net Proceeds” shall mean:
(i) the net amount of all insurance proceeds received by Lender pursuant to
Section 5.1.1 (a)(i), (iv), and (vi) and Section 5.1.1(h) as a result of such
damage or destruction, after deduction of its reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Insurance Proceeds”), or (ii) the net amount of the Award, after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be.
(x)    The Net Proceeds shall be made available to Borrower for Restoration upon
the determination of Lender, in its sole discretion, that the following
conditions are met:
(A)    no Event of Default shall have occurred and be continuing;
(B)    (1) in the event the Net Proceeds are Insurance Proceeds, less than
thirty percent (30%) of the total floor area of the Improvements on the Property
has been damaged, destroyed or rendered unusable as a result of such Casualty or
(2) in the event the Net Proceeds are Condemnation Proceeds, less than ten
percent (10%) of the land constituting the Property is taken, and such land is
located along the perimeter or periphery of the Property, and no portion of the
Improvements is located on such land;
(C)    Borrower shall (or shall cause Operating Lessee to) commence the
Restoration as soon as reasonably practicable (but in no event later than sixty
(60) days after such Casualty or Condemnation, whichever the case may be,
occurs) and shall diligently pursue the same to satisfactory completion;
(D)    Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in
Section 5.1.1(a)(iii), if applicable, or (3) by other funds of Borrower;
(E)    Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) the date six (6) months prior to the Stated
Maturity Date, (2) such time as may be required under applicable Legal
Requirements, (3) six (6) months prior to the expiration of the insurance
coverage referred to in Section 5.1.1(a)(iii) or (4) for so long as the Accor is
the Manager, within two (2) years after the commencement of the Restoration
(unless, in the case of this subclause (4), Accor delivers a written waiver of
its right of first offer set forth in Section 13.3 of the Accor Management
Agreement);

73

--------------------------------------------------------------------------------




(F)    If a Franchise Agreement is in effect in accordance with this Agreement,
Lender shall be satisfied that the Restoration will be completed in accordance
with any requirements under such Franchise Agreement;
(G)    the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;
(H)    the Restoration shall be done and completed by Borrower and Operating
Lessee in an expeditious and diligent fashion and in compliance with all
applicable Legal Requirements;
(I)    such Casualty or Condemnation, as applicable, does not result in the loss
of permanent access to the Property or the related Improvements;
(J)    the Restoration DSCR, after giving effect to the Restoration, shall be
equal to or greater than 4.63:1.00;
(K)    the Loan to Value Ratio after giving effect to the Restoration, shall be
equal to or less than fifty-three percent (53%);
(L)    Borrower shall (or shall cause Operating Lessee to) deliver, or cause to
be delivered, to Lender a signed detailed budget approved in writing by
Borrower’s or Operating Lessee’s architect or engineer stating the entire cost
of completing the Restoration, which budget shall be acceptable to Lender; and
(M)    the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s discretion to cover the cost of
the Restoration.
(xi)    The Net Proceeds shall be held by Lender in the Casualty and
Condemnation Account and, until disbursed in accordance with the provisions of
this Section 5.4(b), shall constitute additional security for the Debt and other
obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Property which have not either been fully bonded to the satisfaction of Lender
and discharged of record or in the alternative fully insured to the satisfaction
of Lender by the title company issuing the Title Insurance Policy.
(xii)    All plans and specifications required in connection with the
Restoration shall be subject to the prior approval of Lender and an independent
consulting engineer selected by Lender (the “Casualty Consultant”). Lender shall
have the use of the plans and specifications and all permits, licenses and
approvals required or obtained in connection with the Restoration. The identity
of the contractors, subcontractors and

74

--------------------------------------------------------------------------------




materialmen engaged in the Restoration, as well as the contracts under which
they have been engaged, shall be subject to the approval of Lender and the
Casualty Consultant. All costs and expenses incurred by Lender in connection
with recovering, holding and advancing the Net Proceeds for the Restoration
including, without limitation, reasonable attorneys’ fees and disbursements and
the Casualty Consultant’s fees and disbursements, shall be paid by Borrower.
(xiii)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 5.4(b), be less than the amount actually held back by Borrower
or Operating Lessee from contractors, subcontractors and materialmen engaged in
the Restoration. The Casualty Retainage shall not be released until the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4(b) and that all approvals
necessary for the re-occupancy and use of the Property have been obtained from
all appropriate Governmental Authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the Casualty Retainage; provided, however, that
Lender will release the portion of the Casualty Retainage being held with
respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which (i) the Casualty Consultant certifies to
Lender that such contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of such contractor’s, subcontractor’s or materialman’s contract,
(ii) the contractor, subcontractor or materialman delivers the lien waivers and
evidence of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy, and (iii) Lender receives an endorsement to
the Title Insurance Policy insuring the continued priority of the Lien of the
Mortgage and evidence of payment of any premium payable for such endorsement. If
required by Lender, the release of any such portion of the Casualty Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.
(xiv)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.
(xv)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender (for deposit into the Casualty and Condemnation
Account) before any further disbursement of the Net Proceeds shall be made. The
Net Proceeds Deficiency deposited with Lender shall be deposited by Lender into
the

75

--------------------------------------------------------------------------------




Casualty and Condemnation Account and shall be disbursed for costs actually
incurred in connection with the Restoration on the same conditions applicable to
the disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 5.4(b) shall constitute additional security for the Obligations.
(xvi)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing.
(c)    Notwithstanding anything to the contrary set forth in this Agreement,
including the provisions of this Section 5.4, if the Loan is included in a REMIC
Trust and, immediately following a release of any portion of the Lien of the
Mortgage following a Casualty or Condemnation (but taking into account any
proposed Restoration of the remaining Property), the ratio of the unpaid
principal balance of the Loan to the value of the remaining Property is greater
than 125% (such value to be determined, in Lender’s sole discretion, by any
commercially reasonable method permitted to a REMIC Trust; and which shall
exclude the value of personal property or going concern value, if any), the
Outstanding Principal Balance must be paid down by an amount equal to the least
of the following amounts: (i) the net Award (after payment of Lender’s costs and
expenses and any other fees and expenses that have been approved by Lender) or
the net Insurance Proceeds (after payment of Lender’s costs and expenses and any
other fees and expenses that have been approved by Lender), as the case may be,
or (ii) a “qualified amount” as that term is defined in the IRS Revenue
Procedure 2010-30, as the same may be amended, replaced, supplemented or
modified from time to time, unless Lender receives an opinion of counsel that if
such amount is not paid, the applicable Securitization will not fail to maintain
its status as a REMIC Trust as a result of the related release of such portion
of the Lien of the Mortgage. If and to the extent the preceding sentence
applies, only such amount of the net Award or net Insurance Proceeds (as
applicable), if any, in excess of the amount required to pay down the principal
balance of the Loan may be released for purposes of Restoration or released to
Borrower as otherwise expressly provided in this Section 5.4.
(d)    All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section 5.4(b)(vii) may be retained and applied by Lender in accordance with
Section 2.4.3 hereof toward the payment of the Debt whether or not then due and
payable in such order, priority and proportions as Lender in its sole discretion
shall deem proper, or, at the discretion of Lender, the same may be paid, either
in whole or in part, to Borrower for such purposes as Lender shall approve, in
its discretion. Additionally, throughout the term of the Loan if an Event of
Default is continuing, then Borrower shall pay to Lender, with respect to any
payment of the Debt pursuant to this Section 5.4(d), an additional amount equal
to the Spread Maintenance Premium (if applicable); provided, however, that if an
Event of Default is not continuing, then no Spread Maintenance Premium shall be
payable.
(e)    In the event of foreclosure of the Mortgage, or other transfer of title
to the Property in extinguishment in whole or in part of the Debt all right,
title and interest of Borrower

76

--------------------------------------------------------------------------------




in and to the Policies that are not blanket Policies then in force concerning
the Property and all proceeds payable thereunder shall thereupon vest in the
purchaser at such foreclosure or Lender or other transferee in the event of such
other transfer of title.
(f)    Notwithstanding anything to the contrary contained herein, if in
connection with a Casualty any insurance company makes a payment under a
property insurance Policy that Borrower proposes be treated as business or
rental interruption insurance, then, notwithstanding any designation (or lack of
designation) by the insurance company as to the purpose of such payment, as
between Lender and Borrower, such payment shall not be treated as business or
rental interruption Insurance Proceeds unless Borrower has demonstrated to
Lender’s satisfaction that the remaining Net Proceeds that have been received
from the property insurance companies are sufficient to pay 100% of the cost of
the Restoration or, if such Net Proceeds are to be applied to repay the
Obligations in accordance with the terms hereof, that such remaining Net
Proceeds will be sufficient to satisfy the Obligations in full.
(g)    If, pursuant to Section 13 of the Accor Management Agreement, the
Property is sold to Accor or its designee or nominee and the net sales proceeds
from such sale are insufficient to repay the Debt in full, Borrower shall pay to
Lender the difference between such net sales proceeds and the Debt (such amount,
the “Manager ROFO Shortfall”).
ARTICLE 6    

CASH MANAGEMENT AND RESERVE FUNDS
Section 6.1    Cash Management Arrangements. For so long as a Qualified Hotel
Manager is Manager, Borrower shall (and shall cause Operating Lessee to) cause
any Qualified Hotel Manager to deposit all Rents into one or more operating
accounts controlled by such Qualified Hotel Manager for the benefit of Borrower
or Operating Lessee. Borrower shall (and shall cause Operating Lessee to) cause
such Qualified Hotel Manager to deposit the Borrower’s Remittance Amount (as and
when payable under the Accor Management Agreement or other Management Agreement
with a Qualified Hotel Manager, as applicable, but in each case no less frequent
that once per month) directly into the Deposit Account. Funds deposited into the
Deposit Account shall be applied and disbursed in accordance with this Agreement
and the Cash Management Agreement. Funds in the Deposit Account shall be
invested in Permitted Investments, as more particularly set forth in the Cash
Management Agreement. Lender may also establish subaccounts of the Deposit
Account which shall at all times be Eligible Accounts (and may be ledger or book
entry accounts and not actual accounts) (such subaccounts are referred to herein
as “Accounts”). The Deposit Account and all other Accounts will be under the
sole control and dominion of Lender, and Borrower shall have no right of
withdrawal therefrom. Borrower shall pay for all expenses of opening and
maintaining all of the above accounts. In the event that a Qualified Hotel
Manager is no longer Manager, the cash management arrangements described in this
Section 6.1 may be modified as reasonably required by Lender.
Section 6.2    Intentionally Omitted.

77

--------------------------------------------------------------------------------




Section 6.3    Tax Funds.
6.3.2    Deposits of Tax Funds. Borrower shall deposit with Lender (i) on the
Closing Date, an amount equal to $345,099.46 and (ii) on each Monthly Payment
Date, an amount equal to one-twelfth of the Taxes that Lender estimates will be
payable during the next ensuing twelve (12) months (initially, $172,549,73), in
order to accumulate sufficient funds to pay all such Taxes at least thirty (30)
days prior to their respective due dates, which amounts shall be transferred
into an Account (the “Tax Account”). Amounts deposited from time to time into
the Tax Account pursuant to this Section 6.3.1 are referred to herein as the
“Tax Funds”. If at any time Lender reasonably determines that the Tax Funds will
not be sufficient to pay the Taxes, Lender shall notify Borrower of such
determination and the monthly deposits for Taxes shall be increased by the
amount that Lender estimates is sufficient to make up the deficiency at least
ten (10) days prior to the respective due dates for the Taxes; provided, that if
Borrower or Operating Lessee receives notice of any deficiency after the date
that is ten (10) days prior to the date that Taxes are due, Borrower will
deposit with or on behalf of Lender such amount within two (2) Business Day
after its receipt of such notice.
6.3.3    Release of Tax Funds. Provided no Event of Default shall exist and
remain uncured, Lender shall direct Servicer to apply Tax Funds in the Tax
Account to payments of Taxes. In making any payment relating to Taxes, Lender
may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes) without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof. If the amount
of the Tax Funds shall exceed the amounts due for Taxes and provided that no
Trigger Period exists, Lender shall, in its sole discretion, return any excess
to Borrower or credit such excess against future payments to be made to the Tax
Funds. Any Tax Funds remaining in the Tax Account after the Obligations have
been paid in full shall be returned to Borrower.
Section 6.4    Insurance Funds.
6.4.1    Deposits of Insurance Funds. Borrower shall deposit with or on behalf
of Lender on each Monthly Payment Date, an amount equal to one-twelfth of the
Insurance Premiums that Lender estimates will be payable for the renewal of the
coverage afforded by the Policies upon the expiration thereof, in order to
accumulate sufficient funds to pay all such Insurance Premiums at least thirty
(30) days prior to the expiration of the Policies, which amounts shall be
transferred into an Account established at Deposit Bank to hold such funds (the
“Insurance Account”). Amounts deposited from time to time into the Insurance
Account pursuant to this Section 6.4.1 are referred to herein as the “Insurance
Funds”. If at any time Lender reasonably determines that the Insurance Funds
will not be sufficient to pay the Insurance Premiums, Lender shall notify
Borrower of such determination and the monthly deposits for Insurance Premiums
shall be increased by the amount that Lender estimates is sufficient to make up
the deficiency at least thirty (30) days prior to expiration of the Policies.
6.4.2    Release of Insurance Funds. Provided no Event of Default shall exist
and remain uncured, Lender shall direct Servicer to apply Insurance Funds in the
Insurance Account to the timely payment of Insurance Premiums, provided Borrower
shall furnish Lender with all bills, invoices and statements for the Insurance
Premiums for which such funds are required at least thirty

78

--------------------------------------------------------------------------------




(30) days prior to the date on which such charges first become payable. In
making any payment relating to Insurance Premiums and provided that no Trigger
Period exists, Lender may do so according to any bill, statement or estimate
procured from the insurer or its agent, without inquiry into the accuracy of
such bill, statement or estimate. If the amount of the Insurance Funds shall
exceed the amounts due for Insurance Premiums, Lender shall, in its sole
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Insurance Funds. Any Insurance Funds remaining in the
Insurance Account after the Obligations have been paid in full shall be returned
to Borrower.
6.4.3    Acceptable Blanket Policy. Notwithstanding anything to the contrary
contained in Section 6.4.1, in the event that an Acceptable Blanket Policy is in
effect with respect to the Policies required pursuant to Section 5.1, deposits
into the Insurance Account required for Insurance Premiums pursuant to Section
6.4.1 above shall be suspended to the extent that Insurance Premiums relate to
such Acceptable Blanket Policy. As of the date hereof, an Acceptable Blanket
Policy is in effect with respect to the Policies required as of the Closing Date
pursuant to Section 5.1.
Section 6.5    PIP Funds.
6.5.1    Deposits of PIP Funds. In connection with a PIP, Borrower shall deposit
the PIP Funds into an Account (the “PIP Reserve Account”), which PIP Funds shall
be disbursed and applied in accordance with Section 6.5.2 below; provided,
however, that Guarantor may deliver to Lender a guaranty pursuant to which
Guarantor guarantees PIP Costs in an amount equal to the PIP Guaranty Amount
and, in such case, Borrower shall be required to deposit an amount equal to the
PIP Costs less the PIP Guaranty Amount into the PIP Reserve Account.
6.5.2    Release of PIP Funds. Provided no Event of Default is continuing,
Lender shall direct Servicer to disburse PIP Funds to Borrower out of the PIP
Reserve Account, within ten (10) days after the delivery by Borrower to Lender
of a request therefor (but not more often than once per month), in increments of
at least $10,000 (or a lesser amount if the total amount in the PIP Reserve
Account is less than $10,000 in which case only one disbursement of the amount
remaining in the account shall be made) provided that: (i) such disbursement is
for PIP Costs; (ii) the request for disbursement is accompanied by (A) an
Officer’s Certificate from Borrower (1) stating that the items to be funded by
the requested disbursement are PIP Costs, and a description thereof, (2) stating
that all PIP Costs to be funded by the requested disbursement have been
completed (or completed to the extent of the requested disbursement) in a good
and workmanlike manner and in accordance with all applicable Legal Requirements,
(3) stating that the PIP Costs (or the relevant portions thereof) to be funded
from the disbursement in question have not been the subject of a previous
disbursement, (4) stating that all previous disbursements of PIP Funds have been
used to pay the previously identified PIP Costs, and (5) stating that all
outstanding trade payables (other than those to be paid from the requested
disbursement or those constituting Permitted Indebtedness) have been paid in
full, (B) a copy of any license, permit or other approval required by any
Governmental Authority in connection with the PIP Costs and not previously
delivered to Lender, (C) copies of appropriate lien waivers, conditional lien
waivers, or other evidence of payment satisfactory to Lender, (D) at Lender’s
option, for any disbursement in excess of $75,000, a title search for the
Property indicating that the Property is free from all Liens, claims and other
encumbrances not previously approved by Lender, and (E) such other evidence as
Lender shall reasonably request to demonstrate that the PIP Costs to be funded
by the requested disbursement have been completed

79

--------------------------------------------------------------------------------




and are paid for or will be paid upon such disbursement to Borrower (or the
portion thereof as to which such request for disbursement has been submitted has
been completed and is paid for (other than any retention amount which is not a
part of such disbursement request) or will be paid upon such disbursement to
Borrower) and (iii) if such disbursement request is for $50,000 or more, Lender
shall have (if it desires) verified (by an inspection conducted at Borrower’s
expense) performance of the work associated with such PIP Cost.
Section 6.6    Intentionally Omitted.
Section 6.7    Intentionally Omitted.
Section 6.8    Intentionally Omitted.
Section 6.9    FF&E Reserve Funds.
6.9.5    Deposits of FF&E Reserve Funds. Borrower shall deposit with or on
behalf of Lender on each Monthly Payment Date an amount equal to four percent
(4.0%) of the Rents for the Property for the second preceding month for Approved
Capital Expenditures and the repair and replacement of the FF&E (such Approved
Capital Expenditures and FF&E, collectively, “FF&E Work”) that may be incurred
following the date hereof, which amounts shall be transferred into an Account
established (the “FF&E Reserve Account”). Lender may from time to time reassess
its estimate of the required monthly amount necessary for the budgeted FF&E Work
and, upon notice to Borrower, Borrower shall be required to deposit with or on
behalf of Lender each month such reassessed amount, which shall be transferred
into the FF&E Reserve Account. Amounts deposited from time to time into the FF&E
Reserve Account pursuant to this Section 6.9.1 are referred to herein as the
“FF&E Reserve Funds”. Notwithstanding the foregoing, for so long as the Accor
Management Agreement (or another Management Agreement with a Qualified Hotel
Manager) is in full force and effect and Borrower or Operating Tenant is making
such payments into the Replacement Reserve under the Accor Management Agreement
(or into a replacement reserve pursuant to another Management Agreement with a
Qualified Hotel Manager), the foregoing payments and disbursement conditions set
forth herein shall be suspended.
6.9.6    Release of FF&E Reserve Funds. Provided no Event of Default is
continuing, Lender shall direct Servicer to disburse FF&E Reserve Funds to
Borrower out of the FF&E Reserve Account, within ten (10) days after the
delivery by Borrower to Lender of a request therefor (but not more often than
once per month), in increments of at least $10,000 (or a lesser amount if the
total amount in the FF&E Reserve Account is less than $10,000, in which case
only one disbursement of the amount remaining in the account shall be made)
provided that: (i) such disbursement is for an Approved FF&E Expenditure;
(ii) the request for disbursement is accompanied by (A) an Officer’s Certificate
from Borrower (1) stating that the items to be funded by the requested
disbursement are Approved FF&E Expenditure, and a description thereof,
(2) stating that all Approved FF&E Expenditure (or the relevant portions
thereof) to be funded by the requested disbursement have been completed in a
good and workmanlike manner and in accordance with all applicable Legal
Requirements, (3) stating that the Approved FF&E Expenditure to be funded have
not been the subject of a previous disbursement, (4) stating that all previous
disbursements of FF&E Reserve Funds have been used to pay the previously
identified Approved FF&E Expenditure and (5) stating that all outstanding trade
payables (other than those to be paid from the requested

80

--------------------------------------------------------------------------------




disbursement or those constituting Permitted Indebtedness) have been paid in
full, (B) a copy of any license, permit or other approval required by any
Governmental Authority in connection with the Approved FF&E Expenditure and not
previously delivered to Lender, (C) copies of appropriate lien waivers or other
evidence of payment satisfactory to Lender, (D) at Lender’s option if the FF&E
Work is susceptible to the filing of a mechanic’s or materialman’s lien, and the
requested disbursement is in excess of $75,000, a title search for the Property
indicating that the Property is free from all Liens, claims and other
encumbrances not previously approved by Lender, (E) such other evidence as
Lender shall reasonably request to demonstrate that the Approved FF&E
Expenditure to be funded by the requested disbursement have been completed and
are paid for or will be paid upon such disbursement to Borrower and (iii) if
such disbursement request is for $50,000 or more, Lender shall have (if it
desires) verified (by an inspection conducted at Borrower’s expense) performance
of the work associated with such Approved FF&E Expenditure.
Section 6.10    Casualty and Condemnation Account. Borrower shall pay, or cause
to be paid, to Lender all Insurance Proceeds or Awards due to any Casualty or
Condemnation in accordance with the provisions of Sections 5.2 and 5.3, which
amounts shall be transferred into an Account (the “Casualty and Condemnation
Account”). Amounts deposited from time to time into the Casualty and
Condemnation Account pursuant to this Section 6.10 are referred to herein as the
“Casualty and Condemnation Funds”. All Casualty and Condemnation Funds shall be
held, disbursed and/or applied in accordance with the provisions of Section 5.4
hereof.
Section 6.11    Cash Collateral Funds. If a Trigger Period shall be continuing,
all Available Cash shall be paid to Lender, which amounts shall be transferred
by Lender into an Account (the “Cash Collateral Account”) to be held by Lender
as cash collateral for the Debt. Amounts on deposit from time to time in the
Cash Collateral Account pursuant to this Section 6.11 are referred to as the
“Cash Collateral Funds”. Any Cash Collateral Funds on deposit in the Cash
Collateral Account not previously disbursed or applied shall, upon the
termination of such Trigger Period, be added to the Rents disbursed on the next
Monthly Payment Date pursuant to Section 6.12.1. Notwithstanding the foregoing,
Lender shall have the right, but not the obligation, at any time during the
continuance of an Event of Default, in its sole and absolute discretion to apply
any and all Cash Collateral Funds then on deposit in the Cash Collateral Account
to the Debt or Obligations, in such order and in such manner as Lender shall
elect in its sole and absolute discretion, including to make a prepayment of
principal (together with the applicable Spread Maintenance Premium, if any,
applicable thereto) or any other amounts due hereunder.
Section 6.12    Property Cash Flow Allocation.
6.12.4    Order of Priority of Funds in Deposit Account. On each Monthly Payment
Date during the Term, except during the continuance of an Event of Default, all
funds deposited into the Deposit Account during the then-current Interest Period
shall be applied on such Monthly Payment Date in the following order of
priority:
(i)    First, to the Tax Account, to make the required payments of Tax Funds as
required under Section 6.3;

81

--------------------------------------------------------------------------------




(ii)    Second, to the Insurance Account, to make any required payments of
Insurance Funds as required under Section 6.4;
(iii)    Third, to Lender, funds sufficient to pay the interest due on such
Monthly Payment Date;
(iv)    Fourth, to the FF&E Reserve Account, to make the required payments of
FF&E Reserve Funds as required under Section 6.9;
(v)    Fifth, to Lender, of any other amounts then due and payable under the
Loan Documents;
(vi)    Sixth, if a New Mezzanine Loan (or any portion thereof) is outstanding
and a Trigger Period is continuing, to make payments in the amount of the
monthly debt service payment payable under the terms of the New Mezzanine Loan,
to the lender under the New Mezzanine Loan; and
(vii)    Lastly, all amounts remaining after payment of the amounts set forth in
clauses (i) through (vi) above (the “Available Cash”):
(A)    during a Trigger Period, to the Cash Collateral Account to be held or
disbursed in accordance with Section 6.11; or
(B)    provided no Trigger Period is continuing, disbursed to Borrower.
Notwithstanding the foregoing and provided no Trigger Period is continuing, with
respect to each Interest Period, if Lender determines on or prior to the
twenty-seventh (27th) day of the month that funds deposited into the Deposit
Account during the then-current Interest Period will be sufficient to make the
required payments referred to in the foregoing clauses (i) - (vi) on the next
occurring Monthly Payment Date and that there will be Available Cash after such
payments are made, then Lender shall disburse such Available Cash to Borrower on
or about the twenty-seventh (27th) day of each month (and on the Monthly Payment
Date the payments required under clauses (i) - (vi) shall be made).
6.12.5    Failure to Make Payments. The failure of Borrower to make all of the
payments required under clauses (i) through (v) of Section 6.12.1 in full on
each Monthly Payment Date shall constitute an Event of Default under this
Agreement; provided, however, if adequate funds are available in the Deposit
Account for such payments, and Borrower is not otherwise in Default hereunder,
the failure by the Deposit Bank to allocate such funds into the appropriate
Accounts shall not constitute an Event of Default.
6.12.6    Application After Event of Default. Notwithstanding anything to the
contrary contained in this Article 6, upon the occurrence and during the
continuance of an Event of Default, Lender, at its option, may apply any Gross
Revenue then in the possession of Lender, Servicer or Deposit Bank (including
any Reserve Funds on deposit in any Cash Management Account) to the payment of
the Debt in such order, proportion and priority as Lender may determine in its
sole and

82

--------------------------------------------------------------------------------




absolute discretion. Lender’s right to withdraw and apply any of the foregoing
funds shall be in addition to all other rights and remedies provided to Lender
under the Loan Documents.
Section 6.13    Security Interest in Reserve Funds. As security for payment of
the Debt and the performance by Borrower of all other terms, conditions and
provisions of the Loan Documents, Borrower hereby pledges and assigns to Lender,
and grants to Lender a security interest in, all Borrower’s right, title and
interest in and to all Gross Revenue and in and to all payments to or monies
held in the Deposit Account and Accounts created pursuant to this Agreement
(collectively, the “Cash Management Accounts”). Borrower hereby grants to Lender
a continuing security interest in, and agrees to hold in trust for the benefit
of Lender, all Rents in its possession prior to the (i) payment of such Gross
Revenue to Lender or (ii) deposit of such Gross Revenue into the Deposit
Account. Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in any Cash
Management Account, or permit any Lien to attach thereto, or any levy to be made
thereon, or any UCC Financing Statements, except those naming Lender as the
secured party, to be filed with respect thereto. This Agreement is, among other
things, intended by the parties to be a security agreement for purposes of the
UCC. Upon the occurrence and during the continuance of an Event of Default,
Lender may apply any sums in any Cash Management Account in any order and in any
manner as Lender shall elect in Lender’s discretion without seeking the
appointment of a receiver and without adversely affecting the rights of Lender
to foreclose the Lien of the Mortgage or exercise its other rights under the
Loan Documents. Cash Management Accounts shall not constitute trust funds and
may be commingled with other monies held by Lender. All interest which accrues
on the funds in any Account (other than the Tax Account and the Insurance
Account) shall accrue for the benefit of Borrower and shall be taxable to
Borrower and shall be added to and disbursed in the same manner and under the
same conditions as the principal sum on which said interest accrued. Upon
repayment in full of the Debt, all remaining funds in the Accounts, if any,
shall be promptly disbursed to Borrower.
ARTICLE 7    

PERMITTED TRANSFERS
Section 7.1    Permitted Transfers of the Entire Property.
(a)    Notwithstanding the provisions of Section 4.2, Borrower shall have the
right to convey the entire Property to a new borrower (the “Transferee
Borrower”) and have Transferee Borrower assume all of Borrower’s and Operating
Lessee’s obligations under the Loan Documents, and have replacement guarantors
and indemnitors replace the guarantors and indemnitors with respect to all of
the obligations of the indemnitors and guarantors of the Loan Documents from and
after the date of such transfer (collectively, a “Transfer and Assumption”),
subject to the terms and full satisfaction of all of the conditions precedent
set forth in Section 7.1(b).
(b)    Transfer and Assumption shall be subject to the following conditions:
(i)    Borrower has provided Lender with not less than sixty (60) days prior
written notice, which notice shall contain sufficient detail to enable Lender to
determine that the Transferee Borrower complies with the requirements set forth
herein;

83

--------------------------------------------------------------------------------




(ii)    no Event of Default has occurred and is continuing;
(iii)    Transferee Borrower shall be a Special Purpose Bankruptcy Remote Entity
in accordance with Section 4.4 and Schedule V;
(iv)    Transferee Borrower shall be Controlled by a Person who (x) is a
Qualified Transferee with a minimum ownership interest in the Transferee
Borrower reasonably acceptable to Lender and (y) whose identity, experience,
financial condition and creditworthiness, including net worth and liquidity, is
reasonably acceptable to Lender;
(v)    the Property shall be managed by a Qualified Manager or by a property
manager reasonably acceptable to Lender and acceptable to the applicable Rating
Agencies;
(vi)    Transferee Borrower shall have executed and delivered to Lender an
assumption agreement in form and substance acceptable to Lender;
(vii)    each replacement guarantor and indemnitor is an Approved Replacement
Guarantor;
(viii)    each Approved Replacement Guarantor shall deliver to Lender a guaranty
of recourse obligations (in the same form as the Guaranty delivered to Lender by
Guarantor on the date hereof) and an environmental indemnity agreement (in the
same form as the Environmental Indemnity delivered to Lender by Guarantor on the
date hereof), pursuant to which, in each case, the Approved Replacement
Guarantor(s) agree(s) to be liable under each such guaranty of recourse
obligations and environmental indemnity agreement from and after the date of
such Permitted Transfer (whereupon the previous guarantor shall be released from
any further liability under the Guaranty and Environmental Indemnity for items
that arise from and after the date of such Permitted Transfer and such Approved
Replacement Guarantor(s) shall be the “Guarantor” for all purposes set forth in
this Agreement);
(ix)    Transferee Borrower shall submit to Lender true, correct and complete
copies of all documents reasonably requested by Lender concerning the
organization and existence of Transferee Borrower and each Approved Replacement
Guarantor;
(x)    satisfactory Patriot Act, OFAC and similar searches shall have been
received by Lender with respect to (A) each Approved Replacement Guarantor, (B)
Transferee Borrower, (C) any Person that Controls Transferee Borrower or owns an
equity interest in Borrower which equals or exceeds ten percent (10%) and (D)
any other Person reasonably required by Lender in order for Lender to fulfill
its then-current Patriot Act compliance guidelines;
(xi)    Lender shall have received a Rating Agency Confirmation from each of the
applicable Rating Agencies (if required pursuant to a Pooling and Servicing
Agreement entered into in connection with the Securitization of the Loan);

84

--------------------------------------------------------------------------------




(xii)    counsel to Transferee Borrower and each Approved Replacement
Guarantor(s) shall deliver to Lender opinions in form and substance reasonably
satisfactory to Lender as to such matters as Lender shall require, which may
include opinions as to substantially the same matters and were required in
connection with the origination of the Loan (including a new substantive
non-consolidation opinion);
(xiii)    Borrower shall cause to be delivered to Lender, an endorsement
(relating to the change in the identity of the vestee and execution and delivery
of the Transfer and Assumption documents) to the Title Insurance Policy in form
and substance acceptable to Lender, in Lender’s reasonable discretion (the
“Endorsement”);
(xiv)    Transferee Borrower and/or Borrower, as the case may be, shall deliver
to Lender, upon such conveyance, a transfer fee equal to 0.25% of the
Outstanding Principal Balance;
(xv)    if a New Mezzanine Loan is outstanding at the time of the Transfer and
Assumption, the proposed Transfer and Assumption shall not constitute or cause a
default under the New Mezzanine Loan;
(xvi)    Borrower shall pay all of Lender’s reasonable out-of-pocket costs and
expenses in connection with the Transfer and Assumption. Lender may, as a
condition to evaluating any requested consent to a transfer, require that
Borrower post a cash deposit with Lender in an amount equal to Lender’s
anticipated costs and expenses in evaluating any such request for consent; and
(xvii)    Borrower shall have otherwise received Lender’s written consent to
such Transfer and Assumption (which consent shall not be unreasonably withheld
so long as all of the other conditions set forth in this Section 7.1(b) are
satisfied, including receipt of a Rating Agency Confirmation from each of the
applicable Rating Agencies (if required pursuant to a Pooling and Servicing
Agreement entered into in connection with the Securitization of the Loan)).
Section 7.2    Permitted Transfers. Notwithstanding anything to the contrary
contained in Section 4.2, the following Transfers (herein, the “Permitted
Transfers”) shall be permitted hereunder:
(a)    a Lease entered into in accordance with the Loan Documents and any Hotel
Transactions;
(b)    the Operating Lease;
(c)    a Transfer and Assumption in accordance with Section 7.1;
(d)    a Permitted Encumbrance;
(e)    the transfer of publicly traded shares in any indirect equity owner of
Borrower or Operating Lessee;

85

--------------------------------------------------------------------------------




(f)    transfers of inventory in the ordinary course of business and worn out or
obsolete personal property;
(g)    a Transfer in connection with the origination or foreclosure of a New
Mezzanine Loan in strict accordance with the terms and provisions of the
applicable intercreditor agreement;
(h)    a Transfer of direct or indirect interests in Guarantor or Ashford Prime
TRS Corporation, including issuances, conversions and redemptions of direct or
indirect equity interests, so long as, after giving effect to such Transfer:
(i)    Guarantor continues to be Controlled by REIT and the equity interests
held by REIT, directly or indirectly, together with the operating units that are
convertible into shares of REIT constitute no less than fifty-one percent (51%)
of the equity interests in Guarantor; and
(ii)    such Transfer shall not result in a change in Control of Borrower,
Operating Lessee or any SPC Party;
(i)    provided that no Event of Default shall then exist, a Transfer (but not a
mortgage, pledge, hypothecation, encumbrance or grant of a security interest in)
of a direct or indirect interest in Borrower, Operating Lessee and any SPC Party
(other than a Transfer of SPC Party’s interest in Borrower) shall be permitted
without Lender’s consent, provided that:
(v)    such Transfer shall not (x) cause the transferee (other than Guarantor
and its Affiliates), together with its Affiliates, to increase its direct or
indirect interest in Borrower or Operating Lessee to an amount which equals or
exceeds forty-nine percent (49%) or (y) result in a change in Control of
Borrower, Operating Lessee or any SPC Party;
(vi)    each of Borrower, Operating Lessee and SPC Party shall continue to be a
Special Purpose Bankruptcy Remote Entity;
(vii)    if such Transfer would cause the transferee, together with its
Affiliates, to increase its direct or indirect interest in Borrower or Operating
Lessee to an amount which equals or exceeds ten percent (10%), (x) such
transferee is a Qualified Transferee and (y) Borrower or Operating Lessee shall
provide to Lender thirty (30) days prior written notice thereof;
(viii)    after giving effect to such Transfer, Guarantor shall continue to
control the day to day operations of Borrower, Operating Lessee and each SPC
Party and shall continue to own at least fifty one percent (51%) of all equity
interests (direct or indirect) of Borrower and Operating Lessee; and
(ix)    the Property shall continue to be managed by a Qualified Manager or by a
property manager reasonably acceptable to Lender and acceptable to the
applicable Rating Agencies; and

86

--------------------------------------------------------------------------------




(x)    if a New Mezzanine Loan is outstanding at the time of the Transfer, the
proposed Transfer shall not constitute or cause a default under the New
Mezzanine Loan;
(j)    provided that no Event of Default shall then exist, a Transfer (but not a
mortgage, pledge, hypothecation, encumbrance or grant of a security interest in)
of a direct or indirect interest in Borrower, Operating Lessee and any SPC Party
(other than a Transfer of an SPC Party’s interest in Borrower) shall be
permitted without Lender’s consent, provided that:
(iv)    such transferee is and continues thereafter to be a Qualified Ashford
Managed REIT, or is a Qualified Transferee that is Controlled and majority owned
by a Person that is and continues to be a Qualified Ashford Managed REIT;
(v)    each of Borrower, Operating Lessee and each SPC Party shall continue to
be a Special Purpose Bankruptcy Remote Entity;
(vi)    Borrower shall submit to Lender true, correct and complete copies of all
documents reasonably requested by Lender concerning the transfer of the equity
interests to such transferee;
(vii)    the Property shall continue to be managed by a Qualified Manager or by
a property manager reasonably acceptable to Lender and acceptable to the
applicable Rating Agencies; and
(viii)    if a New Mezzanine Loan is outstanding at the time of the Transfer,
the proposed Transfer shall not constitute or cause a default under the New
Mezzanine Loan, as applicable; or
(k)    provided that no Event of Default shall then exist, a Transfer (but not a
mortgage, pledge, hypothecation, encumbrance or grant of a security interest in)
of a direct or indirect interest in Borrower, Operating Lessee and any SPC Party
(other than a Transfer of an SPC Party’s interest in Borrower) that either (x)
causes the transferee (other than Guarantor and its Affiliates), together with
its Affiliates, to increase its direct or indirect interest in Borrower,
Operating Lessee or any SPC Party to an amount which equals or exceeds
forty-nine percent (49%) and/or (y) results in a change in Control of Borrower,
Operating Lessee or any SPC Party, shall be permitted without Lender’s consent,
provided that:
(i)    each of Borrower, Operating Lessee and each SPC Party shall continue to
be a Special Purpose Bankruptcy Remote Entity; and
(ii)    Borrower, Operating Lessee and/or the transferee shall have satisfied
the same requirements that are applicable to a Transfer and Assumption as set
forth in clauses (i), (iii), (iv), (v), (vii), (viii), (ix), (x), (xi), (xii),
(xiv), (xv), (xvi) and (xvii) of Section 7.1(b) (with references to Transferee
Borrower therein meaning the transferee of the applicable equity interests).
Notwithstanding anything to the contrary contained in this Section 7.2, if, as a
result of any Permitted Transfer, Guarantor no longer either Controls or owns
any direct or indirect interest in Borrower, Operating Lessee and each SPC
Party, it shall also be a condition hereunder that one or more

87

--------------------------------------------------------------------------------




Approved Replacement Guarantors shall execute and deliver a guaranty of recourse
obligations (in the same form as the Guaranty delivered to Lender by Guarantor
on the date hereof) and an environmental indemnity agreement (in the same form
as the Environmental Indemnity delivered to Lender by Guarantor on the date
hereof) on or prior to the date of such Permitted Transfer, pursuant to which,
in each case, the Approved Replacement Guarantor(s) agree(s) to be liable under
each such guaranty of recourse obligations and environmental indemnity agreement
from and after the date of such Permitted Transfer (whereupon the previous
guarantor shall be released from any further liability under the Guaranty and
Environmental Indemnity agreement from acts that arise from and after the date
of such Permitted Transfer and such Approved Replacement Guarantor(s) shall be
the “Guarantor” for all purposes set forth in this Agreement).
Notwithstanding anything to the contrary contained in Section 7.1 and this
Section 7.2, no Transfer shall be a Permitted Transfer unless such Transfer is
made in compliance with the Management Agreement or, if no Management Agreement
is in effect, with the Franchise Agreement (if a Franchise Agreement is then in
effect).
Section 7.3    Cost and Expenses; Searches; Copies.
(a)    Borrower shall pay all costs and expenses of Lender in connection with
any Transfer, whether or not such Transfer is deemed to be a Permitted Transfer,
including, without limitation, all reasonable fees and expenses of Lender’s
counsel and the cost of any required counsel opinions related to REMIC or other
securitization or tax issues and any Rating Agency fees.
(b)    Borrower shall provide Lender with copies of all organizational
documents, if any, relating to any Permitted Transfer.
(c)    In connection with any Permitted Transfer, to the extent a transferee
shall own ten percent (10%) or more of the direct or indirect ownership
interests in Borrower or Operating Lessee immediately following such transfer
(provided such transferee owned less than ten percent (10%) of the direct or
indirect ownership interests in Borrower and Operating Lessee as of the Closing
Date), Borrower shall deliver (and Borrower shall be responsible for any
reasonable out of pocket costs and expenses in connection therewith), customary
searches reasonably requested by Lender in writing (including credit, judgment,
lien, litigation, bankruptcy, criminal and watch list) reasonably acceptable to
Lender with respect to such transferee.
ARTICLE 8    

DEFAULTS
Section 8.1    Events of Default. Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):
(iii)    if (A) the Obligations are not paid in full on the Maturity Date,
(B) any regularly scheduled monthly payment of interest, and, if applicable,
principal due under the Note is not paid in full on the applicable Monthly
Payment Date, (C) any prepayment of principal due under this Agreement or the
Note is not paid when due, (D)  the Spread Maintenance Premium and/or any
Breakage Costs are not paid when due, or (E) any deposit to the Reserve Funds is
not made on the required deposit date therefor;

88

--------------------------------------------------------------------------------




(iv)    if any other amount payable pursuant to this Agreement, the Note or any
other Loan Document (other than as set forth in the foregoing clause (i)) is not
paid in full when due and payable in accordance with the provisions of the
applicable Loan Document, with such failure continuing for ten (10) Business
Days after Lender delivers written notice thereof to Borrower;
(v)    if any of the Taxes or Other Charges are not paid prior to delinquency
(provided that it shall not be an Event of Default if there are sufficient funds
in the Tax Account to pay such amounts when due, no other Event of Default is
then continuing and Servicer fails to make such payment in violation of this
Agreement);
(vi)    if the Policies are not (A) delivered to Lender within five (5) days of
Lender’s written request and (B) kept in full force and effect, each in
accordance with the terms and conditions hereof;
(vii)    a Transfer other than a Permitted Transfer occurs;
(viii)    if any certification, representation or warranty made by Borrower,
Operating Lessee or Guarantor herein or in any other Loan Document, or in any
report, certificate, financial statement or other instrument, agreement or
document furnished to Lender shall have been false or misleading in any material
respect as of the date such representation or warranty was made; provided,
however, that if any representation or warranty made after the Closing Date that
was unintentionally false or misleading is susceptible of being cured, such
Person shall have the right to cure such false or misleading misrepresentation
or warranty within fifteen (15) days of receipt of notice thereof; and provided
further that any Event of Default occurring under this paragraph (vi) shall be
deemed to occur upon Lender’s notice to Borrower of the same (and the expiration
of the cure period above, if applicable) and shall not relate back to the date
on which the false or misleading representation or warranty was made;
(ix)    if Borrower, Operating Lessee, any SPC Party or Guarantor shall make an
assignment for the benefit of creditors;
(x)    if a receiver, liquidator or trustee shall be appointed for Borrower,
Operating Lessee, any SPC Party or Guarantor or if Borrower, Operating Lessee,
any SPC Party or Guarantor shall be adjudicated a bankrupt or insolvent, or if
any petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against, consented to, or acquiesced in by, Borrower, Operating Lessee, any SPC
Party or Guarantor, or if any proceeding for the dissolution or liquidation of
Borrower, Operating Lessee, any SPC Party or Guarantor shall be instituted, or
if Operating Lessee, Borrower is substantively consolidated with any other
Person; provided, however, if such appointment, adjudication, petition,
proceeding or consolidation was involuntary and not consented to by Borrower,
Operating Lessee, such SPC Party or Guarantor, upon the same not being
discharged, stayed or dismissed within ninety (90) days following its filing;

89

--------------------------------------------------------------------------------




(xi)    if Borrower or Operating Lessee attempts to assign its rights under this
Agreement or any of the other Loan Documents or any interest herein or therein
in contravention of the Loan Documents;
(xii)    if any of the assumptions contained in the Insolvency Opinion, or in
any other non-consolidation opinion delivered to Lender in connection with the
Loan, or in any other non-consolidation opinion delivered subsequent to the
closing of the Loan, is or shall become untrue in any material respect;
provided, however, that any breach with respect to this clause (x) shall not
result in an Event of Default hereunder if (A) such breach was unintentional,
non-recurring and immaterial, (B) such breach is susceptible to cure and is
cured within ten (10) days after the earlier to occur of (1) notice from Lender
and (2) Borrower or Operating Lessee discovers such unintentional, non-recurring
and immaterial breach and (C) within thirty (30) days after the commencement of
the ten (10) day time period set forth in clause (B), Borrower or Operating
Lessee shall cause counsel to deliver to Lender a new Insolvency Opinion to the
effect that such breach shall not, in any material manner, impair, negate or
amend the opinions rendered in the then-most recently delivered Insolvency
Opinion in any material respect, which opinion shall be acceptable to Lender in
its reasonable discretion and, in connection with or following a Securitization,
acceptable to the Rating Agencies;
(xiii)    a breach of the covenants set forth in Sections 4.4, 4.23 or 4.31
hereof; provided, however, that any breach with respect to Section 4.4 shall not
result in an Event of Default hereunder if (A) such breach was unintentional,
non-recurring and immaterial, (B) such breach is susceptible to cure and is
cured within ten (10) days after the earlier to occur of (1) notice from Lender
and (2) Borrower or Operating Lessee discovers such unintentional, non-recurring
and immaterial breach and (C) within thirty (30) days after the commencement of
the ten (10) day time period set forth in clause (B), Borrower or Operating
Lessee shall cause counsel to deliver to Lender a new Insolvency Opinion to the
effect that such breach shall not, in any material manner, impair, negate or
amend the opinions rendered in the then-most recently delivered Insolvency
Opinion in any material respect, which opinion shall be acceptable to Lender in
its reasonable discretion and, in connection with or following a Securitization,
acceptable to the Rating Agencies;
(xiv)    if Borrower or Operating Lessee shall be in default under any mortgage
or security agreement covering any part of the Property whether it be superior,
pari passu or junior in Lien to the Mortgage;
(xv)    subject to Borrower’s and Operating Lessee’s right to contest set forth
in Section 4.3 of this Agreement, if the Property becomes subject to any
mechanic’s, materialman’s or other Lien (except a Permitted Encumbrance or a
Lien for Taxes not then due and payable) and such Lien is not removed or bonded
over within thirty (30) days;
(xvi)    the material alteration, improvement, demolition or removal of any of
the Improvements without the prior consent of Lender, other than in accordance
with this Agreement and the Leases at the Property entered into in accordance
with the Loan Documents;

90

--------------------------------------------------------------------------------




(xvii)    if, without Lender’s prior written consent, (A) the Management
Agreement is terminated (unless a new management agreement is entered into on or
prior to such termination pursuant to and in accordance with Section 4.14(a)),
(B) there is any material change in the Management Agreement in violation of
this Agreement, or (C) if there shall be a material default by Borrower or
Operating Lessee under the Management Agreement beyond any applicable notice or
grace period and such default permits Manager to terminate or cancel the
Management Agreement (or any successor management agreement) (unless a new
management agreement is entered into within thirty (30) days thereafter pursuant
to and in accordance with Section 4.14(a));
(xviii)    if Borrower, Operating Lessee or any Person owning a direct or
indirect ownership interest in Borrower or Operating Lessee (other than holders
of publicly traded shares in indirect owners of Borrower or Operating Lessee)
shall be convicted of a Patriot Act Offense by a court of competent
jurisdiction;
(xix)    a breach of any representation, warranty or covenant contained
Section 3.1.18 hereof;
(xx)    if Borrower breaches any reporting covenants contained in Section 4.9
hereof, with such breach continuing for five (5) Business Days following the
date such reports were initially due (provided that such five (5) Business Day
cure period shall only be available to Borrower once per calendar year);
(xxi)    if, without Lender’s prior written consent, (A) the Franchise Agreement
(or any successor franchise agreement) is terminated (unless a new franchise
agreement is entered into on or prior to such termination pursuant to and in
accordance with Section 4.34); (B) there is any material change in the Franchise
Agreement (or any successor franchise agreement) without Lender’s consent,
provided Lender’s consent was required in connection with such change pursuant
to the terms hereof, or (C) if there shall be a material default by Borrower or
Operating Lessee under the Franchise Agreement (or any successor franchise
agreement) beyond any applicable notice or grace period and such default permits
franchisor to terminate or cancel the Franchise Agreement (or any successor
franchise agreement) (unless a new franchise agreement is entered into within
thirty (30) days thereafter pursuant to and in accordance with Section 4.34);
(xxii)    if there shall be a default under any of the other Loan Documents
beyond any express cure periods contained in such Loan Documents, whether as to
Borrower, Operating Lessee, Guarantor or the Property, or if any other such
event shall occur or condition shall exist, if the effect of such event or
condition is to accelerate the maturity of any portion of the Obligations or to
permit Lender to accelerate the maturity of all or any portion of the
Obligations;
(xxiii)    if Borrower fails to obtain or maintain an Interest Rate Cap
Agreement or replacement thereof in accordance with Section 2.6 and/or Section
2.7 hereof;
(xxiv)    a breach of the covenant set forth in Section 5.4(g) hereof;

91

--------------------------------------------------------------------------------




(xxv)    if Borrower or Operating Lessee shall continue to be in Default under
any of the other terms, covenants or conditions of this Agreement or any other
Loan Document not specified in subsections (i) to (xxii) above, and such Default
shall continue for ten (10) days after notice to Borrower or Operating Lessee
from Lender, in the case of any such Default which can be cured by the payment
of a sum of money, or for thirty (30) days after notice to Borrower or Operating
Lessee from Lender in the case of any other such Default; provided, however,
that if such non-monetary Default is susceptible of cure but cannot reasonably
be cured within such 30-day period, and provided further that Borrower or
Operating Lessee shall have commenced to cure such Default within such 30-day
period shall and thereafter diligently and expeditiously proceed to cure the
same, such 30-day period shall be extended for such time as is reasonably
necessary for Borrower or Operating Lessee in the exercise of due diligence to
cure such Default, such additional period not to exceed sixty (60) days.
Borrower hereby agrees that with respect to any action taken by Borrower that
constitutes a default or an Event of Default hereunder or under the other Loan
Documents (other than Borrower’s failure to pay principal and interest on the
Loan as and when required hereunder), it shall also be a default or Event of
Default, as applicable, if Operating Lessee takes such action even if such
action by Operating Lessee is not expressly stated to constitute a default or
Event of Default hereunder or under the other Loan Documents.
Section 8.2    Remedies.
8.2.4    Acceleration. Upon the occurrence of an Event of Default (other than an
Event of Default described in clauses (vii), (viii) or (ix) of Section 8.1
above) and at any time during the continuance thereafter, Lender may, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, take such action,
without notice or demand (and Borrower hereby expressly waives any such notice
or demand), that Lender deems advisable to protect and enforce its rights
against Borrower and Operating Lessee and in and to the Property, including
declaring the Obligations to be immediately due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower, Operating Lessee and the Property, including all
rights or remedies available at law or in equity; and upon any Event of Default
described in clauses (vii), (viii) or (ix) of Section 8.1 above, the Obligations
of Borrower and Operating Lessee hereunder and under the other Loan Documents
shall immediately and automatically become due and payable in full, without
notice or demand, and Borrower hereby expressly waives any such notice or
demand, anything contained herein or in any other Loan Document to the contrary
notwithstanding.
8.2.5    Remedies Cumulative. During the continuance of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower and Operating Lessee under this Agreement
or any of the other Loan Documents executed and delivered by, or applicable to,
Borrower and/or Operating Lessee or at law or in equity may be exercised by
Lender at any time and from time to time, whether or not all or any of the
Obligations shall be declared due and payable, and whether or not Lender shall
have commenced any foreclosure proceeding or other action for the enforcement of
its rights and remedies under any of the Loan Documents with respect to the
Property. The rights, powers and remedies of Lender under this Agreement shall
be cumulative and not exclusive of any other right, power or remedy which Lender

92

--------------------------------------------------------------------------------




may have against Borrower and Operating Lessee pursuant to this Agreement or the
other Loan Documents, or existing at law or in equity or otherwise. Lender’s
rights, powers and remedies may be pursued independently, singly, successively,
together or otherwise, at such time and in such order as Lender may determine in
its sole discretion, to the fullest extent permitted by law, without impairing
or otherwise affecting the other rights and remedies of Lender permitted by law
or contract or as set forth herein or in the other Loan Documents or by equity.
Without limiting the generality of the foregoing, if an Event of Default is
continuing (i) Lender shall not be subject to any “one action” or “election of
remedies” law or rule, and (ii) all Liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Property and the Mortgage has been
foreclosed, sold and/or otherwise realized upon in satisfaction of the
Obligations or the Obligations have been paid in full. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower or Operating Lessee shall not be construed to
be a waiver of any subsequent Default or Event of Default by Borrower or
Operating Lessee or to impair any remedy, right or power consequent thereon.
8.2.6    Severance.
(a)    During the continuance of an Event of Default, Lender shall have the
right from time to time to partially foreclose the Mortgage in any manner and
for any amounts secured by the Mortgage then due and payable as determined by
Lender in its sole discretion, including the following circumstances: (i) in the
event Borrower defaults beyond any applicable grace period in the payment of one
or more scheduled payments of principal and interest, Lender may foreclose the
Mortgage to recover such delinquent payments, or (ii) in the event Lender elects
to accelerate less than the entire Outstanding Principal Balance, Lender may
foreclose the Mortgage to recover so much of the principal balance of the Loan
as Lender may accelerate and such other sums secured by the Mortgage as Lender
may elect. Notwithstanding one or more partial foreclosures, the Property shall
remain subject to the Mortgage to secure payment of the sums secured by the
Mortgage and not previously recovered.
(b)    During the continuance of an Event of Default, Lender shall have the
right from time to time to sever the Note and the other Loan Documents into one
or more separate notes, mortgages and other security documents in such
denominations as Lender shall determine in its sole discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder. Borrower
shall (and shall cause Operating Lessee to) execute and deliver to Lender from
time to time, promptly after the request of Lender, a severance agreement and
such other documents as Lender shall request in order to effect the severance
described in the preceding sentence, all in form and substance reasonably
satisfactory to Lender. Borrower hereby absolutely and irrevocably appoints
Lender as its and Operating Lessee’s true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, each of Borrower and Operating
Lessee ratifying all that its said attorney shall do by virtue thereof;
provided, however, Lender shall not make or execute any such documents under
such power until three (3) days after notice has been given to Borrower by
Lender of Lender’s intent to exercise its rights under such power.

93

--------------------------------------------------------------------------------




(c)    During the continuance of an Event of Default, any amounts recovered from
the Property or any other collateral for the Loan after an Event of Default may
be applied by Lender toward the payment of any interest and/or principal of the
Loan and/or any other amounts due under the Loan Documents, in such order,
priority and proportions as Lender in its sole discretion shall determine.
8.2.7    Lender’s Right to Perform. If Borrower fails to perform any covenant or
obligation contained herein and such failure shall continue for a period of five
(5) Business Days after Borrower’s receipt of written notice thereof from
Lender, without in any way limiting Lender’s right to exercise any of its
rights, powers or remedies as provided hereunder, or under any of the other Loan
Documents, Lender may, but shall have no obligation to, perform, or cause the
performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Obligations (and to the extent permitted under applicable
laws, secured by the Mortgage and the other Loan Documents) and shall bear
interest thereafter at the Default Rate. Notwithstanding the foregoing, Lender
shall have no obligation to send notice to Borrower or Operating Lessee of any
such failure.
ARTICLE 9    

SALE AND SECURITIZATION OF MORTGAGE
Section 9.1    Sale of Mortgage and Securitization. Subject to Section 9.4
hereof:
(a)    Lender shall have the right (i) to sell or otherwise transfer the Loan or
any portion thereof as a whole loan, (ii) to sell participation interests in the
Loan, or (iii) to securitize the Loan or any portion thereof in a single asset
securitization or a pooled loan securitization. (The transactions referred to in
clauses (i), (ii) and (iii) are each hereinafter referred to as a “Secondary
Market Transaction” and the transactions referred to in clause (iii) shall
hereinafter be referred to as a “Securitization”. Any certificates, notes or
other securities issued in connection with a Secondary Market Transaction are
hereinafter referred to as “Securities”). At Lender’s election, each note and/or
component comprising the Loan may be subject to one or more Secondary Market
Transactions.
(b)    If requested by Lender, Borrower shall (and shall cause Operating Lessee
to) assist Lender in satisfying the market standards to which Lender customarily
adheres or which may be required in the marketplace, by prospective investors,
the Rating Agencies, applicable Legal Requirements and/or otherwise in the
marketplace in connection with any Secondary Market Transactions, including to:
(i)    (A) provide updated financial and other information with respect to the
Property, the business operated at the Property, Borrower, Operating Lessee and
the Manager, including, without limitation, the information set forth on Exhibit
B attached hereto, (B) provide updated budgets and, if there are any Major
Leases, rent rolls (including itemized percentage of floor area occupied and
percentage of aggregate base rent for each Tenant) relating to the Property, and
(C) provide updated appraisals, market studies, environmental reviews and
reports (Phase I’s and, if appropriate, Phase II’s), property condition reports
and other due diligence investigations of the Property (the “Updated

94

--------------------------------------------------------------------------------




Information”), together, if customary, with appropriate verification of the
Updated Information through letters of auditors or opinions of counsel
acceptable to Lender and the Rating Agencies;
(ii)    provide opinions of counsel, which may be relied upon by Lender, trustee
in any Securitization, underwriters, NRSROs and their respective counsel, agents
and representatives, as to non-consolidation, fraudulent conveyance and true
sale or any other opinion customary in Secondary Market Transactions or required
by the Rating Agencies with respect to the Property, the Loan Documents,
Borrower, Operating Lessee and their Affiliates, which counsel and opinions
shall be satisfactory to Lender and the Rating Agencies;
(iii)    provide updated, as of the closing date of any Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may require;
and
(iv)    (A) review any Disclosure Document or any interim draft thereof
furnished by Lender to Borrower or Operating Lessee with respect to information
contained therein that was furnished to Lender by or on behalf of Borrower or
Operating Lessee in connection with the preparation of such Disclosure Document
or in connection with the underwriting or closing of the Loan, including
financial statements of Borrower, Operating Lessee and Guarantor, operating
statements and rent rolls with respect to the Property, and (B) within three (3)
Business Days following Borrower’s or Operating Lessee’s receipt thereof,
provide to Lender in writing any revisions to such Disclosure Document or
interim draft thereof necessary or advisable to insure that such reviewed
information does not contain any untrue statement of a material fact or omit to
state any material fact necessary to make statements contained therein not
misleading.
(c)    If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that Borrower and Operating Lessee alone or
Borrower, Operating Lessee and one or more Affiliates of Borrower and Operating
Lessee (including any guarantor or other Person that is directly or indirectly
committed by contract or otherwise to make payments on all or a part of the
Loan) collectively, or the Property alone or the Property and Related Properties
collectively, will be a Significant Obligor, Borrower shall furnish to Lender
upon request the following financial information:
(iii)    if Lender expects that the principal amount of the Loan together with
any Related Loans, as of the cut-off date for such Securitization, may equal or
exceed ten percent (10%) (but less than twenty percent (20%)) of the aggregate
principal amount of all mortgage loans included or expected to be included in
the Securitization, net operating income for the Property and the Related
Properties for the most recent Fiscal Year and interim period as required under
Item 1112(b)(1) of Regulation AB (or, if the Loan is not treated as a
non-recourse loan under Instruction 3 for Item 1101(k) of Regulation AB,
selected financial data meeting the requirements and covering the time periods
specified in Item 301 of Regulation S-K and Item 1112(b)(1) of Regulation AB),
or

95

--------------------------------------------------------------------------------




(iv)    if Lender expects that the principal amount of the Loan together with
any Related Loans, as of the cut-off date for such Securitization, may equal or
exceed twenty percent (20%) of the aggregate principal amount of all mortgage
loans included or expected to be included in the Securitization, the financial
statements required under Item 1112(b)(2) of Regulation AB (which includes, but
may not be limited to, a balance sheet with respect to the entity that Lender
determines to be a Significant Obligor for the two most recent Fiscal Years and
applicable interim periods, meeting the requirements of Rule 3-01 of Regulation
S-X, and statements of income and statements of cash flows with respect to the
Property for the three most recent Fiscal Years and applicable interim periods,
meeting the requirements of Rule 3-02 of Regulation S-X (or if Lender determines
that the Property is the Significant Obligor and the Property (other than
properties that are hotels, nursing homes, or other properties that would be
deemed to constitute a business and not real estate under Regulation S-X or
other legal requirements) was acquired from an unaffiliated third party and the
other conditions set forth in Rule 3-14 of Regulation S-X have been met, the
financial statements required by Rule 3-14 of Regulation S-X)).
(d)    Further, if requested by Lender, Borrower shall (and shall cause
Operating Lessee to), promptly upon Lender’s request, furnish to Lender
financial data or financial statements meeting the requirements of Item
1112(b)(1) or (2) of Regulation AB, as specified by Lender, for any Tenant of
the Property if, in connection with a Securitization, Lender expects there to
be, as of the cutoff date for such Securitization, a concentration with respect
to such Tenant or group of Affiliated Tenants within all of the mortgage loans
included or expected to be included in the Securitization such that such Tenant
or group of Affiliated Tenants would constitute a Significant Obligor. Borrower
shall (and shall cause Operating Lessee to) furnish to Lender, in connection
with the preparation of the Disclosure Documents and on an ongoing basis,
financial data and/or financial statements with respect to such Tenants meeting
the requirements of Item 1112(b)(1) or (2) of Regulation AB, as specified by
Lender, but only for so long as such entity or entities are a Significant
Obligor and either (x) filings pursuant to the Exchange Act in connection with
or relating to the Securitization (an “Exchange Act Filing”) are required to be
made under applicable Legal Requirements or (y) comparable information is
required to otherwise be “available” to holders of the Securities under
Regulation AB or applicable Legal Requirements.
(e)    If Lender determines that Borrower and Operating Lessee alone or
Borrower, Operating Lessee and one or more Affiliates of Borrower and Operating
Lessee collectively, or the Property alone or the Property and Related
Properties collectively, are a Significant Obligor, then Borrower shall (and
shall cause Operating Lessee to) furnish to Lender, on an ongoing basis,
selected financial data or financial statements meeting the requirements of Item
1112(b)(1) or (2) of Regulation AB, as specified by Lender, but only for so long
as such entity or entities are a Significant Obligor and either (x) Exchange Act
Filings are required to be made under applicable Legal Requirements or (y)
comparable information is required to otherwise be “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements.
(f)    Any financial data or financial statements provided pursuant to this
Section 9.1 shall be furnished to Lender within the following time periods:

96

--------------------------------------------------------------------------------




(xxvi)    with respect to information requested in connection with the
preparation of Disclosure Documents for a Securitization, within ten (10)
Business Days after notice from Lender; and
(xxvii)    with respect to ongoing information required under Section 9.1(d) and
(e) above, (1) not later than thirty (30) days after the end of each fiscal
quarter of Borrower and Operating Lessee and (2) not later than seventy-five
(75) days after the end of each Fiscal Year of Borrower and Operating Lessee.
(g)    If requested by Lender, Borrower shall (and shall cause Operating Lessee
to) provide Lender, promptly, and in any event within three (3) Business Days
following Lender’s request therefor, with any other or additional financial
statements, or financial, statistical or operating information, as Lender shall
reasonably determine to be required pursuant to Regulation S-K or Regulation
S-X, as applicable, Regulation AB, or any amendment, modification or replacement
thereto or other Legal Requirements relating to a Securitization or as shall
otherwise be reasonably requested by the Lender.
(h)    If requested by Lender, whether in connection with a Securitization or at
any time thereafter during which the Loan and any Related Loans are included in
a Securitization, Borrower shall (and shall cause Operating Lessee to) provide
Lender, promptly upon request, a list of Tenants (including all affiliates of
such Tenants) that in the aggregate (1) occupy 10% or more (but less than 20%)
of the total floor area of the improvements or represent 10% or more (but less
than 20%) of aggregate base rent, and (2) occupy 20% or more of the total floor
area of the improvements or represent 20% or more of aggregate base.
(i)    All financial statements provided by Borrower and Operating Lessee
pursuant to this Section 9.1(c), (d), (e) or (f) shall be prepared in accordance
with GAAP, and shall meet the requirements of Regulation S-K or Regulation S-X,
as applicable, Regulation AB, and other applicable Legal Requirements. All
financial statements relating to a Fiscal Year shall be audited by Independent
Accountants in accordance with generally accepted auditing standards, Regulation
S-X or Regulation S-K, as applicable, Regulation AB, and all other applicable
Legal Requirements, shall be accompanied by the manually executed report of the
Independent Accountants thereon, which report shall meet the requirements of
Regulation S-K or Regulation S-X, as applicable, Regulation AB, and all other
applicable Legal Requirements, and shall be further accompanied by a manually
executed written consent of the Independent Accountants, in form and substance
acceptable to Lender, to the inclusion of such financial statements in any
Disclosure Document and any Exchange Act Filing and to the use of the name of
such Independent Accountants and the reference to such Independent Accountants
as “experts” in any Disclosure Document and Exchange Act Filing (or comparable
information is required to otherwise be available to holders of the Securities
under Regulation AB or applicable Legal Requirements), all of which shall be
provided at the same time as the related financial statements are required to be
provided. All other financial statements shall be certified by the chief
financial officer of Borrower or Operating Lessee, as applicable, which
certification shall state that such financial statements meet the requirements
set forth in the first sentence of this paragraph.
Section 9.2    Securitization Indemnification.

97

--------------------------------------------------------------------------------




(a)    Borrower understands that information provided to Lender by Borrower,
Operating Lessee and their agents, counsel and representatives may be included
in preliminary and final disclosure documents in connection with any Secondary
Market Transaction, including a Securitization, including an offering circular,
a prospectus, prospectus supplement, private placement memorandum or other
offering document (each, a “Disclosure Document”) and may also be included in
filings with the Securities and Exchange Commission pursuant to the Securities
Act of 1933, as amended (the “Securities Act”), or the Securities and Exchange
Act of 1934, as amended (the “Exchange Act”), and may be made available to
investors or prospective investors in the Securities, investment banking firms,
NRSROs, accounting firms, law firms and other third-party advisory and service
providers relating to any Secondary Market Transaction, including a
Securitization. Borrower and Operating Lessee also understand that the findings
and conclusions of any third-party due diligence report obtained by the Lender,
the Issuer or the Securitization placement agent or underwriter may be made
publicly available if required, and in the manner prescribed, by Section
15E(s)(4)(A) of the Exchange Act and any rules promulgated thereunder.
(b)    Borrower hereby agrees to indemnify Lender (and for purposes of this
Section 9.2, Lender shall include the initial lender, its successors and
assigns, and their respective officers and directors) and each Person who
controls the Lender within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Lender Group”), the issuer of
the Securities (the “Issuer” and for purposes of this Section 9.2, Issuer shall
include its officers, director and each Person who controls the Issuer within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act), and any placement agent or underwriter with respect to the Securitization,
each of their respective officers and directors and each Person who controls the
placement agent or underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Underwriter
Group”) for any losses, claims, damages or liabilities (collectively, the
“Liabilities”) to which Lender, the Lender Group, the Issuer or the Underwriter
Group may become subject insofar as the Liabilities arise out of, or are based
upon, (A) any untrue statement or alleged untrue statement of any material fact
contained in the information provided to Lender by Borrower, Operating Lessee or
their respective agents, counsel and representatives, (B) the omission or
alleged omission to state therein a material fact required to be stated in such
information or necessary in order to make the statements in such information, in
light of the circumstances under which they were made, not misleading, or (C) a
breach of the representations and warranties made by Borrower or Operating
Lessee in Section 3.1.31 of this Agreement (Full and Accurate Disclosure).
Borrower also agrees to reimburse Lender, the Lender Group, the Issuer and/or
the Underwriter Group for any legal or other expenses reasonably incurred by
Lender, the Lender Group, the Issuer and/or the Underwriter Group in connection
with investigating or defending the Liabilities. Borrower’s liability under this
paragraph will be limited to Liability that arises out of, or is based upon, an
untrue statement or omission made in reliance upon, and in conformity with,
information furnished to Lender by or on behalf of Borrower or Operating Lessee
in connection with the preparation of the Disclosure Document or in connection
with the underwriting or closing of the Loan, including financial statements of
Borrower and Operating Lessee, operating statements and rent rolls with respect
to the Property. This indemnification provision will be in addition to any
liability which Borrower or Operating Lessee may otherwise have. Borrower
acknowledges and agrees that any Person that is included in the Lender Group,
the Issuer and/or the Underwriter Group that is not a direct party to this
Agreement shall be deemed to be a third-party beneficiary to this Agreement with
respect to this Section 9.2(b). Within five (5) Business Days after Lender’s
written request, Borrower and Guarantor shall

98

--------------------------------------------------------------------------------




execute and deliver to Lender a separate indemnification and reimbursement
agreement in favor of the Lender Group, the Issuer and the Underwriter Group in
form and substance consistent with the indemnification and reimbursement
obligations of Borrower under this Section 9.2(b).
(c)    In connection with any Exchange Act Filing or other reports containing
comparable information that is required to be made “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements, Borrower agrees
to (i) indemnify Lender, the Lender Group, the Issuer and the Underwriter Group
for Liabilities to which Lender, the Lender Group, the Issuer and/or the
Underwriter Group may become subject insofar as the Liabilities arise out of, or
are based upon, an alleged untrue statement or alleged omission or an untrue
statement or omission made in reliance upon, and in conformity with, information
furnished to Lender by or on behalf of Borrower or Operating Lessee in
connection with the preparation of the Disclosure Document or in connection with
the underwriting or closing of the Loan, including financial statements of
Borrower, Operating Lessee, operating statements and rent rolls with respect to
the Property, and (ii) reimburse Lender, the Lender Group, the Issuer and/or the
Underwriter Group for any legal or other expenses reasonably incurred by Lender,
the Lender Group, the Issuer and/or the Underwriter Group in connection with
defending or investigating the Liabilities.
(d)    Promptly after receipt by an indemnified party under this Section 9.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party pursuant to
the immediately preceding sentence of this Section 9.2(d), such indemnifying
party shall pay for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there are any legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party, the indemnified
party or parties shall have the right to select separate counsel to assert such
legal defenses and to otherwise participate in the defense of such action on
behalf of such indemnified party at the cost of the indemnifying party. The
indemnifying party shall not be liable for the expenses of more than one
separate counsel unless an indemnified party shall have reasonably concluded
that there may be legal defenses available to it that are different from or
additional to those available to the indemnifying party. Without the prior
written consent of Lender (which consent shall not be unreasonably withheld or
delayed), no indemnifying party shall settle or compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not any indemnified party is an actual or potential party to such claim,
action, suit or proceeding) unless the indemnifying party shall have given
Lender reasonable prior written notice thereof and shall

99

--------------------------------------------------------------------------------




have obtained an unconditional release of each indemnified party hereunder from
all liability arising out of such claim, action, suit or proceedings, and such
settlement requires no statement as to, or an admission of, fault, culpability
or a failure to act, by or on behalf of the Indemnified Party.
(e)    In order to provide for just and equitable contribution in circumstances
in which the indemnity agreement provided for in Section 9.2(b) or (c) is for
any reason held to be unenforceable as to an indemnified party in respect of any
Liabilities (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Section 9.2(b) or (c), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such Liabilities (or action in respect thereof); provided, however,
that no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. In determining
the amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) the Issuer’s and Borrower’s and
Operating Lessee’s relative knowledge and access to information concerning the
matter with respect to which the claim was asserted; (ii) the opportunity to
correct and prevent any statement or omission; and (iii) any other equitable
considerations appropriate in the circumstances. Lender and Borrower hereby
agree that it would not be equitable if the amount of such contribution were
determined by pro rata or per capita allocation.
(f)    The liabilities and obligations of Borrower, Operating Lessee and Lender
under this Section 9.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.
Section 9.3    Severance. Subject to Section 9.4 hereof:
9.3.1    Severance Documentation. Lender, without in any way limiting Lender’s
other rights hereunder, in its sole and absolute discretion, shall have the
right, at any time (whether prior to or after any sale, participation or
Securitization of all or any portion of the Loan), to require Borrower (at no
material cost to Borrower) to execute and deliver “component” notes and/or
modify the Loan in order to create one or more senior and subordinate notes
(i.e., an A/B or A/B/C structure) and/or one or more additional components of
the Note or Notes (including the implementation of one or more New Mezzanine
Loans (in accordance with Section 9.3.2 below)), reduce the number of components
of the Note or Notes, revise the interest rate for each component, reallocate
the principal balances of the Notes and/or the components, increase or decrease
the monthly debt service payments for each component and/or any LIBOR floor or
eliminate the component structure and/or the multiple note structure of the Loan
(including the elimination of the related allocations of principal and interest
payments), provided that the Outstanding Principal Balance of all components
immediately after the effective date of such modification equals the Outstanding
Principal Balance immediately prior to such modification and the weighted
average of the interest rates for all components immediately after the effective
date of such modification equals the interest rate of the original Note
immediately prior to such modification. At Lender’s election, each note
comprising the Loan may be subject to one or more Securitizations. Lender shall
have the right to modify the Note and/or Notes and any components in accordance
with this Section 9.3 and, provided that such modification shall comply with the
terms of this Section 9.3, it shall become immediately effective.

100

--------------------------------------------------------------------------------




9.3.2    New Mezzanine Loan Option. Lender, without in any way limiting Lender’s
other rights hereunder, in its sole and absolute discretion, shall have the
right, at any time (whether prior to or after any Secondary Market Transaction),
to create one or more mezzanine loans (each, a “New Mezzanine Loan”), to
establish different interest rates and to reallocate the Outstanding Principal
Balance and monthly debt service payments for the Loan to the Loan and such New
Mezzanine Loan(s) and to require the payment of the Loan and any New Mezzanine
Loan(s) in such order of priority as may be designated by Lender; provided, that
the outstanding principal balance of the Loan and such New Mezzanine Loan(s)
immediately after the effective date of the creation of such New Mezzanine
Loan(s) equals the Outstanding Principal Balance immediately prior to such
modification and the weighted average of the interest rates for the Loan and
such New Mezzanine Loan(s) immediately after the effective date of the creation
of such New Mezzanine Loan(s) equals the interest rate of the original Note
immediately prior to such modification. Borrower shall cause the formation of
one or more special purpose, bankruptcy remote entities as required by Lender in
order to serve as the borrower under any New Mezzanine Loan (each, a “New
Mezzanine Loan Borrower”) and the applicable organizational documents of
Borrower shall be amended and modified as necessary or required in the formation
of any New Mezzanine Loan Borrower.
9.3.3    Cooperation; Execution; Delivery. Borrower shall (and shall cause
Operating Lessee to) reasonably cooperate with all reasonable requests of Lender
in connection with this Section 9.3. If requested by Lender, Borrower shall (and
shall cause Operating Lessee to) promptly execute and deliver such documents as
shall be required by Lender and any Rating Agency in connection with any
modification or New Mezzanine Loan pursuant to this Section 9.3, all in form and
substance satisfactory to Lender and satisfactory to any applicable Rating
Agency, including, the severance of security documents if requested and/or, in
connection with the creation of any New Mezzanine Loan: (i) execution and
delivery of a promissory note and loan documents necessary to evidence such New
Mezzanine Loan, (ii) execution and delivery of such amendments to the Loan
Documents as are necessary in connection with the creation of such New Mezzanine
Loan, (iii) delivery of opinions of legal counsel with respect to due execution,
authority and enforceability of any modification documents or documents
evidencing or securing any New Mezzanine Loan, as applicable and (iv) with
respect to any New Mezzanine Loan, delivery of an additional Insolvency Opinion
for the Loan and a substantive non-consolidation opinion; each as reasonably
acceptable to Lender, prospective investors and/or the Rating Agencies. In the
event Borrower fails to execute and deliver (or cause Operating Lessee to
execute and deliver) such documents to Lender within five (5) Business Days
following such request by Lender, Borrower hereby absolutely and irrevocably
appoints Lender as its Operating Lessee’s true and lawful attorney, coupled with
an interest, in its name and stead to make and execute all documents necessary
or desirable to effect such transactions, Borrower hereby ratifying all that
such attorney shall do by virtue thereof. It shall be an Event of Default under
this Agreement, the Note, the Mortgage and the other Loan Documents if Borrower
fails to comply with any of the terms, covenants or conditions of this
Section 9.3 after expiration of ten (10) Business Days after notice thereof.
Section 9.4    Costs and Expenses. Notwithstanding anything to the contrary
contained in this Article 9, neither Borrower nor Operating Lessee shall be
required to incur any costs or expenses in the performance of its obligations
under Sections 9.1(a) or (b) or Section 9.3 above other than expenses of
Borrower’s counsel of up to $15,000.

101

--------------------------------------------------------------------------------




ARTICLE 10    

MISCELLANEOUS
Section 10.1    Exculpation. Subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrower and Operating Lessee to
perform and observe the Obligations contained in the Note, this Agreement, the
Mortgage or the other Loan Documents by any action or proceeding wherein a money
judgment shall be sought against Borrower or Operating Lessee, except that
Lender may bring a foreclosure action, an action for specific performance or any
other appropriate action or proceeding to enable Lender to enforce and realize
upon its interest under the Note, this Agreement, the Mortgage and the other
Loan Documents, or in the Property, the Gross Revenues or any other collateral
given to Lender pursuant to the Loan Documents; provided, however, that, except
as specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower and Operating Lessee only to the extent of
Borrower’s and Operating Lessee’s interest in the Property, in the Gross
Revenues and in any other collateral given to Lender, and Lender, by accepting
the Note, this Agreement, the Mortgage and the other Loan Documents, shall not
sue for, seek or demand any deficiency judgment against Borrower or Operating
Lessee in any such action or proceeding under or by reason of or under or in
connection with the Note, this Agreement, the Mortgage or the other Loan
Documents. The provisions of this Section 10.1 shall not, however, (a)
constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender to name
Borrower or Operating Lessee as a party defendant in any action or suit for
foreclosure and sale under the Mortgage; (c) affect the validity or
enforceability of any of the Loan Documents or any guaranty made in connection
with the Loan or any of the rights and remedies of Lender thereunder; (d) impair
the right of Lender to obtain the appointment of a receiver; (e) impair the
enforcement of the Assignment of Leases; (f) impair the enforcement of the
Environmental Indemnity; (g) constitute a prohibition against Lender to seek a
deficiency judgment against Borrower or Operating Lessee in order to fully
realize the security granted by the Mortgage or to commence any other
appropriate action or proceeding in order for Lender to exercise its remedies
against the Property; or (h) constitute a waiver of the right of Lender to
enforce the liability and obligation of Borrower or Operating Lessee, by money
judgment or otherwise, to the extent of any loss, damage, cost, expense,
liability, claim or other obligation incurred by Lender (including attorneys’
fees and costs reasonably incurred) arising out of or in connection with the
following (all such liability and obligation of Borrower and Operating Lessee
for any or all of the following being referred to herein as “Borrower’s Recourse
Liabilities”):
(v)    fraud, willful misconduct, intentional misrepresentation or intentional
failure to disclose a material fact by or on behalf of Borrower, Operating
Lessee, Guarantor, any Affiliate of Borrower, Operating Lessee or Guarantor, or
any of their respective agents or representatives in connection with the Loan,
including by reason of any claim under the Racketeer Influenced and Corrupt
Organizations Act (RICO);
(vi)    the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity or in any other Loan Document

102

--------------------------------------------------------------------------------




concerning environmental laws, hazardous substances and/or asbestos and any
indemnification of Lender with respect thereto in either document;
(vii)    wrongful removal or destruction of any portion of the Property or
damage to the Property caused by willful misconduct;
(viii)    any intentional physical waste of the Property;
(ix)    the forfeiture by Borrower or Operating Lessee of the Property, or any
portion thereof, because of the conduct or purported conduct of criminal
activity by Borrower, Operating Lessee or Guarantor or any of their respective
agents or representatives in connection therewith;
(x)    the misappropriation or conversion by or on behalf of Borrower or
Operating Lessee of (A) any Insurance Proceeds paid by reason of any loss,
damage or destruction to the Property, (B) any Awards or other amounts received
in connection with the Condemnation of all or a portion of the Property, or
(C) any Gross Revenues (including Rents, Insurance Proceeds, security deposits,
advance deposits or any other deposits) or (D) any other funds due under the
Loan Documents, including in connection with any of the foregoing, by reason of
failure to comply with Section 6.1 hereof;
(xi)    failure to pay charges for labor or materials or other charges that can
create Liens on any portion of the Property; provided, however, that the failure
to pay such charges shall not constitute a recourse liability under this clause
(vii) to the extent that (A) funds to pay for such charges were (or would have
been if Lender had not applied such funds for other purposes, including
following an Event of Default), at the time in question, held in (x) the PIP
Reserve Account on account of PIP work related to such charges and/or (y) the
FF&E Reserve Account on account of Approved Capital Expenditures and/or FF&E
Work related to such charges and, in any such case, Lender fails to pay (or make
such funds available to pay) for such charges as a result of an Event of Default
or otherwise or (B) Rents received during the period in question are
insufficient to pay all of Borrower’s and Operating Lessee’s current and/or past
due liabilities (including such charges) with respect to the Property;
(xii)    any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Lender in accordance
with the provisions of the Loan Documents;
(xiii)    the failure to pay Taxes or transfer taxes; provided, however, that
the failure to pay such Taxes shall not constitute a recourse liability under
this clause (ix) to the extent that (A) funds to pay for such Taxes were (or
would have been if Lender had not applied such funds for other purposes,
including following an Event of Default), at the time in question, held in the
Tax Account and available to be used to pay for such Taxes and Lender fails to
pay (or make such funds available to pay) for such Taxes as a result of an Event
of Default or otherwise or (B) Rents received during the period in question are
insufficient to pay all of Borrower’s and Operating Lessee’s current and/or past
due liabilities (including such Taxes) with respect to the Property;

103

--------------------------------------------------------------------------------




(xiv)    failure to obtain and maintain the fully paid for Policies in
accordance with Section 5.1.1 hereof; provided however, that the failure to pay
such Insurance Premiums shall not constitute a recourse liability under this
clause (x) to the extent that (A) funds to pay for such Insurance Premiums were
(or would have been if Lender had not applied such funds for other purposes,
including following an Event of Default), at the time in question, held in the
Insurance Account and available to be used to pay for such Insurance Premiums
and Lender fails to pay (or make such funds available to pay) for such Insurance
Premiums as a result of an Event of Default or otherwise or (B) Rents received
during the period in question are insufficient to pay all of Borrower’s and
Operating Lessee’s current and/or past due liabilities (including such Insurance
Premiums) with respect to the Property;
(xv)    if any Management Agreement is in effect, any termination of such
Management Agreement that is not accordance with the terms of this Agreement;
(xvi)    Borrower’s and Operating Lessee’s indemnification of Lender set forth
in Section 9.2 hereof;
(xvii)    any cost or expense incurred by Lender in connection with the
enforcement of its rights and remedies hereunder or under any other Loan
Document as a result of Borrower’s or Operating Lessee’s bad faith interference
with Lender’s remedies following the occurrence of an Event of Default; and/or
(xviii)    a breach of any of the covenants set forth in Section 4.4 hereof that
is not a Springing Recourse Event under clause (i) below (other than those
covenants set forth in clauses (f), (j), (v) and (w) of Schedule V attached
hereto ; provided, however, with respect to paragraph (v), to the extent
Borrower has paid or pays its own liabilities and expenses, failure to have done
so or do so from its own funds shall be a Recourse Liability, and with respect
to paragraph (w), to the extent Borrower has compensated or does compensate its
consultants and agents, failure to have done so or do so from its own funds
shall be a Borrower’s Recourse Liability).
Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents, and (B) the Obligations
shall be fully recourse to Borrower and Operating Lessee in the event that any
of the following occur (each, a “Springing Recourse Event”): (i) a breach of the
covenants set forth in Section 4.4 hereof (other than those covenants set forth
in clauses (f), (j) and (v) of Schedule V attached hereto), that is reasonably
expected to result in the substantive consolidation of Borrower or Operating
Lessee with any other Person as a result of such breach; (ii) Borrower or
Operating Lessee fails to obtain Lender’s prior consent (if such consent is
required hereunder) to any subordinate financing secured by the Property or
other voluntary Lien encumbering the Property (other than a Permitted
Encumbrance); (iii) Borrower or Operating Lessee fails to obtain Lender’s prior
consent to any Transfer of the Property or any interest therein or any Transfer
of any direct or indirect interest in Borrower or Operating Lessee, in either
case as required by the Mortgage or this Agreement other than a Permitted
Transfer; provided, however, that a Transfer resulting from either of the
following shall not be a

104

--------------------------------------------------------------------------------




Springing Recourse Event hereunder: (A) the exercise of Lender’s rights or
remedies under this Agreement or any of the other Loan Documents, including a
foreclosure, the appointment of a receiver by Lender or the delivery of a
deed-in-lieu of foreclosure (collectively, a “Mortgage Transfer”) or (B) the
consummation of any enforcement action by a New Mezzanine Loan Lender pursuant
to a New Mezzanine Loan, including the delivery of an assignment-in-lieu of
foreclosure, provided that, prior to or concurrently with such
assignment-in-lieu of foreclosure, an Approved Replacement Guarantor shall
execute and deliver to Lender a guaranty of recourse obligations (in the same
form as the Guaranty delivered to Lender by Guarantor on the date hereof) and an
environmental indemnity agreement (in the same form as the Environmental
Indemnity delivered to Lender by Guarantor on the date hereof) (collectively, a
“Mezzanine Transfer”); (iv) Borrower, Operating Lessee or any SPC Party files a
voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (v) Borrower or Operating Lessee is substantively
consolidated with any other Person; unless such consolidation was involuntary
and not consented to by Borrower, Operating Lessee, such SPC Party or Guarantor
and is discharged, stayed or dismissed within sixty (60) days following the
occurrence of such consolidation; (vi) the filing of an involuntary petition
against Borrower, Operating Lessee and/or any SPC Party under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law by any other
Person in which Borrower, Operating Lessee and/or any SPC Party colludes with or
otherwise assists such Person, and/or Borrower, and/or Operating Lessee and/or
any SPC Party solicits or causes to be solicited petitioning creditors for any
involuntary petition against Borrower and/or Operating Lessee and/or any SPC
Party by any Person; (vii) Borrower and/or Operating Lessee and/or any SPC Party
files an answer consenting to, or otherwise acquiescing in, or joining in, any
involuntary petition filed against it by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law; (viii)
Borrower, Operating Lessee or any Affiliate, officer, director or representative
which controls Borrower or Operating Lessee consents to, or acquiesces in, or
joins in, an application for the appointment of a custodian, receiver, trustee
or examiner for Borrower, Operating Lessee or any portion of the Property
(unless such appointment is at the request of Lender); (ix) Borrower, Operating
Lessee or any SPC Party makes an assignment for the benefit of creditors; or (x)
if Guarantor (or any Person comprising Guarantor), Borrower, Operating Lessee or
any Affiliate of any of the foregoing, in connection with any enforcement action
or exercise or assertion of any right or remedy by or on behalf of Lender under
or in connection with the Guaranty, the Note, the Mortgage or any other Loan
Document, seeks a defense, judicial intervention or injunctive or other
equitable relief of any kind, or asserts in a pleading filed in connection with
a judicial proceeding any defense against Lender or any right in connection with
any security for the Loan (except for rights, defenses and other relief that are
not frivolous and that are asserted in good faith, in each case, as determined
by the finder of facts in such matters).
Notwithstanding anything contained in this Agreement, the Guaranty, the
Environmental Indemnity or the other Loan Documents to the contrary, Recourse
Liabilities and Springing Recourse Events shall not include any action or
omission of (A) Lender or its agents from and after a foreclosure of the
Mortgage, or Lender’s acceptance of a deed-in lieu of foreclosure, (B) a
receiver selected or appointed by Lender for the Property during the continuance
of such receiver’s tenure or (C) any purchaser of the Property at a foreclosure
of the Mortgage, or any transferee of Lender or such purchaser, in each case
under this clause (C), so long as such purchaser or transferee is not owned or
Controlled in whole or in part (directly or indirectly) by Guarantor or an
Affiliate of Guarantor. Notwithstanding the foregoing, nothing contained herein
shall relieve the Borrower or Operating

105

--------------------------------------------------------------------------------




Lessee from liability for any Borrower’s Recourse Liabilities or Springing
Recourse Events which are caused by or on behalf of Borrower, Operating Lessee
or Guarantor.
Section 10.2    Survival; Successors and Assigns. This Agreement and all
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the making by Lender of the
Loan and the execution and delivery to Lender of the Note, and shall continue in
full force and effect so long as all or any of the Obligations are outstanding
and unpaid unless a longer period is expressly set forth herein or in the other
Loan Documents. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the legal representatives,
successors and assigns of such party. All covenants, promises and agreements in
this Agreement, by or on behalf of Borrower and Operating Lessee, shall inure to
the benefit of the legal representatives, successors and assigns of Lender.
Section 10.3    Lender’s Discretion; Rating Agency Review Waiver.
(d)    Whenever pursuant to this Agreement Lender exercises any right given to
it to approve or disapprove any matter, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Rating Agencies are
given any right to approve or disapprove any matter, or any arrangement or term
is to be satisfactory to the Rating Agencies, the decision of Lender to approve
or disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory, based upon Lender’s determination of Rating
Agency criteria, shall be substituted therefor.
(e)    Whenever, pursuant to this Agreement or any other Loan Documents, a
Rating Agency Confirmation is required from each applicable Rating Agency, in
the event that any applicable Rating Agency “declines review”, “waives review”
or otherwise indicates in writing or otherwise to Lender’s or Servicer’s
satisfaction that no Rating Agency Confirmation will or needs to be issued with
respect to the matter in question (each, a “Review Waiver”), then the Rating
Agency Confirmation requirement shall be deemed to be satisfied with respect to
such matter. It is expressly agreed and understood, however, that receipt of a
Review Waiver (i) from any one Rating Agency shall not be binding or apply with
respect to any other Rating Agency and (ii) with respect to one matter shall not
apply or be deemed to apply to any subsequent matter for which Rating Agency
Confirmation is required.
Section 10.4    Governing Law.
(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS

106

--------------------------------------------------------------------------------




OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED
PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY,
AND CONSTRUED ACCORDING TO, THE LAW OF THE STATE, COMMONWEALTH OR DISTRICT, AS
APPLICABLE, IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, COMMONWEALTH OR DISTRICT, AS
APPLICABLE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS
AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:
CORPORATION SERVICE COMPANY
1180 AVENUE OF THE AMERICAS, SUITE 210
NEW YORK, NEW YORK 10036-8401
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND BORROWER AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A

107

--------------------------------------------------------------------------------




SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF
LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER IN ANY OTHER
JURISDICTION.
Section 10.5    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower or
Operating Lessee therefrom, shall in any event be effective unless the same
shall be in a writing signed by the party or parties against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on, Borrower or Operating Lessee shall
entitle Borrower or Operating Lessee to any other or future notice or demand in
the same, similar or other circumstances. Neither any failure nor any delay on
the part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder or under any other Loan Document, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement or the
other Loan Documents, or to declare a default for failure to effect prompt
payment of any such other amount. Lender shall have the right to waive or reduce
any time periods that Lender is entitled to under the Loan Documents in its sole
and absolute discretion.
Section 10.6    Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by facsimile
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 10.6. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by facsimile if sent during business hours
on a Business Day (otherwise on the next Business Day), (c) on the date of
delivery by hand if delivered during business hours on a Business Day (otherwise
on the next Business Day), and (d) on the next Business Day if sent by an
overnight commercial courier, in each case addressed to the parties as follows:

108

--------------------------------------------------------------------------------




If to Lender:
German American Capital Corporation
60 Wall Street, 10th Floor
New York, NY 10005
Attention: Robert W. Pettinato, Jr.
Facsimile No. (212) 797-4489

and to:
German American Capital Corporation
60 Wall Street, 10th Floor
New York, NY 10005
Attention: General Counsel
Facsimile No. (646)736-5721

with a copy to:
Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Attention: Jeannie Bionda, Esq.
Facsimile No. (212) 836-6534

with a copy to:
Wells Fargo Bank, NA

Duke Energy Center
550 S. Tryon Street, 12th Floor
Charlotte, NC 28202MAC D1086-120
Attention: W. Alexander Groot, Director
Facsimile No. (704) 715-0374
If to Borrower:
Ashford Chicago LP
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attention: David Brooks
Facsimile No. (972) 490-9605

with a copy to:
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, Texas 75201
Attention: Cynthia Nelson
Facsimile No. (214) 999-3884

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 10.6. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer and Lender hereby
acknowledges and agrees that Borrower and Operating Lessee shall be entitled to
rely on any Notice given by Servicer as if it had been sent by Lender.
Section 10.7    Waiver of Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT

109

--------------------------------------------------------------------------------




BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND
LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS
TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.
Section 10.8    Headings, Schedules and Exhibits. The Article and/or Section
headings and the Table of Contents in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. The Schedules and Exhibits annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.
Section 10.9    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 10.10    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower or
Operating Lessee to any portion of the Obligations of Borrower or Operating
Lessee hereunder. To the extent Borrower or Operating Lessee makes a payment or
payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.
Section 10.11    Waiver of Notice. Neither Borrower nor Operating Lessee shall
be entitled to any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and Operating Lessee and except with respect to matters for which
Borrower and Operating Lessee are not, pursuant to applicable Legal
Requirements, permitted to waive the giving of notice. Borrower hereby expressly
waives the right to receive any notice from Lender with respect to any matter
for which this Agreement or the other Loan Documents do not specifically and
expressly provide for the giving of notice by Lender to Borrower. Lender shall
have the continuing and exclusive right to apply or reverse and reapply any and
all payments by Borrower or Operating Lessee to any portion of the Obligations
of Borrower or Operating Lessee hereunder. To the extent Borrower or Operating
Lessee makes a payment or payments to Lender, which payment or proceeds or any
part thereof are subsequently invalidated, declared to be fraudulent or

110

--------------------------------------------------------------------------------




preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
Obligations hereunder or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment or proceeds had not
been received by Lender.
Section 10.12    Remedies of Borrower and Operating Lessee. In the event that a
claim or adjudication is made that Lender or its agents have acted unreasonably
or unreasonably delayed acting in any case where, by law or under this Agreement
or the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, neither Lender nor its agents shall be
liable for any monetary damages and Borrower’s and Operating Lessee’s sole
remedy shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. Any action or proceeding to determine whether Lender has
acted reasonably shall be determined by an action seeking declaratory judgment.
Section 10.13    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower or Operating Lessee may otherwise
have against any assignor of such documents, and no such unrelated counterclaim
or defense shall be interposed or asserted by Borrower and Operating Lessee in
any action or proceeding brought by any such assignee upon such documents and
any such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.
Section 10.14    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common or joint tenancy relationship between or among Borrower,
Operating Lessee and Lender nor to grant Lender any interest in the Property
other than that of mortgagee, beneficiary or lender.
(b)    The Loan Documents are solely for the benefit of Lender, Borrower and
Operating Lessee (and the Lender Group, the Issuer and the Underwriter Group
with respect to Section 9.2(b)) and nothing contained in any Loan Document shall
be deemed to confer upon anyone other than the Lender, Borrower and Operating
Lessee any right to insist upon or to enforce the performance or observance of
any of the obligations contained therein.
Section 10.15    Publicity. All news releases, publicity or advertising by
Borrower, Operating Lessee or their Affiliates through any media intended to
reach the general public which refers to the Loan Documents or the financing
evidenced by the Loan Documents, to Lender, the Affiliate of Lender that acts as
the issuer with respect to a Securitization or any of their other Affiliates (x)
shall be prohibited prior to the final Securitization of the Loan and (y) after
the final Securitization of the Loan, shall be subject to the prior written
approval of Lender. Lender shall have the right to issue any of the foregoing
without Borrower’s or Operating Lessee’s approval and Borrower authorizes Lender
to issue press releases,

111

--------------------------------------------------------------------------------




advertisements and other promotional materials in connection with Lender’s own
promotional and marketing activities, including in connection with a Secondary
Market Transaction, and such materials may describe the Loan in general terms or
in detail and Lender’s participation therein in the Loan.
Section 10.16    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Operating Lessee, the
members or partners of Borrower or Operating Lessee, as applicable, and others
with interests in Borrower or Operating Lessee, and of the Property, and shall
not assert any right under any laws pertaining to the marshalling of assets, the
sale in inverse order of alienation, homestead exemption, the administration of
estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Property
for the collection of the Obligations without any prior or different resort for
collection, or of the right of Lender to the payment of the Obligations out of
the net proceeds of the Property in preference to every other claimant
whatsoever.
Section 10.17    Certain Waivers. Borrower hereby waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Lender or its agents or otherwise to offset any
obligations to make the payments required by the Loan Documents. No failure by
Lender to perform any of its obligations hereunder shall be a valid defense to,
or result in any offset against, any payments which Borrower or Operating Lessee
is obligated to make under any of the Loan Documents. Without limiting any of
the other provisions contained herein, Borrower hereby unconditionally and
irrevocably waives, to the maximum extent not prohibited by applicable law, any
rights it may have to claim or recover against Lender in any legal action or
proceeding any special, exemplary, punitive or consequential damages. 
Section 10.18    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan, without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or affiliate of Lender of any
equity interest any of them may acquire in Borrower or Operating Lessee, and
Borrower hereby irrevocably waives the right to raise any defense or take any
action on the basis of the foregoing with respect to Lender’s exercise of any
such rights or remedies. Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower, Operating Lessee or their Affiliates.

112

--------------------------------------------------------------------------------




Section 10.19    Brokers and Financial Advisors. Borrower hereby represents
that, except for Jones Lang LaSalle (“Broker”), it has dealt with no financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Agreement. Borrower will
pay Broker a commission pursuant to a separate agreement. Borrower shall
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, losses, costs and expenses of any kind (including Lender’s
attorneys’ fees and expenses) in any way relating to or arising out of a claim
by any Person (including Broker) that such Person acted on behalf of Borrower,
Operating Lessee or Lender in connection with the transactions contemplated
herein. The provisions of this Section 10.19 shall survive the expiration and
termination of this Agreement and the payment of the Obligations.
Section 10.20    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto and their
respective affiliates in respect of the transactions contemplated hereby and
thereby, and all prior agreements among or between such parties, including any
confidentiality agreements or any similar agreements between or among any such
parties, whether oral or written, are superseded by the terms of this Agreement
and the other Loan Documents.
Section 10.21    Servicer.
(a)    At the option of Lender, the Loan may be serviced by a servicer or
special servicer (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any set-up fees or any other initial costs relating to or arising under the
Servicing Agreement. Borrower shall not be responsible for payment of the
monthly or annual master servicing fee due to the Servicer under the Servicing
Agreement.
(b)    Other than as set provided in Section 10.21(a) above, Borrower shall pay
all of the fees and expenses of the Servicer and any reasonable third-party fees
and expenses in connection with the Loan, including any prepayments, releases of
the Property, approvals under the Loan Documents requested by Borrower or
Operating Lessee, other requests under the Loan, assumption of Borrower’s and
Operating Lessee’s obligations or modification of the Loan, as well as any
customary fees and expenses in connection with the special servicing or work-out
of the Loan or enforcement of the Loan Documents, including, special servicing
fees, operating or trust advisor fees (if the Loan is a specially serviced loan
or in connection with a workout), work-out fees, liquidation fees, attorneys
fees and expenses and other fees and expenses in connection with the
modification or restructuring of the Loan.
Section 10.22    Joint and Several Liability. If more than one Person has
executed this Agreement as “Borrower” or as “Operating Lessee” the
representations, covenants, warranties and obligations of all such Persons
hereunder shall be joint and several.
Section 10.23    Creation of Security Interest. Notwithstanding any other
provision set forth in this Agreement, the Note, the Mortgage or any of the
other Loan Documents, Lender may at any time create a security interest in all
or any portion of its rights under this

113

--------------------------------------------------------------------------------




Agreement, the Note, the Mortgage and any other Loan Document (including the
advances owing to it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.
Section 10.24    Taxes. Any and all payments by Borrower or Operating Lessee
hereunder and under the other Loan Documents shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on Lender’s income, and franchise taxes imposed on
Lender by the law or regulation of any Governmental Authority (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to in this Section 10.24 as “Applicable
Taxes”). If Borrower or Operating Lessee shall be required by law to deduct any
Applicable Taxes from or in respect of any sum payable hereunder to Lender, the
following shall apply: (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 10.24), Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) Borrower or Operating Lessee shall make such deductions and
(iii) Borrower or Operating Lessee shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law. Payments pursuant to this Section 10.24 shall be made within ten (10) days
after the date Lender makes written demand therefor.
Section 10.25    Assignments and Participations. In addition to any other rights
of Lender hereunder, the Loan, the Note, the Loan Documents and/or Lender’s
rights, title, obligations and interests therein may be sold, assigned,
participated or otherwise transferred by Lender and any of its successors and
assigns to any Person at any time in its sole and absolute discretion, in whole
or in part, whether by operation of law (pursuant to a merger or other successor
in interest) or otherwise without notice to or consent from Borrower, Operating
Lessee or any other Person. Upon such assignment, all references to Lender in
this Agreement and in any Loan Document shall be deemed to refer to such
assignee or successor in interest and such assignee or successor in interest
shall thereafter stand in the place of Lender in all respects. Except as
expressly permitted herein, neither Borrower nor Operating Lessee may assign its
rights, title, interests or obligations under this Agreement or under any of the
Loan Documents.
Section 10.26    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
Section 10.27    Set-Off. In addition to any rights and remedies of Lender
provided by this Agreement and by law, Lender shall have the right in its sole
discretion, without prior notice to Borrower or Operating Lessee, any such
notice being expressly waived by Borrower or to the extent permitted by
applicable law, upon any amount becoming due and payable by Borrower or
Operating Lessee hereunder (whether at the stated maturity, by acceleration or
otherwise), to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured,

114

--------------------------------------------------------------------------------




at any time held or owing by Lender or any Affiliate thereof to or for the
credit or the account of Borrower or Operating Lessee; provided however, Lender
may only exercise such right during the continuance of an Event of Default.
Lender agrees promptly to notify Borrower after any such set-off and application
made by Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application.




[NO FURTHER TEXT ON THIS PAGE]



115

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
LENDER:
GERMAN AMERICAN CAPITAL CORPORATION
By:
/s/ Thomas R. Traynor    
Name: Thomas R. Traynor
Title: Director

By:
/s/ James Millon    
Name: James Millon
Title: Vice President























































[Signatures continue on the following page]




--------------------------------------------------------------------------------






BORROWER:
ASHFORD CHICAGO LP
By:
Ashford Chicago GP LLC, its general partner

By:     /s/ David Brooks        
Name: David Brooks
Title: Vice President
























[Signatures continue on the following page]




--------------------------------------------------------------------------------








OPERATING LESSEE:


ASHFORD TRS CHICAGO II LLC


By:
/s/ David Kimichik    
Name: David Kimichik
Title: President







SCHEDULE I

INTENTIONALLY OMITTED










SCHEDULE II

INTENTIONALLY OMITTED


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







SCHEDULE III

ORGANIZATIONAL CHART

(Attached)








SCHEDULE IV

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES
Section 3.1.8:
Except with regard to the following:
•
Guarantor’s or ERISA Affiliates’ (other than Borrower and its general partner)
contributions to its respective 401K plan.

Section 3.1.9:
Except as may be specifically provided otherwise the following reports:
•
Zoning and Site Requirements Summary dated January 16, 2014, prepared by The
Planning & Zoning Resource Corporation, for German American Capital Corporation.

•
Physical Conditions Report.

•
Phase I Environmental Site Assessment Report dated January 9, 2014 prepared by
Partner Engineering and Science, Inc., Partner Project No. 13-113630.1.

Section 3.1.11:
Except as may be specifically provided otherwise the following documents:
•
Survey dated September 12, 2005 last revised February 7, 2014 prepared by Joseph
A. Lima, P.L.S. 3080, National Survey Service, Inc.

•
Loan Title Insurance Policy prepared by Chicago Title Insurance Company, Policy
No. 1401-008936886 - D2.

Section 3.1.16:
Except as may be specifically provided otherwise the following document:
•
Survey dated September 12, 2005 last revised February 7, 2014 prepared by Joseph
A. Lima, P.L.S. 3080, National Survey Service, Inc.







SCHEDULE V

DEFINITION OF SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY


Borrower hereby represents and warrants to, and covenants with, Lender that
since the date of its formation and at all times on and after the date hereof
and until such time as the Obligations shall be paid and performed in full:
(a)    Borrower (i) has been, is, and will be organized solely for the purpose
of acquiring, developing, owning, holding, financing, selling, leasing,
transferring, exchanging, managing and operating the Property, entering into
this Agreement with the Lender, refinancing the Property in connection with a
permitted repayment of the Loan, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing, and (ii) has
not owned, does not own, and will not own any asset or property other than
(A) the Property, and (B) incidental personal property necessary for the
ownership or operation of the Property.
(b)    Borrower has not engaged and will not engage in any business other than
the ownership, management and operation of the Property and Borrower will
conduct and operate its business as presently conducted and operated.
(c)    Other than with Operating Lessee, Borrower has not and will not enter
into any contract or agreement with any Affiliate of Borrower except upon terms
and conditions that are intrinsically fair, commercially reasonable, and no less
favorable to it than would be available on an arms-length basis with third
parties other than any such party.
(d)    Borrower has not incurred and will not incur any Indebtedness other than
Permitted Indebtedness. No Indebtedness other than the Debt and Permitted
Equipment Financing may be secured (senior, subordinate or pari passu) by the
Property.
(e)    Borrower has not made and will not make any loans or advances to any
third party (including any Affiliate or constituent party), and has not and
shall not acquire obligations or securities of its Affiliates other than the
Operating Lease.
(f)    Borrower has been, is, and intends to remain solvent and Borrower has
paid and intends to pay its debts and liabilities (including, as applicable,
shared personnel and overhead expenses) from its assets; provided that the
foregoing shall not require any direct or indirect member, partner or
shareholder of Borrower to make any additional capital contributions to
Borrower.
(g)    Borrower has done or caused to be done, and will do, all things necessary
to observe organizational formalities and preserve its existence, and Borrower
has not, will not, nor will Borrower permit any SPC Party to, (i) terminate or
fail to comply with the provisions of its organizational documents, or
(ii) unless (A) Lender has consented and (B) following a Securitization of the
Loan, the applicable Rating Agencies have issued a Rating Agency Confirmation in
connection therewith, amend, modify or otherwise change its partnership
certificate, partnership agreement, articles of incorporation and bylaws,
operating agreement, trust or other organizational documents.
(h)    Borrower has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any other Person. Borrower’s assets will not be listed as assets on the
financial statement of any other Person, provided, however, that Borrower’s
assets may be included in a consolidated financial statement of its Affiliates
provided that appropriate notation shall be made on such consolidated financial
statements to indicate the separateness of Borrower and such Affiliates and to
indicate that Borrower’s assets and credit are not available to satisfy the
debts and other obligations of such Affiliates or any other Person. Borrower has
maintained and shall maintain its books, records, resolutions and agreements in
accordance with this Agreement.
(i)    Borrower has been, will be, and at all times has held and will hold
itself out to the public as, a legal entity separate and distinct from any other
entity (including any Affiliate of Borrower or any constituent party of
Borrower), shall correct any known misunderstanding regarding its status as a
separate entity, shall conduct business in its own name, shall not identify
itself or any of its Affiliates as a division or department or part of the other
and shall maintain and utilize separate stationery, invoices and checks bearing
its own name.
(j)    Borrower has maintained and intends to maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided that
the foregoing shall not require any direct or indirect member, partner or
shareholder of Borrower to make any additional capital contributions to
Borrower.
(k)    Neither Borrower nor any constituent party of Borrower has sought or will
seek or effect the liquidation, dissolution, winding up, consolidation or
merger, in whole or in part, of Borrower.
(l)    Borrower has not and will not commingle the funds and other assets of
Borrower with those of any Affiliate or constituent party or any other Person,
and has held and will hold all of its assets in its own name.
(m)    Borrower has and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any Affiliate or constituent party or any other Person.
(n)    Other than Operating Lessee, Borrower has not and will not assume or
guarantee or become obligated for the debts of any other Person and does not and
will not hold itself out to be responsible for or have its credit available to
satisfy the debts or obligations of any other Person.
(o)    Each of Borrower’s general partner or managing member, as applicable,
(each, an “SPC Party”) shall be a Delaware limited liability company or a
corporation formed under the laws of any jurisdiction of the United States whose
sole asset is its interest in Borrower and each such SPC Party (i) will cause
Borrower to be a Special Purpose Bankruptcy Remote Entity; (ii) will at all
times comply with each of the representations, warranties and covenants
contained on this Schedule V (other than clauses (a), (b), (d) and (y)) as if
such representation, warranty or covenant was made directly by such SPC Party;
(iii) will not engage in any business or activity other than owning an interest
in Borrower; (iv) will not acquire or own any assets other than its partnership
or membership interest in Borrower; and (v) will not incur any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation) other
than unsecured trade payables incurred in the ordinary course of business
related to the ownership of an interest in Borrower that (A) do not exceed at
any one time $10,000.00, and (B) are paid within thirty (30) days after the date
incurred. Upon the withdrawal or the disassociation of an SPC Party from
Borrower, Borrower shall immediately appoint a new SPC Party whose articles or
certificate of formation or incorporation are substantially similar to those of
such SPC Party and deliver a new non-consolidation opinion to the Rating Agency
or Rating Agencies, as applicable, with respect to the new SPC Party and its
equity owners.
(p)    The organizational documents of each SPC Party shall provide that at all
times there shall be (and Borrower shall at all times cause there to be) at
least two (2) duly appointed Independent Directors or Independent Managers. In
addition, the organizational documents of each SPC Party shall provide that no
Independent Director or Independent Manager (as applicable) of such SPC Party
may be removed or replaced without Cause and unless such SPC Party provides
Lender with not less than three (3) Business Days’ prior written notice of
(a) any proposed removal of an Independent Director or Independent Manager (as
applicable), together with a statement as to the reasons for such removal, and
(b) the identity of the proposed replacement Independent Director or Independent
Manager (as applicable), together with a certification that such replacement
satisfies the requirements set forth in the organizational documents for an
Independent Director or Independent Manager (as applicable).
(q)    The organizational documents of Borrower and each SPC Party shall also
provide an express acknowledgment that Lender is an intended third-party
beneficiary of the “special purpose” provisions of such organizational
documents.
(r)    The organizational documents of each SPC Party shall provide that such
SPC Party shall not take any action which, under the terms of any certificate of
incorporation, by-laws or any voting trust agreement with respect to any common
stock, requires a unanimous vote of the (A) the sole member of such SPC Party
(the “Sole Member”), (B) the board of directors of such SPC Party or (C) the
committee of managers of such SPC Party designated to manage the business
affairs of such SPC Party (the “Committee”), unless at the time of such action
there shall be at least two (2) duly appointed Independent Directors or
Independent Managers and all such Independent Directors or Independent Managers
(as applicable) have participated in such vote. The organizational documents of
each SPC Party shall provide that actions requiring such unanimous written
consent, including the Independent Directors or Independent Managers (as
applicable), shall include each of the following with respect to such SPC Party
and Borrower: (i) filing or consenting to the filing of any petition, either
voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute, (ii) seeking or consenting to
the appointment of a receiver, liquidator or any similar official of Borrower or
a substantial part of its business, (iii) taking any action that might cause
such entity to become insolvent, (iv) making an assignment for the benefit of
creditors, (v) admitting in writing its inability to pay debts generally as they
become due, (vi) declaring or effectuating a moratorium on the payment of any
obligations, or (vii) taking any action in furtherance of the foregoing. In
addition, the organizational documents of each SPC Party shall provide that,
when voting with respect to any matters set forth in the immediately preceding
sentence of this clause (r), the Independent Directors or Independent Managers
(as applicable) shall consider only the interests of Borrower, including its
creditors. No SPC Party shall (on behalf of itself or Borrower) take any of the
foregoing actions without the unanimous written consent of its board of
directors, its member(s) or the Committee, as applicable, including (or together
with) all Independent Directors or Independent Managers, as applicable. Without
limiting the generality of the foregoing, such documents shall expressly provide
that, to the greatest extent permitted by law, except for duties to Borrower
(including duties to Borrower’s equity holders solely to the extent of their
respective economic interests in Borrower and to Borrower’s creditors as set
forth in the immediately preceding sentence), such Independent Directors or
Independent Managers (as applicable) shall not owe any fiduciary duties to, and
shall not consider, in acting or otherwise voting on any matter for which their
approval is required, the interests of (i) the SPC Party or Borrower’s other
equity holders, (ii) other Affiliates of Borrower, or (iii) any group of
Affiliates of which Borrower is a part); provided, however, the foregoing shall
not eliminate the implied contractual covenant of good faith and fair dealing.
(s)    Notwithstanding anything herein to the contrary, the SPC Party may be a
Delaware single-member limited liability company provided that:
(i)    the organizational documents of such SPC Party shall provide that, as
long as any portion of the Obligations remains outstanding, upon the occurrence
of any event that causes the Sole Member of such SPC Party to cease to be a
member of such SPC Party (other than (i) upon an assignment by Sole Member of
all of its limited liability company interest in SPC Party and the admission of
the transferee, if permitted pursuant to the organizational documents of SPC
Party and the Loan Documents, or (ii) the resignation of Sole Member and the
admission of an additional member of SPC Party, if permitted pursuant to the
organizational documents of SPC Party and the Loan Documents), each of the
persons acting as an Independent Director or Independent Manager (as applicable)
of SPC Party shall, without any action of any Person and simultaneously with
Sole Member ceasing to be a member of SPC Party, automatically be admitted as
members of SPC Party (in each case, individually, a “Special Member” and
collectively, the “Special Members”) and shall preserve and continue the
existence of SPC Party without dissolution. The organizational documents of SPC
Party shall further provide that for so long as any portion of the Obligations
is outstanding, no Special Member may resign or transfer its rights as Special
Member unless (i) a successor Special Member has been admitted to SPC Party as a
Special Member, and (ii) such successor Special Member has also accepted its
appointment as an Independent Director or Independent Manager (as applicable);
(ii)    the organizational documents of SPC Party shall provide that, as long as
any portion of the Obligations remains outstanding, except as expressly
permitted pursuant to the terms of this Agreement, (i) Sole Member may not
resign, and (ii) no additional member shall be admitted to SPC Party; and
(iii)    the organizational documents of SPC Party shall provide that, as long
as any portion of the Obligations remains outstanding: (i) SPC Party shall be
dissolved, and its affairs shall be wound up, only upon the first to occur of
the following: (A) the termination of the legal existence of the last remaining
member of SPC Party or the occurrence of any other event which terminates the
continued membership of the last remaining member of SPC Party in SPC Party
unless the business of SPC Party is continued in a manner permitted by its
operating agreement or the Delaware Limited Liability Company Act (the “Act”),
or (B) the entry of a decree of judicial dissolution under Section 18-802 of the
Act; (ii) upon the occurrence of any event that causes the last remaining member
of SPC Party to cease to be a member of SPC Party or that causes Sole Member to
cease to be a member of SPC Party (other than (A) upon an assignment by Sole
Member of all of its limited liability company interest in SPC Party and the
admission of the transferee, if permitted pursuant to the organizational
documents of SPC Party and the Loan Documents, or (B) the resignation of Sole
Member and the admission of an additional member of SPC Party, if permitted
pursuant to the organizational documents of SPC Party and the Loan Documents),
to the fullest extent permitted by law, the personal representative of such last
remaining member shall be authorized to, and shall, within ninety (90) days
after the occurrence of the event that terminated the continued membership of
such member in SPC Party, agree in writing (I) to continue the existence of SPC
Party, and (II) to the admission of the personal representative or its nominee
or designee, as the case may be, as a substitute member of SPC Party, effective
as of the occurrence of the event that terminated the continued membership of
such member in SPC Party; (iii) the bankruptcy of Sole Member or a Special
Member shall not cause such Sole Member or Special Member, respectively, to
cease to be a member of SPC Party and upon the occurrence of such an event, the
business of SPC Party shall continue without dissolution; (iv) in the event of
the dissolution of SPC Party, SPC Party shall conduct only such activities as
are necessary to wind up its affairs (including the sale of the assets of SPC
Party in an orderly manner), and the assets of SPC Party shall be applied in the
manner, and in the order of priority, set forth in Section 18-804 of the Act;
and (v) to the fullest extent permitted by law, each of Sole Member and the
Special Members shall irrevocably waive any right or power that they might have
to cause SPC Party or any of its assets to be partitioned, to cause the
appointment of a receiver for all or any portion of the assets of SPC Party, to
compel any sale of all or any portion of the assets of SPC Party pursuant to any
applicable law or to file a complaint or to institute any proceeding at law or
in equity to cause the dissolution, liquidation, winding up or termination of
SPC Party.
(t)    Borrower shall conduct its business so that the assumptions made with
respect to Borrower in the Insolvency Opinion shall be true and correct in all
respects. In connection with the foregoing, Borrower hereby covenants and agrees
that it will comply with or cause the compliance with, (i) all of the facts and
assumptions (whether regarding Borrower or any other Person) set forth in the
Insolvency Opinion, (ii) all of the representations, warranties and covenants in
this Schedule V, and (iii) all of the organizational documents of Borrower and
any SPC Party.
(u)    Borrower has not permitted and will not permit any Affiliate or
constituent party independent access to its bank accounts.
(v)    Borrower has paid and intends to pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds, and has
maintained and shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations; provided that the foregoing shall not
require any direct or indirect member, partner or shareholder of Borrower to
make any additional capital contributions to Borrower.
(w)    Borrower has compensated and shall compensate each of its consultants and
agents from its funds for services provided to it and pay from its own assets
all obligations of any kind incurred; provided that the foregoing shall not
require any direct or indirect member, partner or shareholder of Borrower to
make any additional capital contributions to Borrower.
(x)    Borrower has allocated and will allocate fairly and reasonably any
overhead expenses that are shared with any Affiliate, including shared office
space.
(y)    Except in connection with the Loan, Borrower has not pledged and will not
pledge its assets for the benefit of any other Person, other than Permitted
Encumbrances.
(z)    Borrower has and will have no obligation to indemnify its officers,
directors, members or partners, as the case may be, or has such an obligation
that is fully subordinated to the Debt and will not constitute a claim against
it if cash flow in excess of the amount required to pay the Debt is insufficient
to pay such obligation.
(aa)    if such Borrower is (i) a limited liability company, has articles of
organization, a certificate of formation and/or an operating agreement, as
applicable, (ii) a limited partnership, has a limited partnership agreement, or
(iii) a corporation, has a certificate of incorporation or articles that, in
each case, provide that such entity will not: (A) dissolve, merge, liquidate,
consolidate; (B) sell, transfer, dispose, or encumber (except as permitted by
the Loan Documents) all or substantially all of its assets or acquire all or
substantially all of the assets of any Person; or (C) engage in any other
business activity, or amend its organizational documents with respect to the
matters set forth on this Schedule V without the consent of the Lender.
(bb)    Borrower has not, does not, and will not have any of its obligations
guaranteed by any Affiliate (other than from the Guarantor with respect to the
Loan).


Borrower hereby represents and warrants to, and covenants with, Lender that
since the date of Operating Lessee’s formation and at all times on and after the
date hereof and until such time as the Obligations shall be paid and performed
in full:
(a)Operating Lessee (i) has been, is, and will be organized solely for the
purpose of developing, leasing, managing and operating the Property, entering
into this Agreement with the Lender, refinancing the Property in connection with
a permitted repayment of the Loan, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing, and (ii) has
not owned, does not own, and will not own any asset or property other than
(A) the Property, and (B) incidental personal property necessary for the
ownership or operation of the Property.
(b)Operating Lessee has not engaged and will not engage in any business other
than the leasing, management and operation of the Property and Operating Lessee
will conduct and operate its business as presently conducted and operated.
(c)Other than with Borrower, Operating Lessee has not and will not enter into
any contract or agreement with any Affiliate of Operating Lessee, except upon
terms and conditions that are intrinsically fair, commercially reasonable, and
no less favorable to it than would be available on an arms-length basis with
third parties other than any such party.
(d)Operating Lessee has not incurred and will not incur any Indebtedness other
than Permitted Indebtedness.
(e)Operating Lessee has not made and will not make any loans or advances to any
third party (including any Affiliate or constituent party) (other than working
capital to Manager), and has not and shall not acquire obligations or securities
of its Affiliates.
(f)Operating Lessee has been, is, and intends to remain solvent and Operating
Lessee has paid and intends to pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets; provided
that the foregoing shall not require any direct or indirect member, partner or
shareholder of Operating Lessee to make any additional capital contributions to
Operating Lessee.
(g)Operating Lessee has done or caused to be done, and will do, all things
necessary to observe organizational formalities and preserve its existence, and
Operating Lessee has not, will not (i) terminate or fail to comply with the
provisions of its organizational documents, or (ii) unless (A) Lender has
consented and (B) following a Securitization of the Loan, the applicable Rating
Agencies have issued a Rating Agency Confirmation, amend, modify or otherwise
change its operating agreement or other organizational documents.
(h)Except to the extent that Operating Lessee is (i) required to file
consolidated tax returns by law; or (ii) treated as a “disregarded entity” for
tax purposes and is not required to file tax returns under applicable law, (1)
Operating Lessee has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any other Person; (2) Operating Lessee’s assets will not be listed as assets on
the financial statement of any other Person; it being understood that Operating
Lessee’s assets may be included in a consolidated financial statement of its
Affiliates provided that (i) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of Operating
Lessee and such Affiliates and to indicate that Operating Lessee’s assets and
credit are not available to satisfy the debts and other obligations of such
Affiliates or any other Person. Operating Lessee has maintained and shall
maintain its books, records, resolutions and agreements in accordance with this
Agreement.
(i)Operating Lessee has been, will be, and at all times has held and will hold
itself out to the public as, a legal entity separate and distinct from any other
entity (including any Affiliate of Operating Lessee or any constituent party of
Operating Lessee (recognizing that Operating Lessee may be treated as a
“disregarded entity” for tax purposes and is not required to file tax returns
for tax purposes under applicable law)), shall correct any known
misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, shall not identify itself or any of its Affiliates as
a division or department or part of the other and shall, to the extent
reasonably necessary for the operation of its business, maintain and utilize
separate stationery, invoices and checks bearing its own name.
(j)Operating Lessee has maintained and intends to maintain adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided that
the foregoing shall not require any direct or indirect member, partner or
shareholder of Operating Lessee to make any additional capital contributions to
Operating Lessee.
(k)Neither Operating Lessee nor any constituent party of Operating Lessee has
sought or will seek or effect the liquidation, dissolution, winding up,
consolidation or merger, in whole or in part, of Operating Lessee.
(l)Operating Lessee has not and will not commingle the funds and other assets of
Operating Lessee with those of any Affiliate or constituent party or any other
Person, and has held and will hold all of its assets in its own name.
(m)Operating Lessee has and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or constituent party or any other
Person.
(n)Operating Lessee has not and will not assume or guarantee or become obligated
for the debts of any other Person and does not and will not hold itself out to
be responsible for or have its credit available to satisfy the debts or
obligations of any other Person.
(o)The organizational documents of Operating Lessee shall provide that the
business and affairs of Operating Lessee shall be (A) managed by or under the
direction of a board of one or more directors designated by Operating Lessee’s
sole member (the “Sole Member”) or (B) a committee of managers designated by
Sole Member (a “Committee”) or (C) by Sole Member, and at all times there shall
be at least two (2) duly appointed Independent Directors or Independent
Managers. In addition, the organizational documents of Operating Lessee shall
provide that no Independent Director or Independent Manager (as applicable) of
Operating Lessee may be removed or replaced without Cause and unless Borrower
provides Lender with not less than three (3) Business Days’ prior written notice
of (a) any proposed removal of an Independent Director or Independent Manager
(as applicable), together with a statement as to the reasons for such removal,
and (b) the identity of the proposed replacement Independent Director or
Independent Manager, as applicable, together with a certification that such
replacement satisfies the requirements set forth in the organizational documents
for an Independent Director or Independent Manager (as applicable).
(p)The organizational documents of Operating Lessee shall also provide an
express acknowledgment that Lender is an intended third-party beneficiary of the
“special purpose” provisions of such organizational documents.
(q)The organizational documents of Operating Lessee shall provide that the board
of directors, the Committee or Sole Member (as applicable) of Operating Lessee
shall not take any action which, under the terms of any certificate of
formation, limited liability company operating agreement or any voting trust
agreement, requires an unanimous vote of the board of directors (or the
Committee as applicable) of Operating Lessee unless at the time of such action
there shall be (A) at least two (2) members of the board of directors (or the
Committee as applicable) who are Independent Directors or Independent Managers,
as applicable (and such Independent Directors or Independent Managers, as
applicable, have participated in such vote) or (B) if there is no board of
directors or Committee, then such Independent Managers shall have participated
in such vote. The organizational documents of Operating Lessee shall provide
that Operating Lessee will not and Operating Lessee agrees that it will not,
without the unanimous written consent of its board of directors, its Committee
or its Sole Member (as applicable), including, or together with, the Independent
Directors or Independent Managers (as applicable) (i) file or consent to the
filing of any petition, either voluntary or involuntary, to take advantage of
any applicable insolvency, bankruptcy, liquidation or reorganization statute,
(ii) seek or consent to the appointment of a receiver, liquidator or any similar
official of Operating Lessee or a substantial part of its business, (iii) take
any action that might cause such entity to become insolvent, (iv) make an
assignment for the benefit of creditors, (v) admit in writing its inability to
pay debts generally as they become due, (vi) declare or effectuate a moratorium
on the payment of any obligations, or (vii) take any action in furtherance of
the foregoing. Operating Lessee shall not take any of the foregoing actions
without the unanimous written consent of its board of directors, its Committee
or its Sole Member, as applicable, including (or together with) all Independent
Directors or Independent Managers, as applicable. In addition, the
organizational documents of Operating Lessee shall provide that, when voting
with respect to any matters set forth in the immediately preceding sentence of
this clause (q), the Independent Directors or Independent Managers (as
applicable) shall consider only the interests of Operating Lessee, including its
creditors. Without limiting the generality of the foregoing, such documents
shall expressly provide that, to the greatest extent permitted by law, except
for duties to Operating Lessee (including duties to the members of Operating
Lessee solely to the extent of their respective economic interest in Operating
Lessee and to Operating Lessee’s creditors as set forth in the immediately
preceding sentence), such Independent Directors or Independent Managers (as
applicable) shall not owe any fiduciary duties to, and shall not consider, in
acting or otherwise voting on any matter for which their approval is required,
the interests of (i) the members of Operating Lessee, (ii) other Affiliates of
Operating Lessee, or (iii) any group of Affiliates of which Operating Lessee is
a part); provided, however, the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing.
(r)The organizational documents of Operating Lessee shall provide that, as long
as any portion of the Obligations remains outstanding, upon the occurrence of
any event that causes Sole Member to cease to be a member of Operating Lessee
(other than (i) upon an assignment by Sole Member of all of its limited
liability company interest in Operating Lessee and the admission of the
transferee, if permitted pursuant to the organizational documents of Operating
Lessee and the Loan Documents, or (ii) the resignation of Sole Member and the
admission of an additional member of Operating Lessee, if permitted pursuant to
the organizational documents of Operating Lessee and the Loan Documents), each
of the persons acting as an Independent Director or Independent Manager (as
applicable) of Operating Lessee shall, without any action of any Person and
simultaneously with Sole Member ceasing to be a member of Operating Lessee,
automatically be admitted as members of Operating Lessee (in each case,
individually, a “Special Member” and collectively, the “Special Members”) and
shall preserve and continue the existence of Operating Lessee without
dissolution. The organizational documents of Operating Lessee shall further
provide that for so long as any portion of the Obligations is outstanding, no
Special Member may resign or transfer its rights as Special Member unless (i) a
successor Special Member has been admitted to Operating Lessee as a Special
Member, and (ii) such successor Special Member has also accepted its appointment
as an Independent Director or Independent Manager (as applicable).
(s)The organizational documents of Operating Lessee shall provide that, as long
as any portion of the Obligations remains outstanding, except as expressly
permitted pursuant to the terms of this Agreement, (i) Sole Member may not
resign, and (ii) no additional member shall be admitted to Operating Lessee.
(t)The organizational documents of Operating Lessee shall provide that, as long
as any portion of the Obligations remains outstanding: (i) Operating Lessee
shall be dissolved, and its affairs shall be wound up, only upon the first to
occur of the following: (A) the termination of the legal existence of the last
remaining member of Operating Lessee or the occurrence of any other event which
terminates the continued membership of the last remaining member of Operating
Lessee in Operating Lessee unless the business of Operating Lessee is continued
in a manner permitted by its operating agreement or the Delaware Limited
Liability Company Act (the “Act”), or (B) the entry of a decree of judicial
dissolution under Section 18-802 of the Act; (ii) upon the occurrence of any
event that causes the last remaining member of Operating Lessee to cease to be a
member of Operating Lessee or that causes Sole Member to cease to be a member of
Operating Lessee (other than (A) upon an assignment by Sole Member of all of its
limited liability company interest in Operating Lessee and the admission of the
transferee, if permitted pursuant to the organizational documents of Operating
Lessee and the Loan Documents, or (B) the resignation of Sole Member and the
admission of an additional member of Operating Lessee, if permitted pursuant to
the organizational documents of Operating Lessee and the Loan Documents), to the
fullest extent permitted by law, the personal representative of such last
remaining member shall be authorized to, and shall, within ninety (90) days
after the occurrence of the event that terminated the continued membership of
such member in Operating Lessee, agree in writing (I) to continue the existence
of Operating Lessee, and (II) to the admission of the personal representative or
its nominee or designee, as the case may be, as a substitute member of Operating
Lessee, effective as of the occurrence of the event that terminated the
continued membership of such member in Operating Lessee; (iii) the bankruptcy of
Sole Member or a Special Member shall not cause such Sole Member or Special
Member, respectively, to cease to be a member of Operating Lessee and upon the
occurrence of such an event, the business of Operating Lessee shall continue
without dissolution; (iv) in the event of the dissolution of Operating Lessee,
Operating Lessee shall conduct only such activities as are necessary to wind up
its affairs (including the sale of the assets of Operating Lessee in an orderly
manner), and the assets of Operating Lessee shall be applied in the manner, and
in the order of priority, set forth in Section 18-804 of the Act; and (v) to the
fullest extent permitted by law, each of Sole Member and the Special Members
shall irrevocably waive any right or power that they might have to cause
Operating Lessee or any of its assets to be partitioned, to cause the
appointment of a receiver for all or any portion of the assets of Operating
Lessee, to compel any sale of all or any portion of the assets of Operating
Lessee pursuant to any applicable law or to file a complaint or to institute any
proceeding at law or in equity to cause the dissolution, liquidation, winding up
or termination of Operating Lessee.
(u)Operating Lessee shall conduct its business so that the assumptions made with
respect to Operating Lessee in the Insolvency Opinion shall be true and correct
in all respects. In connection with the foregoing, Operating Lessee hereby
covenants and agrees that it will comply with or cause the compliance with, (i)
all of the facts and assumptions (whether regarding Operating Lessee or any
other Person) set forth in the Insolvency Opinion, (ii) all of the
representations, warranties and covenants on this Schedule V, and (iii) all of
the organizational documents of Operating Lessee.
(v)Operating Lessee has paid and intends to pay its own liabilities and
expenses, including the salaries of its own employees (if any) from its own
funds, and has maintained and shall maintain a sufficient number of employees
(if any) in light of its contemplated business operations; provided that the
foregoing shall not require any direct or indirect member, partner or
shareholder of Operating Lessee to make any additional capital contributions to
Operating Lessee.
(w)Operating Lessee has compensated and shall compensate each of its consultants
and agents from its funds for services provided to it and pay from its own
assets all obligations of any kind incurred; provided that the foregoing shall
not require any direct or indirect member, partner or shareholder of Operating
Lessee to make any additional capital contributions to Operating Lessee.
(x)Operating Lessee has not permitted and will not permit any Affiliate or
constituent party (other than Manager) independent access to its bank accounts.
(y)Operating Lessee has allocated and will allocate fairly and reasonably any
overhead expenses that are shared with any Affiliate, including shared office
space.
(z)Except in connection with the Loan, Operating Lessee has not pledged and will
not pledge its assets for the benefit of any other Person, other than Permitted
Encumbrances.
(aa)Operating Lessee has and will have no obligation to indemnify its officers,
directors, members or Special Members, as the case may be, or has such an
obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation.
(ab)Operating Lessee has not, does not, and will not have any of its obligations
guaranteed by any Affiliate (other than from Guarantor with respect to the
Loan).
As used herein:
“Cause” shall mean, with respect to an Independent Director or Independent
Manager, (i) acts or omissions by such Independent Director or Independent
Manager, as applicable, that constitute willful disregard of, or negligence with
respect to, such Independent Director’s or Independent Manager’s, as applicable,
duties, (ii) such Independent Director or Independent Manager, as applicable,
has engaged in or has been charged with or has been indicted or convicted for
any crime or crimes of fraud or other acts constituting a crime under any law
applicable to such Independent Director or Independent Manager, as applicable,
(iii) such Independent Director or Independent Manager, as applicable, has
breached its fiduciary duties of loyalty and care as and to the extent of such
duties in accordance with the terms of Borrower’s, Operating Lessee’s or SPC
Party’s organizational documents, (iv) there is a material increase in the fees
charged by such Independent Director or Independent Manager, as applicable, or a
material change to such Independent Director’s or Independent Manager’s, as
applicable, terms of service, (v) such Independent Director or Independent
Manager, as applicable, is unable to perform his or her duties as Independent
Director or Independent Manager, as applicable, due to death, disability or
incapacity, or (vi) such Independent Director or Independent Manager, as
applicable, no longer meets the definition of Independent Director or
Independent Manager, as applicable.
“Independent Director” or “Independent Manager” shall mean a natural person
selected by Borrower or Operating Lessee, as applicable, (a) with prior
experience as an independent director, independent manager or independent
member, (b) with at least three (3) years of employment experience, (c) who is
provided by a Nationally Recognized Service Company, (d) who is duly appointed
as an Independent Director or Independent Manager and is not, will not be while
serving as Independent Director or Independent Manager (except pursuant to an
express provision in Borrower’s or Operating Lessee’s operating agreement
providing for the appointment of such Independent Director or Independent
Manager to become a “special member” upon the last remaining member of Borrower
or Operating Lessee ceasing to be a member of Borrower or Operating Lessee) and
shall not have been at any time during the preceding five (5) years, any of the
following:
(i)
a stockholder, director (other than as an Independent Director), officer,
employee, partner, attorney or counsel of Borrower or Operating Lessee, any
Affiliate of Borrower or Operating Lessee or any direct or indirect parent of
Borrower or Operating Lessee;

(ii)
a customer, supplier or other Person who derives any of its purchases or
revenues from its activities with Borrower or Operating Lessee or any Affiliate
of Borrower or Operating Lessee;

(iii)
a Person Controlling or under Common Control with any such stockholder, partner,
customer, supplier or other Person described in clause (i) or clause (ii) above;
or

(iv)
a member of the immediate family of any such stockholder, director, officer,
employee, partner, customer, supplier or other Person described in clause (i) or
clause (ii) above.

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Director or Independent
Manager of a “special purpose entity” affiliated with Borrower or Operating
Lessee shall be qualified to serve as an Independent Director or Independent
Manager of Borrower or Operating Lessee, provided that the fees that such
individual earns from serving as Independent Director or Independent Manager of
affiliates of Borrower or Operating Lessee in any given year constitute in the
aggregate less than five percent (5%) of such individual's annual income for
that year.
A natural person who satisfies the foregoing definition other than clause
(ii) shall not be disqualified from serving as an Independent Director or
Independent Manager of Borrower or Operating Lessee if such individual is an
independent director, independent manager or special manager provided by a
Nationally Recognized Service Company that provides professional independent
directors, independent managers and special managers and also provides other
corporate services in the ordinary course of its business.
“Nationally Recognized Service Company” shall mean any of CT Corporation,
Corporation Service Company, Global Securitization Services, LLC, National
Registered Agents, Inc., Wilmington Trust Company, National Corporate Research,
Ltd., United Corporate Services, Inc., Independent Member Services LLC or such
other nationally recognized company that provides independent director,
independent manager or independent member services and that is reasonably
satisfactory to Lender, in each case that is not an Affiliate of Borrower or
Operating Lessee and that provides professional independent directors and other
corporate services in the ordinary course of its business.


SCHEDULE VI
INTELLECTUAL PROPERTY/WEBSITES
None.






EXHIBIT A

LEGAL DESCRIPTION
ORDER NUMBER: 1401 008936886 D2


PIN# 17-03-216-007-0000


LOTS 1, 2, 3, 5 AND 6 IN OWNER'S RESUBDIVISION OF THE EAST 173.53 FEET OF LOT 5
OF COUNTY CLERK'S RESUBDIVISION OF BLOCK 15, TOGETHER WITH THAT PART OF BLOCK 15
OF CANAL TRUSTEES' SUBDIVISION OF THE SOUTHWEST FRACTIONAL QUARTER OF SECTION 3,
TOWNSHIP 39 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, ALL TAKEN AS
A TRACT, BOUNDED AND DESCRIBED AS FOLLOWS: BEGINNING AT THE SOUTHEAST CORNER OF
LOT 3 OF OWNER'S RESUBDIVISION AFORESAID;


THENCE NORTH 0 DEGREES 16 MINUTES 30 SECONDS WEST, ALONG THE EAST LINE OF SAID
BLOCK 15, BEING ALSO THE WEST LINE OF NORTH WABASH AVENUE, 166.49 FEET TO A
POINT 52.53 FEET SOUTH OF THE NORTHEAST CORNER OF SAID BLOCK; THENCE NORTH 88
DEGREES 36 MINUTES 53 SECONDS WEST, ALONG A LINE WHICH INTERSECTS THE WEST LINE
OF SAID BLOCK AT A POINT, 45.21 FEET SOUTH OF THE NORTHWEST CORNER THEREOF, A
DISTANCE OF 139.60 FEET TO A POINT ON A LINE DRAWN PARALLEL WITH SAID EAST LINE
WHICH INTERSECTS THE NORTH LINE OF SAID BLOCK AT A POINT 139 FEET 6 1/2 INCHES
WEST OF THE NORTHEAST CORNER THEREOF; THENCE NORTH 0 DEGREES 16 MINUTES 30
SECONDS WEST, ALONG THE AFORESAID PARALLEL LINE, 49.10 FEET TO SAID NORTH LINE;
THENCE NORTH 89 DEGREES 58 MINUTES 45 SECONDS WEST, ALONG SAID NORTH LINE, 8.00
FEET TO A POINT 147 FEET 6 1/2 INCHES WEST OF THE NORTHEAST CORNER THEREOF;
THENCE SOUTH 0 DEGREES 16 MINUTES 30 SECONDS EAST, ALONG A LINE DRAWN PARALLEL
WITH SAID EAST LINE, 94.71 FEET TO THE POINT OF INTERSECTION WITH THE SOUTH LINE
OF THE NORTH 1/2 OF A CERTAIN "TRACT" OF LAND IN SAID BLOCK 15, (SAID "TRACT"
BEING DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE WEST LINE OF SAID BLOCK,
45.21 FEET SOUTH OF THE NORTHWEST CORNER THEREOF; THENCE SOUTH ON SAID WEST LINE
88.77 FEET; THENCE SOUTH 87 DEGREES EAST, 298.95 FEET TO THE EAST LINE OF SAID
BLOCK; THENCE NORTH ON SAID EAST LINE 94.38 FEET TO A POINT 52.53 FEET SOUTH OF
THE NORTHEAST CORNER OF SAID BLOCK; THENCE NORTH 88 DEGREES 45 MINUTES WEST,
ABOUT 296 FEET TO THE PLACE OF BEGINNING); THENCE NORTH 88 DEGREES 04 MINUTES 41
SECONDS WEST, ALONG THE SOUTH LINE OF THE NORTH 1/2 OF THE AFOREDESCRIBED TRACT,
1.66 FEET TO THE WEST LINE OF LOT 4 OF COUNTY CLERK'S DIVISION OF BLOCK 15 IN
CANAL TRUSTEES' SUBDIVISION AFORESAID; THENCE SOUTH 0 DEGREES 08 MINUTES 30
SECONDS EAST, ALONG THE AFORESAID WEST LINE, 45.79 FEET TO THE SOUTH LINE OF THE
AFOREDESCRIBED "TRACT"; THENCE SOUTH 87 DEGREES 32 MINUTES 32 SECONDS EAST,
ALONG THE AFORESAID SOUTH LINE, 0.90 FEET, TO THE NORTHERLY EXTENSION OF THE
WEST LINE OF LOT 5; THENCE SOUTH O DEGREES 12 MINUTES 37 SECONDS EAST, ALONG THE
WEST LINE OF LOT 5 AFORESAID AND ITS NORTHERLY EXTENSION, 78.16 FT TO THE
SOUTHWEST CORNER OF SAID LOT 5; THENCE SOUTH 89 DEGREES 52 MINUTES 30 SECONDS
EAST, ALONG THE SOUTH LINE OF OWNER'S RESUBDIVISION AFORESAID, BEING ALSO THE
NORTH LINE OF EAST CHESTNUT STREET, 148.50 FEET TO THE HEREINABOVE DESIGNATED
POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.










EXHIBIT B

Secondary Market Transaction Information
(A)
Any proposed program for the renovation, improvement or development of the
Property, or any part thereof, including the estimated cost thereof and the
method of financing to be used.

(B)
The general competitive conditions to which the Property is or may be subject.

(C)
Management of the Property.

(D)
Occupancy rate expressed as a percentage for each of the last five years.

(E)
Principal business, occupations and professions carried on in, or from the
Property.

(F)
Number of Tenants occupying 10% or more of the total rentable square footage of
the Property and principal nature of business of such Tenant, and the principal
provisions of the leases with those Tenants including, but not limited to:
rental per annum, expiration date, and renewal options.

(G)
The average effective annual rental per square foot or unit for each of the last
three years prior to the date of filing.

(H)
Schedule of the lease expirations for each of the ten years starting with the
year in which the registration statement is filed (or the year in which the
prospectus supplement is dated, as applicable), stating:

(1)
The number of Tenants whose leases will expire.

(2)
The total area in square feet covered by such leases.

(3)
The annual rental represented by such leases.

(4)
The percentage of gross annual rental represented by such leases.



 


